Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 1 AND JOINDER AGREEMENT

This Amendment No. 1 and Joinder Agreement, dated as of September 15, 2016 (this
“Amendment”), by and among Boyd Gaming Corporation, a Nevada corporation (the
“Borrower”), each Lender party hereto, Wells Fargo Bank, National Association,
as Swing Line Lender (the “Swing Line Lender”), and Bank of America, N.A. (“Bank
of America”), as L/C Issuer and as administrative agent (in such capacity,
“Administrative Agent”) for (and on behalf of) the Lenders under the Existing
Credit Agreement referred to below and, after giving effect thereto, the Amended
Credit Agreement.

RECITALS:

WHEREAS, reference is hereby made to the Third Amended and Restated Credit
Agreement, dated as of August 14, 2013 (the “Effective Date”) (as it may be
amended, restated, replaced, supplemented or otherwise modified and in effect
immediately prior to giving effect to the amendments contemplated by this
Amendment, the “Existing Credit Agreement” and the Existing Credit Agreement as
modified by this Amendment, the “Amended Credit Agreement”; capitalized terms
defined in the Amended Credit Agreement and not otherwise defined herein being
used herein as therein defined), among the Borrower, the Lenders party thereto
from time to time, the Administrative Agent, the L/C Issuer and the Swing Line
Lender;

WHEREAS, the Borrower has requested (a) an increase in the Revolving Commitments
to an amount equal to $775,000,000 pursuant to Section 2.14 of the Existing
Credit Agreement (the “Amendment No. 1 Revolver Increase”) and an extension of
the Maturity Date in respect of the Revolving Commitments to the fifth
anniversary of the Amendment Effective Date, (b) new commitments (the “Term A
Commitment”) for a new term loan A facility (the “Term A Facility”) in the
amount of $225,000,000, of which $177,025,000 shall constitute a refinancing of
the existing “Term A Loans” (as defined in the Existing Credit Agreement) as an
Other Term Facility pursuant to Section 2.19 of the Existing Credit Agreement
and $47,975,000 shall constitute an Incremental Term Facility pursuant to
Section 2.15 of the Existing Credit Facility, (c) certain additional amendments
to the Existing Credit Agreement as set forth in the Amended Credit Agreement
and (d) new commitments (the “Term B-2 Commitment”) for a new term loan B
facility (the “Term B-2 Facility”) in the amount of $1,000,000,000; and

WHEREAS, the Borrower, the Required Lenders, each Lender providing a Revolving
Commitment, a Term A Commitment or a Term B-2 Commitment and the Administrative
Agent have agreed to make certain amendments to the Existing Credit Agreement
and the other Loan Documents (as defined in the Existing Credit Agreement) as
set forth herein, immediately after giving effect to the Amendment No. 1
Revolver Increase and the Term A Commitments;

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

ARTICLE I

AMENDMENTS TO EXISTING LOAN DOCUMENTS

SECTION 1.    Consent of Required Lenders. Each Lender party hereto (each, a
“Consenting Lender”) agrees to the amendments to, and consents under, the
Existing Credit Agreement provided for herein and the other amendments,
modifications and/or supplements to the other Loan Documents described herein,
with respect to all of such Consenting Lender’s Loans and Commitments
(including, upon the Amendment Effective Date, all Revolving Commitments, Term A
Commitments and Term B-2 Commitments of such Lender executing this
Amendment). This Amendment shall be irrevocably binding on any subsequent
assignees, transferees, participants, successors and assigns with respect to
such Loans and Commitments.

SECTION 2.    Amended Credit Agreement. After giving effect to the Amendment No.
1 Revolver Increase and the implementation of the Term A Commitments, the terms
and provisions of the Existing Credit Agreement, including without limitation
the Schedules and Exhibits thereto, are hereby amended as set forth on Exhibit A
immediately and automatically upon the occurrence of the Amendment Effective
Date.

ARTICLE II

AGREEMENT TO PROVIDE COMMITMENTS

SECTION 1.    Commitments.

(a)    Each Revolving Lender acknowledges and agrees that upon the occurrence of
the Amendment Effective Date (a) it shall be bound under this Amendment and (b)
with respect to the Revolving Commitments it shall be bound under the Existing
Credit Agreement (and upon the effectiveness of the amendments contemplated
hereby, the Amended Credit Agreement) as a Lender holding a Revolving Commitment
and Revolving Loans, and that such Revolving Lender shall become (or, in the
case it is already a Lender under the Existing Credit Agreement, shall continue
to be) a “Lender” under, and for all purposes of, the Existing Credit Agreement
(and upon the effectiveness of the amendments contemplated hereby, the Amended
Credit Agreement) and the other Loan Documents, and shall perform all the
obligations of and shall have all rights of a Lender thereunder. Each Revolving
Lender hereby agrees to provide its respective Revolving Commitment as set forth
on Schedule A on the terms set forth in this Amendment, and its Revolving
Commitment shall be binding as of the Amendment Effective Date.

(b)    Each Term A Lender acknowledges and agrees that upon the occurrence of
the Amendment Effective Date (a) it shall be bound under this Amendment and (b)
with respect to the Term A Commitments it shall be bound under the Amended
Credit Agreement as a Lender holding a Term A Commitment and, upon the making of
the Term A Loans on the Amendment Effective Date, a Term A Loan, and that such
Term A Lender shall become (or, in the case it is already a Lender under the
Existing Credit Agreement, shall continue to be) a “Lender” under, and for all
purposes of, the Amended Credit Agreement and the other Loan Documents, and
shall perform all the obligations of and shall have all rights of a Lender
thereunder. Each Term A

 

2



--------------------------------------------------------------------------------

Lender hereby agrees to provide its respective Term A Commitment as set forth on
Schedule A on the terms set forth in this Amendment, and its Term A Commitment
shall be binding as of the Amendment Effective Date.

(c)    Each Term B-2 Lender acknowledges and agrees that upon the occurrence of
the Amendment Effective Date (a) it shall be bound under this Amendment and (b)
with respect to the Term B-2 Commitments it shall be bound under the Amended
Credit Agreement as a Lender holding a Term B-2 Commitment and, upon the making
of the Term B-2 Loans on the Amendment Effective Date, a Term B-2 Loan, and that
such Term B-2 Lender shall become (or, in the case it is already a Lender under
the Existing Credit Agreement, shall continue to be) a “Lender” under, and for
all purposes of, the Amended Credit Agreement and the other Loan Documents, and
shall perform all the obligations of and shall have all rights of a Lender
thereunder. Each Term B-2 Lender hereby agrees to provide its respective Term
B-2 Commitment as set forth on Schedule A on the terms set forth in this
Amendment, and its Term B-2 Commitment shall be binding as of the Amendment
Effective Date.

SECTION 2.    Credit Agreement. By executing this Amendment, each Revolving
Lender, Term A Lender and Term B-2 Lender (i) confirms that it has received a
copy of the Existing Credit Agreement and this Amendment (and the Amended Credit
Agreement) and the other Loan Documents, together with copies of the financial
statements referred to therein and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Amendment; (ii) agrees that it will, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Existing
Credit Agreement and the Amended Credit Agreement; (iii) appoints and authorizes
the Administrative Agent to take such action as agent on its behalf and to
exercise such powers under the Amended Credit Agreement and the other Loan
Documents as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto; and (iv) agrees
that it will perform in accordance with their terms all of the obligations which
by the terms of the Existing Credit Agreement and the Amended Credit Agreement
are required to be performed by it as a Revolving Lender, Term A Lender or Term
B-2 Lender, as applicable, and as a Lender.

ARTICLE III

REPRESENTATION AND WARRANTIES

To induce the Lenders to consent to the terms of this Amendment and the Lenders
to provide the Commitments hereunder, the Borrower represents and warrants to
the Administrative Agent and the Lenders that, as of the date hereof, each of
the representations and warranties made by the Borrower and the other Loan
Parties in or pursuant to the Loan Documents to which it is a party, as amended
hereby, or which are contained in any document furnished at any time under or in
connection herewith or therewith, are true and correct in all material respects
as of the date hereof (except to the extent such representations and warranties
are qualified by “materiality” or “Material Adverse Effect,” in which case such
representations and warranties are true and correct (after giving effect to such
qualification) in all respects), as applicable, with the same effect as though
made on and as of the date hereof, except to the extent such

 

3



--------------------------------------------------------------------------------

representations and warranties expressly relate to an earlier date (in which
case such representations and warranties are true and correct in all material
respects as of such earlier date (except to the extent such representations and
warranties are qualified by “materiality” or “Material Adverse Effect,” in which
case such representations and warranties are true and correct in all respects as
of such earlier date)).

ARTICLE IV

CONDITIONS TO AMENDMENT NO. 1 REVOLVER INCREASE AND EFFECTIVENESS OF TERM A
COMMITMENTS

This Amendment, the Amendment No. 1 Revolver Increase and the Term A Commitments
shall become effective on the date on which each of the following conditions is
satisfied or waived:

SECTION 1.    The Administrative Agent’s receipt of the following, each properly
executed by a Responsible Officer of the signing Loan Party (as applicable) and
each in form and substance reasonably satisfactory to the Administrative Agent:

(a)    executed counterparts of this Amendment from the Borrower, the
Administrative Agent, the L/C Issuer, the Swing Line Lender and each Lender
having a Revolving Commitment or a Term A Commitment as set forth on Schedule A;

(b)    a Note (or Notes) executed by the Borrower dated as of the Amendment
Effective Date in favor of each Revolving Lender and Term A Lender requesting a
Note (or Notes);

(c)    with respect to each of the Pledged Properties described in clauses (a)
through (n) of the definition of “Pledged Properties” (collectively, the
“Existing Pledged Properties”), executed counterparts of an amendment to the
Deed of Trust in respect thereof dated on or before the Amendment Effective Date
(each, a “Mortgage Amendment”), each in form and substance reasonably
satisfactory to the Administrative Agent and duly executed by the owner of such
Existing Pledged Property and in recordable form, in each case together with:

(i)    evidence of the completion (or satisfactory arrangements for the
completion) of all recordings and filings of each Mortgage Amendment in each
relevant jurisdiction as may be necessary or, in the reasonable opinion of the
Administrative Agent, desirable, effectively to record the Mortgage Amendments
and the Deeds of Trust as valid, perfected Liens against the Existing Pledged
Properties, which Liens are subject to no outstanding monetary Liens (other than
Permitted Liens) recorded against the relevant Loan Party’s interest in the
Existing Pledged Properties;

(ii)    a modification endorsement to the applicable title policy issued in
connection with the applicable Deed of Trust (each, a “Existing Title Policy”
and collectively, the “Existing Title Policies”), in each case:

1.    issued in favor of the Administrative Agent on behalf of the Secured
Parties;

 

4



--------------------------------------------------------------------------------

2.    providing title insurance for each Existing Pledged Property in amount to
be determined by the Administrative Agent in its reasonable discretion upon
finalization of updated appraisals for each of the Existing Pledged Properties
and Peninsula Pledged Properties, but in no event in an amount, in the aggregate
together with the Peninsula Title Policies (as defined below), less than the sum
of the aggregate Revolving Commitments, the Term A Commitment, the Term B-2
Commitment and the Outstanding Amount of Term B Loans; and

3.    in form and substance reasonably satisfactory to the Administrative Agent
and issued by the Title Company with respect to such Deeds of Trust, and
otherwise insuring (i) the continuing valid, perfected Lien of the applicable
Deeds of Trust against each respective Existing Pledged Property, (ii) that
since the date of the Existing Credit Agreement, there has been no change in the
condition of title to such Existing Pledged Property that was prohibited by the
Loan Documents and (iii) that there are no intervening Liens (including inchoate
mechanics’ liens) on such Existing Pledged Property which may then or thereafter
take priority over the Lien of the applicable Deeds of Trust (other than
Permitted Liens); and

(iii)    a completed “Life-of-Loan” Federal Emergency Management Agency Standard
Flood Hazard Determination with respect to each Existing Pledged Property
(together with a notice about special flood hazard area status and flood
disaster assistance duly executed by the Borrower and the applicable Loan Party
relating thereto);

(d)    such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of certain Responsible Officers thereof authorized to act as a
Responsible Officer in connection with this Amendment and the other Loan
Documents to which such Loan Party is a party;

(e)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in each jurisdiction where such Person is organized and in
each jurisdiction where its failure to be qualified to do business could
reasonably be expected to result in a Material Adverse Effect;

(f)    a favorable opinion of Morrison & Foerster LLP, McDonald Carano Wilson
LLP, Jones Walker LLP, Greenberg Traurig, LLP, Baker, Donelson, Bearman,
Caldwell & Berkowitz, PC, Ice Miller LLP and Brownstein Hyatt Farber Schreck,
LLP, Phelps Dunbar LLP, counsel to the Loan Parties, addressed to the
Administrative Agent and each Lender, which shall cover such matters as the
Administrative Agent may reasonably request;

 

5



--------------------------------------------------------------------------------

(g)    a certificate of a Responsible Officer of the Borrower stating that
except for (i) such authorizations, approvals or notices obtained or delivered
as of the Amendment Effective Date, (ii) authorizations, approvals or notices to
or from Gaming Boards which may subsequently be required in connection with the
addition of any Guarantor, the pledge of any additional Collateral pursuant to
Section 6.13 of the Credit Agreement or the enforcement of remedies, and (iii)
the requirement to provide routine post-closing notices and/or copies of Loan
Documents to a Gaming Board, each Loan Party has obtained each approval,
consent, exemption, authorization, and other action by, or notice to, or filing
with, any Governmental Authority or any other Person necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, such Loan Party of the Credit Agreement or any other Loan Document;

(h)    evidence that all obligations in respect of the “Term A Loans” and the
“Revolving Loans” under and as defined in the Existing Credit Agreement shall
have been repaid in full or will be refinanced with the proceeds of Term A Loans
and Revolving Loans made on the Amendment Effective Date; and

(i)    all documentation and other information about the Loan Parties reasonably
requested in writing by the Administrative Agent or any Lender at least five (5)
Business Days prior to the Amendment Effective Date in order to comply with
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act.

SECTION 2.    Fees. All fees and expenses required to be paid on or before the
Amendment Effective Date shall have been paid, except for: (i) title premiums
and related costs to be paid by the Loan Parties to the Title Company in
connection with the modification endorsements relating to the Existing Pledged
Properties and the Peninsula Title Policies (as defined below); and (ii) the
cost of the items for completion described in Schedule 6.13 to the Amended
Credit Agreement.

ARTICLE V

CONDITIONS TO THE AMENDMENT EFFECTIVE DATE

The Amended Credit Agreement and the Term B-2 Commitments shall become effective
on the date (the “Amendment Effective Date”) on which each of the following
conditions is satisfied or waived:

SECTION 1.    The conditions precedent set forth in Article IV shall have been
satisfied or waived and the Amendment No. 1 Revolver Increase and the Term A
Commitments shall have become effective, in each case on the Amendment Effective
Date.

 

6



--------------------------------------------------------------------------------

SECTION 2.    The Administrative Agent’s receipt of the following, each properly
executed by a Responsible Officer of the signing Loan Party (as applicable) and
each in form and substance reasonably satisfactory to the Administrative Agent:

(a)    executed counterparts of this Amendment from the Borrower, the
Administrative Agent, the L/C Issuer, the Swing Line Lender, each Lender having
a Term B-2 Commitment as set forth on Schedule A and such other Lenders as may
be required so that the Required Lenders (as determined after giving effect to
the Amendment No. 1 Revolver Increase and the implementation of the Term A
Commitments) shall have executed and delivered a counterpart of this Amendment;

(b)    a Note executed by the Borrower dated as of the Amendment Effective Date
in favor of each Term B-2 Lender requesting a Note;

(c)    (x) the Guaranty, duly executed by each Loan Party and the Administrative
Agent in substantially the form of Exhibit B, (y) the Security Agreement, duly
executed by each Loan Party in substantially the form of Exhibit C, and (z) the
Hazardous Materials Indemnity, duly executed by each Loan Party and the
Administrative Agent in substantially the form of Exhibit D, together with

(i)    acknowledgment copies of properly filed Uniform Commercial Code financing
statements (Form UCC-1), or such other evidence of filing as may be acceptable
to the Administrative Agent, naming each of the Loan Parties (as appropriate) as
the debtor, and the Administrative Agent on behalf of the Secured Parties, as
the secured party, or other similar instruments or documents, filed under the
Uniform Commercial Code of all jurisdictions as may be necessary or, in the
opinion of the Administrative Agent, desirable, to perfect the security interest
of the Administrative Agent pursuant to the Security Agreement;

(ii)    Uniform Commercial Code termination statements and any mortgage
discharges, filings or recordings as may be necessary or, in the reasonable
opinion of the Administrative Agent, desirable, to release all Liens and other
rights of any Person securing any existing Liens (other than Permitted Liens),
including without limitation any Liens securing the obligations of any
Subsidiaries of the Borrower pursuant to that certain Credit Agreement, dated as
of November 14, 2012 (the “Peninsula Credit Agreement”), among Peninsula Gaming,
LLC, as borrower, the lenders party thereto and Bank of America, as
administrative agent, collateral agent, swing line lender and letter of credit
issuer;

(iii)    certified copies of Uniform Commercial Code Requests for Information or
Copies (Form UCC-3), or a similar search report certified by a party acceptable
to the Administrative Agent, dated a date reasonably near to the Amendment
Effective Date, listing all effective financing statements which name any of the
Loan Parties as the debtor and which are filed in the jurisdictions in which
filings were made pursuant to clause (c)(i) above or clause (f)(i) below,
together with copies of such financing statements;

(iv)    certificates representing the pledged securities referred to in the
Security Agreement accompanied by undated stock powers executed in blank; and

 

7



--------------------------------------------------------------------------------

(v)    all instruments and documents required to be delivered to the
Administrative Agent pursuant to the Security Agreement;

(d)    with respect to each Pledged Property described in clauses (o) through
(s) of the definition of “Pledged Properties” (collectively, the “Peninsula
Pledged Properties”), executed counterparts of a Deed of Trust in respect
thereof dated on or before the Amendment Effective Date each in form and
substance reasonably satisfactory to the Administrative Agent and duly executed
by the owner of such Peninsula Pledged Property and in recordable form, in each
case together with:

(i)    evidence of the completion (or satisfactory arrangements for the
completion) of all recordings and filings of the Deed of Trust in respect of
each Peninsula Pledged Property in each relevant jurisdiction as may be
necessary or, in the reasonable opinion of the Administrative Agent, desirable,
effectively to record the Deeds of Trust as valid, perfected Liens against the
Peninsula Pledged Properties, which Liens are subject to no outstanding monetary
Liens (other than Permitted Liens) recorded against the relevant Loan Party’s
interest in the Peninsula Pledged Properties;

(ii)    a title policy issued in connection with the applicable Deed of Trust
(each, a “Peninsula Title Policy” and collectively, the “Peninsula Title
Policies”), in each case:

1.    issued in favor of the Administrative Agent on behalf of the Secured
Parties;

2.    providing title insurance for each Peninsula Pledged Property in amount to
be determined by the Administrative Agent in its reasonable discretion upon
finalization of updated appraisals for each of the Peninsula Pledged Properties
and Existing Title Policies, but in no event in an amount, in the aggregate
together with the Existing Title Policies, less than the sum of the aggregate
Revolving Commitments, the Term A Commitment, the Term B-2 Commitment and the
Outstanding Amount of Term B Loans; and

3.    in form and substance reasonably satisfactory to the Administrative Agent
and issued by the Title Company with respect to such Deeds of Trust, and
otherwise insuring (i) the valid, perfected Lien of the applicable Deeds of
Trust against each respective Peninsula Pledged Property, and (ii) that there
are no Liens (including inchoate mechanics’ liens) on such Peninsula Pledged
Property which may then or thereafter take priority over the Lien of the
applicable Deeds of Trust (other than Permitted Liens); and

(iii)    a completed “Life-of-Loan” Federal Emergency Management Agency Standard
Flood Hazard Determination with respect to each Peninsula Pledged Property
(together with a notice about special flood hazard area status and flood
disaster assistance duly executed by the Borrower and the applicable Loan Party
relating thereto);

 

8



--------------------------------------------------------------------------------

(e)    executed counterparts of (i) First Preferred Ship Mortgages in respect of
vessels owned by Peninsula and its Subsidiaries duly executed by each relevant
Loan Party in respect thereof (collectively, the “Initial Peninsula Ship
Owners”) and (ii) amendments to each existing First Preferred Ship Mortgage in
respect of vessels owned by the Existing Boyd Ship Owners duly executed by each
relevant Existing Boyd Ship Owner, together with:

(i)    evidence of the completion (or satisfactory arrangements for the
completion) of all recordings and filings of each such First Preferred Ship
Mortgage or amendment thereto, as applicable, as may be necessary or, in the
reasonable opinion of the Administrative Agent, desirable, effectively to record
such First Preferred Ship Mortgages as valid, perfected Liens against the
vessels described therein, which Liens are subject to no outstanding monetary
Liens recorded against such vessels (other than liens in favor of the
Administrative Agent);

(ii)    an Abstract of Title issued by the National Vessel Documentation Center
showing each Initial Peninsula Ship Owner and each Initial Boyd Ship Owner to be
the sole owner of the applicable vessel no earlier than 60 days prior to the
Amendment Effective Date, and that such vessel is free and clear of all liens of
record other than liens in favor of the Administrative Agent and liens to be
released substantially concurrently with the Amendment Effective Date;

(iii)    if any such vessel owned by an Initial Peninsula Ship Owner or an
Initial Boyd Ship Owner is inspected, or required to be inspected, by the United
States Coast Guard, a copy of the current certificate of inspection issued by
the U.S. Coast Guard for such vessel, reflecting no outstanding conditions
affecting the operation of such vessel; and

(iv)    a vessel opinion with respect to such First Preferred Ship Mortgages and
amendments, in form and substance reasonably satisfactory to the Administrative
Agent;

(f)    evidence of the insurance coverage required by Section 6.06 of the
Amended Credit Agreement;

(g)    a favorable opinion of Hopkins & Huebner, P.C. and Frieden, Unrein &
Forbes LLP, counsel to the Loan Parties, addressed to the Administrative Agent
and each Lender, which shall cover such matters as the Administrative Agent may
reasonably request;

(h)    a certificate in form reasonably satisfactory to the Administrative Agent
signed by the chief financial officer of the Borrower certifying that as of the
Amendment Effective Date, immediately after giving effect to the incurrence and
repayment of Indebtedness and obligations being repaid and incurred on the
Amendment Effective Date, the Borrower and its Subsidiaries, on a consolidated
basis, are solvent;

 

9



--------------------------------------------------------------------------------

(i)    evidence that all obligations of the Borrower’s Subsidiaries under the
Peninsula Credit Agreement (other than inchoate obligations) shall have been
repaid in full or will be repaid in full with the proceeds of the Loans on the
Amendment Effective Date and of the termination of the Peninsula Credit
Agreement (other than obligations that that expressly survive termination);

(j)    evidence that the Peninsula Gaming, LLC 8.375% senior unsecured notes due
2018 have been either redeemed in full to the extent outstanding on the
Amendment Effective Date or will be repaid and redeemed in full with the
proceeds of the Loans on the Amendment Effective Date; and

(k)    all documentation and other information about the Loan Parties reasonably
requested in writing by the Administrative Agent or any Lender at least five (5)
Business Days prior to the Amendment Effective Date in order to comply with
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act.

SECTION 3.    Fees. All fees and expenses required to be paid on or before the
Amendment Effective Date shall have been paid, except for: (i) title premiums
and related costs to be paid by the Loan Parties to the Title Company in
connection with the modification endorsements relating to the Existing Pledged
Properties and the Peninsula Title Policies (as defined below); and (ii) the
cost of the items for completion described in Schedule 6.13 to the Amended
Credit Agreement.

SECTION 4.    Effective Date. The Amendment Effective Date shall have occurred
on or before September 15, 2016.

ARTICLE VI

MISCELLANEOUS

SECTION 1.    Amendment, Modification and Waiver. This Amendment may not be
amended, modified or waived except by an instrument or instruments in writing,
signed and delivered on behalf of the Borrower and the Administrative Agent
(acting at the direction of such Lenders as may be required under Section 10.01
of the Existing Credit Agreement or, after giving effect to the Amendment
Effective Date, the Amended Credit Agreement).

SECTION 2.    Entire Agreement. THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

10



--------------------------------------------------------------------------------

SECTION 3.    GOVERNING LAW. THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE
OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON,
ARISING OUT OF OR RELATING TO THIS AMENDMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

SECTION 4.    Severability. If any provision of this Amendment or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Amendment and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

SECTION 5.    Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

SECTION 6.    Loan Document. This Amendment shall constitute a “Loan Document”
as defined in the Existing Credit Agreement (or, after giving effect to the
Amendment Effective Date, the Amended Credit Agreement).

SECTION 7.    No Novation. This Amendment shall not extinguish the obligations
for the payment of money outstanding under the Existing Credit Agreement or
discharge or release the priority of any Loan Document or any other security
therefor. Nothing herein contained shall be construed as a substitution or
novation of the obligations outstanding under the Existing Credit Agreement or
the instruments, documents and agreements securing the same, which shall remain
in full force and effect. Nothing in this Amendment shall be construed as a
release or other discharge of any Loan Party from any of its obligations and
liabilities under the Existing Credit Agreement or the other Loan Documents.

[Remainder of page intentionally left blank]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Amendment as of the date first written
above.

 

BOYD GAMING CORPORATION By:   /s/ Josh Hirsberg Name:   Josh Hirsberg Title:  
Executive Vice President, Treasurer and Chief Financial Officer

Signature Page to the First Amendment and Joinder Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as Lender By:   /s/ Mary Kay Coyle Name:  
Mary Kay Coyle Title:   Managing Director By:   /s/ Anca Trifan Name:   Anca
Trifan Title:   Managing Director

 

13



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as Lender By:   /s/ Gregory Fuhrmeister Name:   Gregory
Fuhrmeister Title:   Vice President

 

14



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Lender By:   /s/ Mohammad Hasan Name:   Mohammad
Hasan Title:   Executive Director

 

15



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Lender By:   /s/ Duc Dang Name:   Duc
Dang Title:   Assistant Vice President

 

16



--------------------------------------------------------------------------------

BNP PARIBAS, as Lender By:   /s/ Christopher Sked Name:   Christopher Sked
Title:   Managing Director By:   /s/ Karim Remtoula Name:   Karim Remtoula
Title:   Vice President

 

17



--------------------------------------------------------------------------------

CITIZENS BANK, N.A., as Lender By:   /s/ Sean McWhinnie Name:   Sean McWhinnie
Title:   Vice President

 

18



--------------------------------------------------------------------------------

SUNTRUST BANK, as Lender By:   /s/ J. Haynes Gentry III Name:   J. Haynes Gentry
III Title:   Director

 

19



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH, as Lender By:   /s/ Darlene Arias Name:   Darlene Arias
Title:   Director By:   /s/ Houssem Daly Name:   Houssem Daly Title:   Associate
Director

 

20



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as Lender By:   /s/ Romney McDonald Name:  
Romney McDonald Title:   Vice President

 

21



--------------------------------------------------------------------------------

FIRST HAWAIIAN BANK, as Lender By:   /s/ Todd T. Nitta Name:   Todd T. Nitta
Title:   Senior Vice President

 

22



--------------------------------------------------------------------------------

Consented to by: BANK OF AMERICA, N.A., as Administrative Agent By:   /s/
DeWayne D. Rosse Name:   DeWayne D. Rosse Title:   Assistant Vice President
Consented to by: BANK OF AMERICA, N.A., as L/C Issuer By:   /s/ Brandon Bolio
Name:   Brandon Bolio Title:   Director

 

23



--------------------------------------------------------------------------------

Consented to by: BANK OF AMERICA, N.A., as Lender By:   /s/ Brandon Bolio Name:
  Brandon Bolio Title:   Director

 

24



--------------------------------------------------------------------------------

Consented to by: WELLS FARGO BANK, NATIONAL ASSOCIATION, as Swing Line Lender
By:   /s/ Duc Dang Name:   Duc Dang Title:   Assistant Vice President

 

25



--------------------------------------------------------------------------------

SCHEDULE A

REVOLVING COMMITMENTS

TERM A COMMITMENTS

 

26



--------------------------------------------------------------------------------

TERM B-2 COMMITMENTS

 

27



--------------------------------------------------------------------------------

EXHIBIT A

AMENDED CREDIT AGREEMENT



--------------------------------------------------------------------------------

Exhibit A

 

 

 

Published Deal CUSIP: [●]

Published CUSIP for Revolving Credit Facility: [●]

Published CUSIP for Term A Facility: [●]

Published CUSIP for Term B-1 Facility: 10330JAL2

Published CUSIP for Term B-2 Facility: [●]

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of August 14, 2013 and amended by

Amendment No. 1 dated as of September 15, 2016

among

BOYD GAMING CORPORATION,

as the Borrower,

BANK OF AMERICA, N.A.,

as Administrative Agent and L/C Issuer,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Swing Line Lender

and

The Other Lenders Party Hereto

BANK OF AMERICA, N.A., DEUTSCHE BANK SECURITIES INC., FIFTH THIRD

BANK, JPMORGAN CHASE BANK, N.A., WELLS FARGO SECURITIES, LLC, BNP

PARIBAS SECURITIES CORP., CITIZENS BANK, N.A., SUNTRUST ROBINSON

HUMPHREY, INC., UBS SECURITIES LLC and U.S. BANK NATIONAL ASSOCIATION

as Joint Lead Arrangers and Joint Bookrunners

DEUTSCHE BANK AG NEW YORK BRANCH, FIFTH THIRD BANK, JPMORGAN

CHASE BANK, N.A. and WELLS FARGO BANK, NATIONAL ASSOCIATION

as Co-Syndication Agents

BNP PARIBAS, CITIZENS BANK, N.A., SUNTRUST ROBINSON HUMPHREY, INC.,

UBS SECURITIES LLC and U.S. BANK NATIONAL ASSOCIATION

as Co-Documentation Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

 

      DEFINITIONS AND ACCOUNTING TERMS

     1   

    1.01

 

Defined Terms

     1   

    1.02

 

Other Interpretive Provisions

     47   

    1.03

 

Accounting Terms

     47   

    1.04

 

Rounding

     48   

    1.05

 

References to Agreements and Laws

     48   

    1.06

 

Times of Day; Rates

     48   

    1.07

 

Letter of Credit Amounts

     48   

    1.08

 

Certain Calculations and Tests

     48   

    1.09

 

Limited Condition Transactions

     50   

ARTICLE II

 

      THE COMMITMENTS AND CREDIT EXTENSIONS

     51   

    2.01

 

Committed Loans

     51   

    2.02

 

Borrowings, Conversions and Continuations of Committed Loans

     52   

    2.03

 

Letters of Credit

     54   

    2.04

 

Swing Line Loans

     62   

    2.05

 

Prepayments

     65   

    2.06

 

Termination or Reduction of Commitments

     68   

    2.07

 

Repayment of Loans

     68   

    2.08

 

Interest

     69   

    2.09

 

Fees

     70   

    2.10

 

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

     71   

    2.11

 

Evidence of Debt

     72   

    2.12

 

Payments Generally

     72   

    2.13

 

Sharing of Payments

     74   

    2.14

 

[Reserved]

     75   

    2.15

 

Incremental Facilities

     75   

    2.16

 

Cash Collateral

     77   

    2.17

 

Defaulting Lenders

     78   

    2.18

 

Reverse Dutch Auction Repurchases

     81   

 

i



--------------------------------------------------------------------------------

CONTENTS

 

Clause        Page  

    2.19

 

Refinancing Amendments

     82   

    2.20

 

Extension of Loans and Commitments

     84   

ARTICLE III

 

      TAXES, YIELD PROTECTION AND ILLEGALITY

     87   

    3.01

 

Taxes

     87   

    3.02

 

Illegality

     92   

    3.03

 

Inability to Determine Rates

     92   

    3.04

 

Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar Rate
Loans and LIBOR Daily Floating Rate Loans

     93   

    3.05

 

Compensation for Losses

     95   

    3.06

 

Matters Applicable to all Requests for Compensation

     95   

    3.07

 

Survival

     96   

ARTICLE IV

 

      CONDITIONS PRECEDENT TO EFFECTIVENESS AND CREDIT EXTENSIONS

     96   

    4.01

 

Conditions of Effectiveness

     96   

    4.02

 

Conditions to all Credit Extensions

     100   

ARTICLE V

 

      REPRESENTATIONS AND WARRANTIES

     100   

    5.01

 

Existence, Qualification and Power; Compliance with Laws

     100   

    5.02

 

Authorization; No Contravention

     100   

    5.03

 

Governmental Authorization; Other Consents

     101   

    5.04

 

Binding Effect

     101   

    5.05

 

Financial Statements; No Material Adverse Effect

     101   

    5.06

 

Litigation

     102   

    5.07

 

No Default

     102   

    5.08

 

Ownership of Property; Liens

     102   

    5.09

 

Environmental Compliance

     102   

    5.10

 

Insurance

     102   

    5.11

 

Taxes

     102   

    5.12

 

ERISA Compliance

     103   

    5.13

 

Subsidiaries

     103   

    5.14

 

Margin Regulations; Investment Company Act

     104   

    5.15

 

Disclosure

     104   

 

ii



--------------------------------------------------------------------------------

CONTENTS

 

Clause        Page  

    5.16

 

Intellectual Property; Licenses, Etc

     104   

    5.17

 

Collateral Documents

     104   

    5.18

 

OFAC

     105   

    5.19

 

Anti-Corruption Laws

     105   

    5.20

 

EEA Financial Institutions

     105   

    5.21

 

Taxpayer Identification Numbers

     105   

ARTICLE VI

 

      AFFIRMATIVE COVENANTS

     105   

    6.01

 

Financial Statements

     105   

    6.02

 

Certificates; Other Information

     106   

    6.03

 

Notices

     108   

    6.04

 

Preservation of Existence, Etc

     109   

    6.05

 

Maintenance of Properties

     109   

    6.06

 

Maintenance of Insurance

     109   

    6.07

 

Compliance with Laws

     110   

    6.08

 

Books and Records

     110   

    6.09

 

Inspection Rights

     110   

    6.10

 

Use of Proceeds

     110   

    6.11

 

Environmental Covenant

     111   

    6.12

 

Accuracy of Information

     111   

    6.13

 

Additional Guarantors and Collateral

     111   

    6.14

 

Maintenance of Ratings

     113   

    6.15

 

Anti-Corruption Laws

     113   

    6.16

 

Holding Company Election

     113   

ARTICLE VII

 

      NEGATIVE COVENANTS

     114   

    7.01

 

Liens

     114   

    7.02

 

Investments

     116   

    7.03

 

Indebtedness

     117   

    7.04

 

Fundamental Changes

     121   

    7.05

 

Dispositions

     121   

    7.06

 

Restricted Payments

     122   

 

iii



--------------------------------------------------------------------------------

CONTENTS

 

Clause        Page  

    7.07

 

Change in Nature of Business

     124   

    7.08

 

Transactions with Affiliates

     125   

    7.09

 

Negative Pledges and Other Contractual Restrictions

     125   

    7.10

 

Financial Covenants

     125   

    7.11

 

Use of Proceeds

     126   

    7.12

 

Certain Prepayments of Indebtedness

     126   

    7.13

 

Sanctions

     127   

    7.14

 

Anti-Corruption Laws

     127   

    7.15

 

Limitation on Activities of Holdings

     128   

ARTICLE VIII

 

      EVENTS OF DEFAULT AND REMEDIES

     130   

    8.01

 

Events of Default

     130   

    8.02

 

Remedies Upon Event of Default

     133   

    8.03

 

Application of Funds

     133   

ARTICLE IX

 

      ADMINISTRATIVE AGENT

     134   

    9.01

 

Appointment and Authority

     134   

    9.02

 

Rights as a Lender

     135   

    9.03

 

Exculpatory Provisions

     135   

    9.04

 

Reliance by the Administrative Agent

     136   

    9.05

 

Delegation of Duties

     136   

    9.06

 

Resignation of the Administrative Agent

     137   

    9.07

 

Non-Reliance on Administrative Agent and Other Lenders

     138   

    9.08

 

No Other Duties, Etc

     138   

    9.09

 

Administrative Agent May File Proofs of Claim; Credit Bidding

     138   

    9.10

 

Collateral and Guaranty Matters

     140   

    9.11

 

Secured Hedge Agreements and Secured Cash Management Banks

     140   

ARTICLE X

 

      MISCELLANEOUS

     141   

    10.01

 

Amendments, Etc

     141   

    10.02

 

Notices and Other Communications; Facsimile Copies

     143   

    10.03

 

No Waiver; Cumulative Remedies

     145   

    10.04

 

Attorney Costs, Expenses and Taxes

     145   

 

iv



--------------------------------------------------------------------------------

CONTENTS

 

Clause        Page  

    10.05

 

Indemnification by the Borrower; Reimbursement by Lenders; Waiver

     146   

    10.06

 

Payments Set Aside

     147   

    10.07

 

Successors and Assigns

     148   

    10.08

 

Confidentiality

     154   

    10.09

 

Set-off

     154   

    10.10

 

Interest Rate Limitation

     155   

    10.11

 

Counterparts

     155   

    10.12

 

Integration

     155   

    10.13

 

Survival of Representations and Warranties

     155   

    10.14

 

Severability

     156   

    10.15

 

[Reserved]

     156   

    10.16

 

Replacement of Lenders

     156   

    10.17

 

Governing Law; Jurisdiction; Etc

     157   

    10.18

 

Waiver of Right to Trial by Jury

     158   

    10.19

 

USA PATRIOT Act Notice

     158   

    10.20

 

OFAC

     158   

    10.21

 

Designation as Senior Debt

     158   

    10.22

 

Gaming Boards

     158   

    10.23

 

Gaming Regulations

     159   

    10.24

 

Electronic Execution of Assignments and Certain Other Documents

     159   

    10.25

 

Entire Agreement

     159   

    10.26

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     159   

    10.27

 

No Advisory or Fiduciary Responsibility

     160   

 

v



--------------------------------------------------------------------------------

SCHEDULES

 

1.01

  

Significant Subsidiaries

1.03

  

Persons/Entities/Contracts in Accordance with GAAP

2.03

  

Existing Letters of Credit

2.18

  

Auction Procedures

5.06

  

Litigation

5.09

  

Environmental Matters

5.13

  

Subsidiaries and Other Equity Investments

5.16

  

Intellectual Property Matters

6.13

  

Post-Closing Covenants

7.01

  

Existing Liens

7.02

  

Identified Investments

7.03(a)

  

Existing Indebtedness

7.03(b)

  

Existing Unsecured Notes

10.02

  

Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS

A

  

Committed Loan Notice

B

  

Swing Line Loan Notice

C-1

  

Form of Revolving Note

C-2

  

Form of Term A Note

C-3

  

Form of Term B-1 Note

C-4

  

Form of Term B-2 Note

C-5

  

Form of Swing Line Note

D

  

Compliance Certificate

E

  

Assignment and Assumption

F

  

Opinion Matters

G

  

Form of U.S. Tax Compliance Certificates

 

i



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

This THIRD AMENDED AND RESTATED CREDIT AGREEMENT entered into as of August 14,
2013 (this “Agreement”), as amended pursuant to Amendment No. 1 dated as of
September 15, 2016 (as may be further amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”), among BOYD GAMING
CORPORATION, a Nevada corporation (the “Borrower”), each lender from time to
time party hereto (collectively, the “Lenders” and individually, a “Lender”),
BANK OF AMERICA, N.A., as Administrative Agent and L/C Issuer, and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Swing Line Lender.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto agree that the Prior Credit Agreement shall be amended and
restated in its entirety as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Act” has the meaning specified in Section 10.19.

“Additional Lender” has the meaning specified in Section 2.15(b).

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. Without limiting the generality
of the foregoing, a Person shall be deemed to be Controlled by another Person if
such other Person possesses, directly or indirectly, power to vote 10% or more
of the securities having ordinary voting power for the election of directors,
managing general partners or the equivalent.

“Agent Parties” has the meaning specified in Section 10.02(b).

 

1



--------------------------------------------------------------------------------

“Agent-Related Persons” means the Administrative Agent, together with its
Affiliates (including, in the case of Bank of America in its capacity as the
Administrative Agent, the Arranger), and the officers, directors, employees,
agents and attorneys-in-fact of such Persons and Affiliates.

“Aggregate Revolving Commitments” means, at any time, the Revolving Commitments
of all Revolving Lenders. As of the Amendment Effective Date, the Aggregate
Revolving Commitments are in an amount equal to $775,000,000.

“Agreement” has the meaning specified in the introductory paragraph hereto.

“All-In Yield” means, as to any Indebtedness, the interest margin applicable
thereto; provided that (a) original issue discount (“OID”) or upfront fees
(which shall be deemed to constitute like amounts of OID) payable for the
account of the holders of such Indebtedness in the primary syndication thereof
shall be included (with OID and upfront fees being equated to interest based on
an assumed four-year life to maturity), (b) customary arrangement or commitment
fees payable to any arrangers (or their affiliates) of such Indebtedness shall
be excluded, and (c) if such Indebtedness has a LIBOR floor or base rate floor
that is greater than any LIBOR floor or Base Rate floor, respectively, for the
Term B-1 Facility or the Term B-2 Facility, the amount by which the All-In Yield
for such Indebtedness is greater than the All-In Yield for the Term B-1 Facility
or the Term B-2 Facility, as applicable, shall be deemed to be increased by the
amount which such LIBOR or base rate floor for such Indebtedness exceeds the
LIBOR Floor or Base Rate floor, respectively, for the Term B-1 Facility or the
Term B-2 Facility, as applicable.

“Amelia Belle” means Belle of Orleans, L.L.C., a Louisiana limited liability
company.

“Amelia Belle Casino” means the riverboat casino located in Amelia, Louisiana
known as the “Amelia Belle” and owned by Amelia Belle.

“Amendment No. 1” means Amendment No. 1 to this Agreement, dated as of September
15, 2016, among the Borrower, the other Loan Parties party thereto, the Lenders
party thereto and the Administrative Agent.

“Amendment Effective Date” shall have the meaning assigned to such term in
Amendment No. 1.

 

2



--------------------------------------------------------------------------------

“Applicable Rate” means:

(a)    with respect to any Term A Loan payable to Term A Lenders and with
respect to any Revolving Commitment, Revolving Loan and Letter of Credit Fee
payable to Lenders under the Initial Revolving Credit Facility, the following
rates per annum (expressed in basis points), based upon the Total Leverage Ratio
as set forth below:

 

Applicable Rate

Pricing

Level

  

Total Leverage

Ratio

  

Unused

Fee

  

Eurodollar Rate
Loans, LIBOR Daily
Floating Rate Loans
and Letters of Credit

  

Base Rate Loans

1

   £ 4.50x    25.0    175      75

2

   4.50x < x £ 5.00x    30.0    200    100

3

   5.00x < x £ 5.50x    35.0    225    125

4

   5.50x < x £ 6.00x    40.0    250    150

5

   > 6.00x    50.0    275    175;

(b)    with respect to any Term B-1 Loan, a rate per annum equal to (i) 3.00%,
in the case of Eurodollar Rate Loans and LIBOR Daily Floating Rate Loans, and
(ii) 2.00%, in the case of Base Rate Loans;

(c)    with respect to any Term B-2 Loan, a rate per annum equal to (i) 3.00%,
in the case of Eurodollar Rate Loans and LIBOR Daily Floating Rate Loans, and
(ii) 2.00%, in the case of Base Rate Loans;

(d)    with respect to any Incremental Term Loan, as set forth in the applicable
Incremental Joinder;

(e)    with respect to any Other Revolving Loan or Other Term Loan, as set forth
in the applicable Refinancing Amendment; and

(f)    with respect to any Extended Revolving Loan or Extended Term Loan, as set
forth in the applicable Extension Amendment.

Any increase or decrease in the Applicable Rate resulting from a change in the
Total Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided, however, that (i) if a Compliance Certificate is not
delivered when due in accordance with Section 6.02(b), then Pricing Level 5
shall apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and shall continue to apply
until the first Business Day after the date such certificate is delivered and
(ii) for the period beginning on the Amendment Effective Date and ending on the
first date thereafter on which a Compliance Certificate is delivered pursuant to
Section 6.02(b), Pricing Level 4 shall apply.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means Bank of America, N.A. (or any other registered broker-dealer
wholly-owned by Bank of America Corporation to which all or substantially all of
Bank of America Corporation’s or any of its subsidiaries’ investment banking,
commercial lending services or related businesses may be transferred following
the date of this Agreement), Deutsche Bank Securities Inc., Fifth Third Bank, JP
Morgan Chase Bank, N.A., Wells Fargo Securities, LLC,

 

3



--------------------------------------------------------------------------------

BNP Paribas Securities Corp., Citizens Bank, N.A., SunTrust Robinson Humphrey,
Inc., UBS Securities LLC and U.S. Bank National Association, in their capacities
as joint lead arrangers and joint bookrunners.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E or any other form (including electronic documentation
generated by use of an electronic platform) approved by the Administrative
Agent.

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

“Auction” has the meaning specified in Section 2.18(a).

“Auction Manager” has the meaning specified in Section 2.18(a).

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2015,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

“Availability Period” means the period from and including the Amendment
Effective Date to the earliest of (a) the latest then-effective Maturity Date
for any Revolving Credit Facility, (b) the date of termination of the Aggregate
Revolving Commitments pursuant to Section 2.06 and (c) the date of termination
of the commitment of each Revolving Lender to make Revolving Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions pursuant to Section
8.02.

“Available Amount” shall mean, on any date, an amount not less than zero, equal
to:

(a)    the aggregate amount of Excess Cash Flow (to the extent positive) for all
fiscal years (or in the case of the fiscal year ending December 31, 2016, the
aggregate amount of Excess Cash Flow attributable to the period from and
including the first day of the first full fiscal quarter after the Amendment
Effective Date through December 31, 2016) ending after the Amendment Effective
Date minus the portion of such Excess Cash Flow that has been (or is, or
previously was, required to be) applied to prepay the Loans pursuant to Section
2.05(f) minus, without duplication, any voluntary prepayments of

 

4



--------------------------------------------------------------------------------

Loans referenced in Section 2.05(f) that previously reduced the amount of the
required prepayment pursuant to Section 2.05(f), minus, without duplication, any
voluntary prepayments of the Other First Lien Indebtedness referenced in Section
2.05(f) that previously reduced the amount of the required prepayment pursuant
to Section 2.05(f), in each case, in the aggregate for all fiscal years (or in
the case of the fiscal year ending December 31, 2016, for the period from the
first day of the first full fiscal quarter after the Amendment Effective Date
through December 31, 2016) ending after the Amendment Effective Date, minus the
aggregate amount of Investment Returns deducted from the definition of
“Investment” and included in Consolidated EBITDA for such period (to the extent
not required to be applied to prepay the Loans pursuant to Section 2.05(f));
plus

(b)    the amount of Investment Returns not deducted from the definition of
“Investment” received by the Borrower and its Restricted Subsidiaries from
Persons other than Loan Parties after the Amendment Effective Date to the extent
not included in Consolidated EBITDA; plus

(c)    the net cash proceeds of any issuance by the Borrower of common Capital
Stock (other than Disqualified Stock) after the Amendment Effective Date and
prior to such date of determination; plus

(d)    upon the redesignation of a Subsidiary that was designated as an
Unrestricted Subsidiary as a Restricted Subsidiary, the aggregate amount of any
Investment in such Subsidiary that was made pursuant to Section 7.02 prior to
such redesignation and is outstanding at the time of such redesignation; minus

(e)    the aggregate amount of any (i) Investments made pursuant to Section
7.02(j)(i)(z), (ii) Restricted Payments made pursuant to Section 7.06(f)(i)(y)
and (iii) Junior Prepayments pursuant to Section 7.12(h)(i)(y) (in each case, in
reliance on the then-outstanding Available Amount) made since the Amendment
Effective Date and on or prior to such date.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A. and its successors.

“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, 11 U.S.C. §§ 101 et
seq., as amended.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurodollar Rate plus 1.00%. The “prime rate” is a rate
set by Bank of America based upon various factors

 

5



--------------------------------------------------------------------------------

including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such rate announced by Bank of America shall take effect at the opening of
business on the day specified in the public announcement of such change.

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Blue Chip Casino” means the Blue Chip riverboat casino gaming complex which is
owned by Blue Chip Casino LLC and located at 777 Blue Chip Drive, Michigan City,
Indiana.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

“Boyd Family” means William S. Boyd, any direct descendant or spouse of such
person, any direct descendant of such spouse, and any trust or other estate in
which each person who has a beneficial interest directly or indirectly through
one or more intermediaries in any Capital Stock of the Borrower is one of the
foregoing persons.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the State of Nevada or the State of New York and, if such day relates
to any Eurodollar Rate Loan or LIBOR Daily Floating Rate Loan, means any such
day that is also a London Banking Day.

“California Hotel and Casino” means the California Hotel and Casino which is
owned by CH&C and is located at 12 East Ogden Avenue, Las Vegas, Nevada.

“Capital Stock” means, with respect to any Person, any and all shares or other
equivalents (however designated) of corporate stock, partnership interests,
limited liability company membership interests, or any other participation,
right, warrants, options or other interest in the nature of an equity interest
in such Person, but excluding any debt security convertible or exchangeable into
such equity interest.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or the
Revolving Lenders, as collateral for L/C Obligations or obligations of the
Revolving Lenders to fund participations in respect of L/C Obligations, cash or
deposit account balances or, if the Administrative Agent and the L/C Issuer
shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the L/C Issuer. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

 

6



--------------------------------------------------------------------------------

“Cash Equivalents” means, for any Person: (a) direct obligations of the United
States, or of any agency thereof, or obligations guaranteed as to principal and
interest by the United States, or by any agency thereof or issued by FNMA, FHLMC
or FFCB, in either case maturing not more than one year from the date of
acquisition thereof by such Person; (b) time deposits, certificates of deposit
or bankers’ acceptances (including eurodollar deposits) issued by (i) any bank
or trust company organized under the laws of the United States or any state
thereof and having capital, surplus and undivided profits of at least
$500,000,000 that is assigned at least a “B” rating by Thomson Financial Bank
Watch or (ii) any Lender or bank holding company owning any Lender (in each
case, at the time of acquisition); (c) commercial paper maturing not more than
one year from the date of acquisition thereof by such Person and (i) issued by
any Lender or bank holding company owning any Lender or (ii) rated at least
“A-2” or the equivalent thereof by S&P or at least “P-2” or the equivalent
thereof by Moody’s, respectively, (in each case, at the time of acquisition);
(d) repurchase obligations with a term of not more than thirty (30) days for
underlying securities of the types described in subsections (a) above or (e)
below entered into with a bank meeting the qualifications described in
subsection (b) above (in each case, at the time of acquisition); (e) securities
with maturities of one year or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States, or by
any political subdivision or taxing authority thereof or by any foreign
government, and rated at least “A” by S&P or “A” by Moody’s (in each case, at
the time of acquisition); (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of subsection (b)
above (in each case, at the time of acquisition); (g) money market mutual funds
that invest primarily in the foregoing items (determined at the time such
investment in such fund is made); (h) corporate notes issued by domestic
corporations that are rated at least “A” by S&P or “A” by Moody’s, in each case
maturing within one year from the date of acquisition; (i) auction rate
securities including taxable municipals, taxable auction notes, and money market
preferred; provided that the credit quality is consistent with subsection (h) of
this definition; or (j) solely with respect to any Foreign Subsidiary, (i)
marketable direct obligations issued by, or unconditionally guaranteed by, the
country in which such Foreign Subsidiary maintains its chief executive office or
principal place of business, or issued by any agency of such country and backed
by the full faith and credit of such country, and rated at least “A” or the
equivalent thereof by S&P or “A2” or the equivalent thereof by Moody’s (in each
case, at the time of acquisition), (ii) time deposits, certificates of deposit
or bankers’ acceptances issued by any commercial bank which is organized and
existing under the laws of the country in which such Foreign Subsidiary
maintains its chief executive office or principal place of business, or payable
to such Foreign Subsidiary promptly following demand and maturing within one
year of the date of acquisition and (iii) other customarily utilized
high-quality or cash equivalent-type Investments in the country where such
Foreign Subsidiary maintains its chief executive office or principal place of
business.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.

 

7



--------------------------------------------------------------------------------

“CH&C” means California Hotel and Casino, a Nevada corporation and wholly-owned
Subsidiary of the Borrower.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means the occurrence of any of the following: (a) the
consummation of any transaction, the result of which any “person” or “group”
(within the meaning of Sections 13(d)(3) and 14(d)(2) of the Exchange Act or any
successor provision to either of the foregoing, including any group acting for
the purpose of acquiring, holding or disposing of securities within the meaning
of Rule 13d-5(b)(1) under the Exchange Act), other than the Boyd Family and
other than Holdings or a Restricted Subsidiary, becomes the “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act, except that a Person shall be
deemed to have “beneficial ownership” of all shares that any such Person has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time) of 50% or more of the total voting power of all classes of
the Voting Stock of the Borrower or Holdings and/or warrants or options to
acquire such Voting Stock, calculated on a fully diluted basis; provided that
for purposes of this subsection (a), the members of the Boyd Family shall be
deemed to beneficially own any Voting Stock of a corporation held by any other
corporation (the “parent corporation”) so long as the members of the Boyd Family
beneficially own (as so defined), directly or indirectly through one or more
intermediaries, in the aggregate 50% or more of the total voting power of the
Voting Stock of the parent corporation; (b) the sale, lease, conveyance or other
transfer of all or substantially all of the property of the Borrower (other than
to any Restricted Subsidiary); (c) the approval of any plan of liquidation or
dissolution of the Borrower or Holdings by the stockholders of the Borrower or
Holdings, respectively; (d) the Borrower or Holdings consolidates with or merges
into another Person or any Person consolidates with or merges into the Borrower
or Holdings in any such event pursuant to a transaction in which the outstanding
Voting Stock of the Borrower or Holdings is reclassified into or exchanged for
cash, securities or other property, other than any such transaction where
(i) the outstanding Voting Stock of the Borrower or Holdings is reclassified
into or exchanged for Voting Stock of the surviving corporation that is Capital
Stock and (ii) the holders of the Voting Stock of the Borrower or Holdings
immediately prior to such transaction own, directly or indirectly, not less than
a majority of the Voting Stock of the surviving corporation immediately after
such transaction in substantially the same proportion as before the transaction;
(e) during any period of two consecutive years, individuals who at the beginning
of such period constituted the Board of Directors (together with any new
directors whose election or appointment by such board or whose nomination for
election by the stockholders of the Borrower or Holdings was

 

8



--------------------------------------------------------------------------------

approved by a vote of either (i) 50% of the directors then still in office who
were either directors at the beginning of such period or whose election or
nomination for election was previously so approved, or (ii) members of the Boyd
Family who beneficially own (as defined for purposes of subsection (a) above),
directly or indirectly through one or more intermediaries, in the aggregate 50%
or more of the total voting power of the Voting Stock of the Borrower or
Holdings), cease for any reason to constitute a majority of the Board of
Directors then in office; (f) any change in control (or similar event, however
denominated) with respect to the Borrower or Holdings shall occur under and as
defined in any indenture or agreement to which the Borrower or Holdings,
respectively, is a party with an outstanding principal amount equal or greater
than $100,000,000; or (g) if a Holding Company Election has been made, Holdings
shall cease to own, directly or indirectly, 100% of the Capital Stock of the
Borrower.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means, collectively, the Pledged Properties, the vessels subject to
First Preferred Ship Mortgages, the Property described in the Security Agreement
and any additional Property pledged to the Administrative Agent pursuant to
Section 6.13. The Collateral shall not include any Excluded Property.

“Collateral Documents” means, collectively, the Security Agreement, the Deeds of
Trust, the Hazardous Materials Indemnity, the First Preferred Ship Mortgages and
any intellectual property security agreement delivered pursuant to the Security
Agreement, and each of the mortgages, collateral assignments, security
agreements, pledge agreements or other similar agreements delivered to the
Administrative Agent pursuant to Section 6.13, and each of the other agreements,
instruments or documents that creates or purports to create a Lien in favor of
the Administrative Agent for the benefit of the Secured Parties.

“Commercial Letter of Credit” means each Letter of Credit issued to support the
purchase of goods that is determined to be a commercial letter of credit by the
L/C Issuer.

“Commitment” means for each Lender, such Lender’s Revolving Commitment, Term A
Commitment, Term B-2 Commitment, Other Term Commitment, Extended Term Commitment
or Incremental Term Loan Commitment.

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made or otherwise held by each of the Term Lenders under
any Facility pursuant to Section 2.01(b) or (c) or 2.15 or by each of the
Revolving Lenders pursuant to Section 2.01(a).

“Committed Loan” means a Revolving Loan or a Term Loan.

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which shall be
substantially in the form of Exhibit A or such other form as may be approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
Borrower.

 

9



--------------------------------------------------------------------------------

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compensation Period” has the meaning specified in Section 2.12(c)(ii).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, for any period, the Borrower and its Restricted
Subsidiaries’ consolidated earnings (including net earnings attributable to
noncontrolling interests held by third parties in Restricted Subsidiaries)
before interest expense, taxes, depreciation, amortization, non-cash rent
expense, preopening expenses, share-based compensation expense, non-cash change
in value of derivative instruments, interest costs associated with derivative
instruments not otherwise included in interest expense, non-cash litigation
accruals, charges or expenses relating to the modification or early retirement
of debt, non-recurring non-cash losses (or gains), acquisition and merger
related charges, all as determined in accordance with GAAP (“EBITDA”), plus (a)
cash dividends and distributions paid to the Borrower and its Restricted
Subsidiaries from any Person that is not a Restricted Subsidiary, provided that
the cumulative amount of such cash dividends and distributions included in
Consolidated EBITDA shall not exceed the cumulative amount of the Borrower’s and
its Restricted Subsidiaries’ share of the Consolidated EBITDA of such Person,
plus (or minus) (b) any loss (or gain) arising from a change in GAAP, plus (or
minus) (c) any non-cash loss, costs or expenses (or non-cash gain or income)
resulting from adjustments to any earn out obligation or other contingent
consideration and any loss or income resulting from an earn out obligation or
other contingent consideration being paid or no longer being contingent, plus
(d) the Estimated Business Interruption Insurance for such period
(notwithstanding any classification of the affected operations as discontinued
operations or any disposal of such operations), plus (e) at the election of the
Borrower, the amount of “run rate” cost savings and synergies projected by the
Borrower in good faith to be realized as a result of specified actions taken or
with respect to which steps (x) have been initiated (in the good faith
determination of the Borrower) during such period or (y) as of the Amendment
Effective Date or the date of any Specified Transaction, are reasonably expected
to be initiated within twelve (12) months of the Amendment Effective Date or the
date of the Specified Transaction, as applicable, in each case calculated on a
Pro Forma Basis as though such cost savings, operating expense reductions and
synergies had been realized during the entirety of such period and net of the
amount of actual benefits realized during such period from such actions;
provided that (i) a duly completed certificate of a Responsible Officer of the
Borrower shall be delivered to the Administrative Agent together with the
applicable financial statements, providing reasonable detail with respect to
such cost savings and synergies and certifying that such cost savings and
synergies are reasonably expected to be realized within twelve (12) months of
the earlier of the taking of such specified actions and the closing date of the
Specified Transaction (or, in the case of steps reasonably expected to be
initiated within twelve (12) months of the Amendment Effective Date, are
reasonably expected to be realized within eighteen (18) months of the Amendment
Effective Date) and are factually supportable in the good faith judgment of the
Borrower, (ii) no cost savings or synergies shall be added

 

10



--------------------------------------------------------------------------------

pursuant to this clause (e) to the extent duplicative of any expenses or charges
otherwise added to Consolidated EBITDA, whether through a pro forma adjustment
or otherwise, for such period, and (iii) projected cost savings and synergies
not yet realized for any period of time may no longer be added in calculating
Consolidated EBITDA pursuant to this clause (e) more than twelve (12) months
after the earlier of the taking of such specified actions and the closing date
of the Specified Transaction (or, in the case of steps reasonably expected to be
initiated within twelve (12) months of the Amendment Effective Date, more than
eighteen (18) months after the Amendment Effective Date); provided, that the
aggregate amount of additions made to Consolidated EBITDA for any period
pursuant to this clause (e) shall not (i) exceed 10.0% of Consolidated EBITDA
for any Test Period (after giving effect to this clause (e)) or (ii) be
duplicative of one another, plus (f) non-recurring charges and expenses relating
to any Specified Transaction, including without limitation, measurement period
adjustments, the effects of adjustments (including the effects of such
adjustments pushed down to the Borrower and its Restricted Subsidiaries) in any
line item in such Person’s consolidated financial statements pursuant to GAAP
resulting from the application of recapitalization accounting or purchase
accounting, integration costs, personnel restructuring, relocation or
integration costs, one-time compensation charges and the amount of any signing,
retention and completion bonuses, minus (g) any business interruption insurance
received or expected to be received and included in the calculation of
consolidated earnings of the Borrower and its Restricted Subsidiaries for such
period, in each case without duplication. “Consolidated EBITDA” shall exclude
the Consolidated EBITDA of each Unrestricted Subsidiary and all Subsidiaries of
any Unrestricted Subsidiary. If and to the extent that any non-cash litigation
accruals have not been included in the computation of Consolidated EBITDA, the
amount of any non-appealable judgment or the cash payment in respect of any
settlement or judgment in respect thereof (net of any assets acquired in
connection with such settlement or judgment) in any future period shall be
subtracted from Consolidated EBITDA.

“Consolidated Gross Revenue” means, as of the end of any fiscal quarter of the
Borrower, the gross revenue of the Borrower and its Restricted Subsidiaries
calculated on a consolidated basis at such date, excluding the Consolidated
Gross Revenue of each Unrestricted Subsidiary and all Subsidiaries of any
Unrestricted Subsidiary.

“Consolidated Net Funded Indebtedness” means, as of any date of determination,
for the Borrower and its Restricted Subsidiaries on a consolidated basis
(exclusive of any Indebtedness of the Borrower’s Restricted Subsidiaries to the
Borrower or another Restricted Subsidiary or any Indebtedness of the Borrower to
any Restricted Subsidiary), (I) the sum (without duplication) of (a) the
outstanding principal amount of all Indebtedness for borrowed money minus the
amount of any cash borrowed by the Borrower and pledged or deposited by the
Borrower pursuant to Section 2.03(a)(iii) or Section 2.16 as cash collateral,
(b) the aggregate amount of all capital lease obligations, (c) all Guarantees
with respect to outstanding Indebtedness of the types specified in subsections
(a) and (b) above of Persons other than the Borrower or any Restricted
Subsidiary, and (d) all liabilities under any non-appealable judgment rendered
against the Borrower or any Restricted Subsidiary minus (II) the amount of
Unrestricted Cash, in each case on such date. Notwithstanding the foregoing,
Consolidated Net Funded Indebtedness shall not include any Defeased
Indebtedness. The amount of Consolidated Net Funded Indebtedness shall be deemed
to be zero with respect to (i) any letter of credit, unless and until a drawing
is made with respect thereto, and (ii) any Guarantee, unless and until demand

 

11



--------------------------------------------------------------------------------

for payment is made with respect thereto. “Consolidated Net Funded Indebtedness”
shall exclude the Consolidated Net Funded Indebtedness of each Unrestricted
Subsidiary and all Subsidiaries of any Unrestricted Subsidiary. For the
avoidance of doubt, Indebtedness under the Minimum Assessment Agreement and the
Developer’s Agreement described in subsection (ii) of the definition of
“Indebtedness” and any similar contractual obligations shall not constitute
“Consolidated Net Funded Indebtedness.”

“Consolidated Total Assets” means, as of the end of any fiscal quarter of the
Borrower, the total assets of the Borrower and its Restricted Subsidiaries
calculated on a consolidated basis at such date excluding the Consolidated Total
Assets of each Unrestricted Subsidiary and all Subsidiaries of any Unrestricted
Subsidiary.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate.”

“Covenant Facility” means each Revolving Credit Facility, the Term A Facility,
each Incremental Term Facility designated as a “Covenant Facility” pursuant to
the Incremental Joinder for such Incremental Term Facility, each Other Term
Facility designated as a “Covenant Facility” pursuant to the Refinancing
Amendment for such Other Term Facility and each Extended Term Facility
designated as a “Covenant Facility” pursuant to the Refinancing Amendment for
such Extended Term Facility.

“Covenant Facility Acceleration” means that (x) the Commitments under each
Covenant Facility have been terminated and (y) the principal amount of all Loans
under each Covenant Facility have been declared to be due and payable by the
Lenders under such Facility pursuant to Section 8.02.

“Covenant Lender” means a Lender under a Covenant Facility.

“Credit Agreement Refinancing Indebtedness” means Indebtedness issued, incurred
or obtained pursuant to a Refinancing Amendment (including, without limitation,
Other Term Loans and Other Revolving Loans as well as any extension or renewal
of any then Existing Term Loans and Revolving Commitments) in exchange for, or
to extend, renew, replace or refinance, in whole or part, then Existing Term
Loans or Revolving Commitments, or any then existing Credit Agreement
Refinancing Indebtedness (any of the foregoing, “Refinanced Debt”); provided
that (i) such Indebtedness has a later maturity and a Weighted Average Life to
Maturity equal to or greater than the Refinanced Debt, (ii) such Indebtedness
shall not have a greater principal amount than the outstanding principal amount
of the Refinanced Debt plus accrued interest, fees and premiums (if any) thereon
and reasonable fees and expenses associated with the refinancing, (iii) such
Refinanced Debt shall be repaid, satisfied and discharged or constitute Defeased
Indebtedness on a dollar-for-dollar basis, and all accrued interest, fees and
premiums (if any) in connection therewith shall be paid, on the date such Credit
Agreement Refinancing Indebtedness is issued, incurred or obtained and (iv) the
aggregate unused Revolving Commitments under such Credit Agreement Refinancing
Indebtedness shall not exceed the unused Revolving Commitments being replaced.

 

12



--------------------------------------------------------------------------------

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Customary Intercreditor Agreement” means (a) to the extent executed in
connection with any incurrence of Indebtedness secured by Liens on the
Collateral that are intended to rank equal in priority to the Liens on the
Collateral securing the Secured Obligations, a customary intercreditor agreement
in form and substance reasonably acceptable to the Administrative Agent and the
Borrower, which agreement shall provide, inter alia, that the Liens on the
Collateral securing such other Indebtedness shall rank equal in priority to the
Liens on the Collateral securing the Secured Obligations (but without regard to
the control of remedies) and (b) to the extent executed in connection with the
incurrence of Indebtedness secured by Liens on the Collateral which are intended
to rank junior to the Liens on the Collateral securing the Secured Obligations,
a customary intercreditor agreement in form and substance reasonably acceptable
to the Administrative Agent and the Borrower, which agreement shall provide that
the Liens on the Collateral securing such Indebtedness shall rank junior to the
Liens on the Collateral securing the Secured Obligations.

“Declined Proceeds” has the meaning specified in Section 2.05(j).

“Debt Issuance” means the incurrence by the Borrower or any Restricted
Subsidiary of any Indebtedness after the Amendment Effective Date (other than as
permitted by Section 7.03).

“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Deed of Trust” means each Deed of Trust, Assignment of Leases and Rents,
Security Agreement and Financing Statement, executed and delivered (a) in
connection with or pursuant to the Prior Credit Agreement or this Agreement
prior to the Amendment Effective Date, as amended by the amendments to the Deeds
of Trust delivered pursuant to Amendment No. 1, (b) in connection with or
pursuant to Amendment No. 1 or (c) pursuant to Section 6.13, as the same shall
be amended, supplemented, restated or otherwise modified from time to time.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means a fluctuating interest rate per annum at all times equal to
the interest rate otherwise applicable to such Obligation plus 2% per annum, and
when used with respect to Obligations with respect to which no interest rate or
per annum fees are specified, means an interest rate equal to (a) the Base Rate
plus (b) the Applicable Rate applicable to Base Rate Loans plus 2% per annum, in
each case to the fullest extent permitted by applicable laws.

 

13



--------------------------------------------------------------------------------

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this subsection (c)
upon receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Capital Stock in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of subsections
(a) through (d) above, and of the effective date of such status, shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.17(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower, the L/C
Issuer, the Swing Line Lender and each other Lender promptly following such
determination.

“Defeased Indebtedness” means Indebtedness (a) that has been defeased in
accordance with the terms of the indenture or other agreement under which it was
issued, (b) that has been called for redemption and for which funds sufficient
to redeem such Indebtedness have been set aside in a separate account by the
Borrower, (c) for which amounts are set aside in trust or are held by a
representative of the holders of such Indebtedness or any third party escrow
agent pending satisfaction or waiver of the conditions for the release of such
funds, or (d) that has otherwise been defeased to the satisfaction of the
Administrative Agent.

 

14



--------------------------------------------------------------------------------

“Delta Downs Racetrack and Casino” means the horse racing, pari-mutuel and
gaming business including the hotel, food and beverage, simulcast and related
operations known as Delta Downs Racetrack and Casino, owned by Boyd Racing,
L.L.C. and located at 2717 Delta Downs Drive, Calcasieu Parish, Louisiana.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is, or whose government is, the subject of any
Sanctions.

“Diamond Jo” means Diamond Jo, LLC, a Delaware limited liability company.

“Diamond Jo Casino” means the Diamond Jo Casino, which facility is owned by
Diamond Jo and is located at 301 Bell Street in Dubuque, Iowa.

“Diamond Jo Worth” means Diamond Jo Worth, LLC, a Delaware limited liability
company.

“Diamond Jo Worth Casino” means the Diamond Jo Worth Casino, which facility is
owned by Diamond Jo Worth and is located at 777 Diamond Jo Lane in Northwood,
Iowa.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any Property by
the Borrower or any Guarantor, including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith.

“Disqualified Capital Stock” shall mean, with respect to any Person, any Capital
Stock of such Person that, by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable), or upon the happening
of any event, matures (excluding any maturity as the result of an optional
redemption by the issuer thereof) or is mandatorily redeemable or redeemable at
the sole option of the holder thereof (other than solely (x) for Capital Stock
that is not Disqualified Capital Stock or upon a sale of assets, casualty event
or a change of control, in each case, subject to the prior payment in full of
the Obligations, (y) as a result of a redemption required by Gaming Law or (z)
as a result of a redemption that by the terms of such Capital Stock is
contingent upon such redemption not being prohibited by this Agreement),
pursuant to a sinking fund obligation or otherwise (other than solely for
Capital Stock that is not Disqualified Capital Stock) or exchangeable or
convertible into debt securities of the issuer thereof at the sole option of the
holder thereof, in whole or in part, on or prior to the date that is 181 days
after the latest Maturity Date then in effect at the time of issuance thereof.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“EBITDA” has the meaning specified in the definition of Consolidated EBITDA.

“ECF Percentage” means, for any fiscal year, commencing with the fiscal year
ended December 31, 2016, (a) 50% if the Total Leverage Ratio as of the last day
of such fiscal year is greater than 5.00 to 1.00, (b) 25% if the Total Leverage
Ratio as of the last day of such fiscal year is equal to or less than 5.00 to
1.00 and greater than 4.50 to 1.00 and (c) 0% if the Total Leverage Ratio as of
the last day of such fiscal year is equal to or less than 4.50 to 1.00.

 

15



--------------------------------------------------------------------------------

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in subsection (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a Subsidiary of an institution described in subsections (a) or
(b) of this definition and is subject to consolidated supervision with its
parent.

“EEA Member Country” means any member of the European Union, Iceland,
Liechtenstein and Norway.

“Effective Date” means August 14, 2013, which was the date on which the
conditions precedent in Section 4.01 were satisfied or waived in accordance with
Section 10.01.

“Eldorado Casino” means the Eldorado Casino which is owned by Eldorado, Inc. and
is located in Henderson, Nevada.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.07(b)(iii) or (iv) (as applicable) and Section
10.07(b)(v) (subject to such consents, if any, as may be required under Section
10.07(b)(iii) or (iv) (as applicable)).

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

16



--------------------------------------------------------------------------------

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is insolvent; (d) the filing of a
notice of intent to terminate, the treatment of a Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; or (f) the imposition of any liability under Title
IV of ERISA, other than for PBGC premiums due but not delinquent under Section
4007 of ERISA, upon the Borrower or any ERISA Affiliate.

“ERISA Funding Rules” means the rules regarding minimum required contributions
(including any installment payment thereof) to Pension Plans, as set forth in
Sections 412, 430, 431, 432 and 436 of the Code and Sections 302, 303, 304 and
305 of ERISA.

“Estimated Business Interruption Insurance” means an estimate of the amount
(determined in good faith by senior management of the Borrower, notwithstanding
the failure of any designation by applicable insurance carriers as to how much
of any expected recovery is attributable to business interruption coverage as
opposed to other types of coverage) of business interruption insurance the
Borrower expects to collect with respect to any applicable period; provided that
such amount (a) shall not be taken in account for any period after two years
following the date of the event giving rise to the claim under the relevant
business interruption insurance, and (b) shall not exceed the sum of (i) the
excess of (A) such property’s historical quarterly Consolidated EBITDA for the
four fiscal quarters most recently ended prior to such date for which internal
financial reports are available for that property ending prior to the date of
the business interruption (or annualized if such property has less than four
full quarters of operations) over (B) the actual Consolidated EBITDA generated
by such property for such four fiscal quarter period, and (ii) the amount of
insurance proceeds not reflected in subsection (i) that the Borrower expects to
collect as a reimbursement in respect of expenses incurred at that property with
respect to such period (provided that the amount included pursuant to this
subsection (ii) shall not exceed the amount of the other expenses incurred at
that property that are actually included in calculating the Borrower and its
Restricted Subsidiaries’ consolidated earnings for such fiscal quarter).

“Eurodollar Rate” means:

(a)    for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable
or successor rate, which rate is approved by the Administrative Agent, as
published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; and

 

17



--------------------------------------------------------------------------------

(b)    for any interest calculation with respect to a Base Rate Loan or a LIBOR
Daily Floating Rate Loan on any date, the rate per annum equal to LIBOR, at or
about 11:00 a.m., London time determined two Business Days prior to such date
for U.S. Dollar deposits with a term of one month commencing that day;

provided, that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further, that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent; provided, further,
that (i) when used in connection with the Term B-1 Facility, the Eurodollar Rate
shall in no event be less than 1.00% per annum and (ii) in no event shall the
Eurodollar Rate be less than 0.00% per annum.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Rate Loan” means a Committed Loan that bears interest at a rate
based on clause (a) of the definition of “Eurodollar Rate”.

“Evangeline Downs Racetrack and Casino” means the Evangeline Downs Racetrack and
Casino, which facility is owned by EVD and is located at 2235 Creswell Lane
Extension in Opelousas, Louisiana.

“EVD” means The Old Evangeline Downs, L.L.C., a Louisiana limited liability
company.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” means, for any fiscal year of the Borrower (a) Consolidated
EBITDA for such fiscal year (but without giving effect to any portion of
Consolidated EBITDA determined pursuant to clause (e) of the definition thereof)
less (b) the sum (without duplication) of (i) consolidated interest expense (as
defined in GAAP) actually paid in cash by the Borrower and its Restricted
Subsidiaries during such fiscal year, plus (ii) scheduled and mandatory
principal repayments of Loans that are Term Loans made during such fiscal year
pursuant to Section 2.07(a), (b), (c), (f), (g) and (h), plus (iii) income taxes
actually paid in cash by the Borrower and its Restricted Subsidiaries during
such fiscal year, plus (iv) capital expenditures actually made in cash by the
Borrower and its Restricted Subsidiaries during such fiscal year, plus (v)
expenses relating to modification or early retirement of debt actually paid in
cash by the Borrower and its Restricted Subsidiaries during such fiscal year,
plus (vi) project development, preopening, acquisition and merger related costs
and expenses actually paid in cash by the Borrower and its Restricted
Subsidiaries during such fiscal year, plus (vii) non-recurring charges and
expenses relating to any Specified Transaction actually paid in cash by the
Borrower and its Restricted Subsidiaries during such fiscal year.

“Exchange Act” means the Securities Exchange Act of 1934.

 

18



--------------------------------------------------------------------------------

“Excluded Property” means (a) each of the Eldorado Casino and the Jokers Wild
Casino, unless and until either such Property shall satisfy the criteria in
subsections (a) or (b) of the definition of the term “Significant Subsidiary”,
(b) the real property used by the Borrower as its corporate offices on Rainbow
Road in Las Vegas, Nevada, (c) the real and personal property located in Las
Vegas, Nevada and owned by Boyd Shared Services, Inc. and used as of the
Amendment Effective Date as laundry facilities, (d) real property that is not
necessary to the casino and hotel business of the Borrower and its Subsidiaries,
except to the extent such Property is otherwise included in the definition of
the term “Pledged Properties”, (e) any real and personal property that secures
Indebtedness permitted to be incurred pursuant to Section 7.03(e), (f) motor
vehicles and (g) aircraft.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 10.16) or (ii) such Lender changes its lending office,
except in each case to the extent that amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to such Recipient’s failure to comply with Section
3.01(d) and (d) any U.S. federal withholding Taxes imposed under FATCA.

“Existing Letters of Credit” means letters of credit issued and outstanding
under this Agreement or under the Peninsula Credit Agreement as of the Amendment
Effective Date as set forth in Schedule 2.03, which shall be deemed outstanding
as Letters of Credit hereunder as of the Amendment Effective Date pursuant to
Section 2.03(a).

“Existing Unsecured Notes” means the Indebtedness of the Borrower existing as of
the Amendment Effective Date and described on Schedule 7.03(b).

“Existing Revolving Facility” has the meaning specified in Section 2.20(b).

 

19



--------------------------------------------------------------------------------

“Existing Revolving Loans” has the meaning specified in Section 2.20(b).

“Existing Term Facility” has the meaning specified in Section 2.20(a).

“Existing Term Loans” has the meaning specified in Section 2.20(a).

“Extended Revolving Commitments” has the meaning specified in Section 2.20(b).

“Extended Revolving Facility” has the meaning specified in Section 2.20(b).

“Extended Revolving Loans” has the meaning specified in Section 2.20(b).

“Extended Term Commitments” means Term Loan Commitments under an Extended Term
Facility.

“Extended Term Facility” has the meaning specified in Section 2.20(a).

“Extended Term Loans” has the meaning specified in Section 2.20(a).

“Extended Term Note” means a promissory note evidencing any Extended Term Loan
issued by the Borrower to an Extending Lender.

“Extending Lender” has the meaning specified in Section 2.20(c).

“Extension Amendment” has the meaning specified in Section 2.20(d).

“Extension Election” has the meaning specified in Section 2.20(c).

“Extension Request” means a Revolving Extension Request or a Term Loan Extension
Request, as applicable.

“Extraordinary Loss” means any loss, destruction or damage to Property of the
Borrower or any of its Subsidiaries or condemnation, seizure or taking, by
exercise of the power of eminent domain or otherwise, of any such Property, or
confiscation or requisition of use of any such Property.

“Facility” means any Term Facility or any Revolving Credit Facility, as the case
may be.

“FATCA” means Sections 1471 through 1474 of the Code, as of the Amendment
Effective Date (or any amended or successor version that is substantially
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1).

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, (b) if no such rate is so
published on such

 

20



--------------------------------------------------------------------------------

next succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
charged to Bank of America on such day on such transactions as determined by the
Administrative Agent and (c) in no event shall the Federal Funds Rate be less
than 0.00% per annum.

“First Lien Leverage Ratio” means, as of any date of determination the ratio of
(a) First Lien Net Indebtedness on such date to (b) twelve months trailing
Consolidated EBITDA for the period ending on the last day of the applicable
fiscal quarter.

“First Lien Net Indebtedness” means, at any time, (a) the aggregate outstanding
principal amount of Indebtedness of the Borrower and the Restricted Subsidiaries
which is secured by any of the Collateral pursuant to Liens having the same
priority as the Liens securing the Secured Obligations minus (b) the amount of
Unrestricted Cash at such time.

“First Preferred Ship Mortgages” means (a) those certain Amended and Restated
First Preferred Ship Mortgages on (i) the Whole of Patco 400, Official Number
545101 (relating to Sam’s Town Tunica), (ii) the Whole of Treasure Chest Casino,
Official Number 1025416, (iii) the Whole of Par-A-Dice, Official Number 1020343,
(iv) the Whole of Blue Chip Casino, Official Number 1178299, (v) the Whole of
the Shreve Star, Official Number 1028290 and (vi) the Whole of the Belle of
Orleans, Official Number 1033140 (relating to the Amelia Belle), and (b) any
other First Preferred Ship Mortgage delivered by the Borrower or any Subsidiary
pursuant to Section 6.13.

“Fixed Amounts” has the meaning specified in Section 1.08(d).

“Foreign Lender” means a Lender that is not a U.S. Person. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fremont Hotel and Casino” means the Fremont Hotel and Casino which is owned by
Sam-Will, Inc. and is located at 200 and 235 Fremont Street, Las Vegas, Nevada.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Pro Rata Share of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Pro Rata Share of
Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of business.

 

21



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States of
America as set forth in the Accounting Standards Codification of the Financial
Accounting Standards Board.

“Gaming Board” means any Governmental Authority that holds regulatory, licensing
or permit authority over gambling, gaming or casino activities conducted by the
Borrower or any of its Subsidiaries within its jurisdiction.

“Gaming Laws” means all Laws pursuant to which any Gaming Board possesses
regulatory, licensing or permit authority over gambling, gaming or casino
activities conducted by the Borrower or any of its Subsidiaries within its
jurisdiction.

“Gaming License” means any license, permit, franchise, approval, ruling,
consent, order, directive, or other authorization from any Governmental
Authority required to own, lease, operate or otherwise conduct the gambling,
gaming or casino activities business of the Borrower or any of its Subsidiaries,
including all licenses permits, franchises, approvals, rulings, consents,
orders, directives and other authorizations granted under Gaming Laws.

“Gold Coast Hotel and Casino” means the hotel, casino and entertainment complex
owned by Coast Hotels and Casinos and located at 4000 West Flamingo Road, Las
Vegas, Nevada.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Granting Lender” has the meaning specified in Section 10.07(g).

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, keep well
arrangements, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other obligation, or (iv)
entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other obligation of the payment or performance
thereof or to protect such obligee against loss in respect thereof (in whole or
in part), or (b) any Lien on any assets of such Person securing any Indebtedness
or other obligation of any other Person, whether or not such Indebtedness or
other obligation is assumed by such Person. The term “Guarantee” as a verb has a
corresponding meaning.

 

22



--------------------------------------------------------------------------------

“Guarantors” means those Persons identified as a Guarantor on Schedule 5.13, any
other Subsidiary that executes a Guaranty and, upon the completion of a Holding
Company Election, Holdings; provided that (i) any Guarantor that is not
identified on Schedule 5.13 as a Guarantor and that is not a Significant
Subsidiary, (ii) any Guarantor that is sold or otherwise transferred in a
Disposition permitted by Section 7.05, and (iii) Boyd Atlantic City, Inc., a New
Jersey corporation, may be released from the Guaranty in accordance with Section
9.10 and thereafter such Person shall no longer be a “Guarantor” or a “Loan
Party” for purposes of any Loan Document.

“Guaranty” means the Third Amended and Restated Guaranty, dated as of the
Amendment Effective Date and executed and delivered by the Guarantors pursuant
to Amendment No. 1, and any amendment to guaranty executed and delivered by a
Subsidiary pursuant to Section 6.13 hereof.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hazardous Materials Indemnity” means the Second Amended and Restated Hazardous
Materials Indemnity, dated as of the Amendment Effective Date and executed and
delivered pursuant to Amendment No. 1.

“Hedge Bank” means any Person that, at the time it enters into an interest rate
Swap Contract permitted hereunder, is a Lender or an Affiliate of a Lender, in
its capacity as a party to such Swap Contract.

“Holding Company Election” means any election by the Borrower, made in writing
and delivered to the Administrative Agent, to impose a direct parent holding
company for the shares of the Borrower (which imposition may be effected via a
newly-formed Subsidiary of the Borrower becoming such holding company via a
share exchange or in any other manner), subject to Sections 6.16 and 7.15 and
Holdings’ execution and delivery of the documentation required thereby.

“Holdings” means, any direct parent holding company of the Borrower that has
become a Guarantor upon the completion of a Holding Company Election pursuant to
Section 6.16 and any successor thereto pursuant to Section 7.15.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“Impacted Loans” has the meaning specified in Section 3.03.

“Imperial Palace Casino” means the IP Casino Resort Spa, which is owned by Boyd
Biloxi, LLC and is located in Biloxi, Mississippi.

“Increase Effective Date” has the meaning specified in Section 2.15(c).

 

23



--------------------------------------------------------------------------------

“Increased Revolving Commitment” has the meaning specified in Section 2.15(a).

“Increased Term Loan” means each loan made to the Borrower pursuant to any
Increased Term Loan Commitment.

“Increased Term Loan Commitment” has the meaning specified in Section 2.15(a).

“Incremental Equivalent Debt” has the meaning specified in Section 7.03(f).

“Incremental Joinder” has the meaning specified in Section 2.15(d).

“Incremental Loan Amount” means an amount equal to the sum of (a) the sum of (i)
$550,000,000 plus (ii) the amount of any voluntary prepayments of the Term Loans
and voluntary permanent reductions of the Revolving Commitments effected after
the Amendment Effective Date (it being understood that (1) any prepayment of
Term Loans with the proceeds of substantially concurrent borrowings of new Loans
hereunder or any reduction of Revolving Commitments in connection with a
substantially concurrent issuance of new revolving commitments hereunder and (2)
any prepayment of Term Loans or any reduction of Revolving Commitments funded
with proceeds from Increased Revolving Commitments, Increased Term Loan
Commitments or Incremental Term Facilities incurred pursuant to subsection (b)
below, in the case of each of (1) and (2) shall not increase the calculation of
the amount under this subsection (ii)), plus (iii) the cash amount paid in
respect of any reduction in the outstanding principal amount of the outstanding
Loans or any Incremental Facility resulting from purchase by the Borrower of any
Term Loans pursuant to an Auction, excluding any reduction funded with proceeds
from Incremental Facilities incurred pursuant to subsection (b) below plus (b)
any additional amount if, after giving effect thereto, the First Lien Leverage
Ratio would not exceed 4.25 to 1.00 on a Pro Forma Basis (without netting any
cash proceeds from the incurrence of such Increased Revolving Commitment,
Increased Term Loan Commitment, Incremental Term Facility or Incremental
Equivalent Debt and calculated as though any such Increased Revolving
Commitment, Increased Term Loan Commitment, Incremental Term Facility or
Incremental Equivalent Debt were fully drawn). In connection with any incurrence
of Increased Revolving Commitments, Increased Term Loan Commitments, Incremental
Term Facility and Incremental Equivalent Debt, the Borrower may elect which of
subsections (a) and/or (b) above it has opted to rely upon to incur such
Indebtedness and Borrower shall notify Administrative Agent of such election.

“Incremental Term Facility” has the meaning specified in Section 2.15(a).

“Incremental Term Lender” means each Lender that holds an Incremental Term Loan.

“Incremental Term Loan” means each loan made to the Borrower pursuant to any
Incremental Term Facility, including each Incremental Term Loan made pursuant to
such Incremental Term Facility.

“Incremental Term Loan Commitment” means the commitment of any Incremental Term
Lender to make Incremental Term Loans pursuant to an Incremental Term Facility
on the Increase Effective Date therefor.

 

24



--------------------------------------------------------------------------------

“Incremental Term Note” means a promissory note evidencing any Incremental Term
Loan issued by the Borrower to an Incremental Term Lender.

“Incurrence-Based Amounts” has the meaning specified in Section 1.08(d).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments and all Guarantees of any such Indebtedness;

(b)    all direct or contingent obligations of such Person arising under Standby
Letters of Credit unpaid at draw, bankers’ acceptances, bank guaranties, surety
bonds and similar instruments;

(c)    net obligations of such Person under any Swap Contract in respect of
interest rate hedging;

(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse; and

(f)    capital leases.

For all purposes hereof, (i) the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person and (ii) any Guarantees (x) by Diamond Jo under
that certain Minimum Assessment Agreement, dated as of October 1, 2007, by and
among the City of Dubuque, Iowa, Diamond Jo and the City Assessor of the City of
Dubuque, Iowa, and (y) by Kansas Star under that certain Developer’s Agreement,
dated as of March 7, 2011, by and between Kansas Star and the City of Mulvane,
Kansas, shall not be “Indebtedness” of Diamond Jo and of Kansas Star,
respectively. The amount of any capital lease as of any date shall be deemed to
be the amount of Attributable Indebtedness in respect thereof as of such
date. Indebtedness shall not include any Defeased Indebtedness. At any time up
to $300,000,000 in Guarantees by Loan Parties of outstanding Indebtedness of
Persons other than Loan Parties shall be deemed not to be Indebtedness so long
as no demand for payment shall have been made thereunder. For the avoidance of
doubt, Indebtedness excludes all leases classified as operating leases in
accordance with GAAP.

 

25



--------------------------------------------------------------------------------

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitee” has the meaning specified in Section 10.05.

“Information” has the meaning specified in Section 10.08.

“Initial Boyd Ship Owners” has the meaning specified in Section 4.01(a)(vii).

“Initial Restricted Payment Base Amount” means as of any date of determination,
$250,000,000 minus (x) the amount of Investments made under Section
7.02(j)(i)(y) on or prior to such date, (y) the amount of Restricted Payments
made under Section 7.06(f)(i)(x) on or prior to such date and (z) the amount of
Junior Prepayments made under Section 7.12(h)(i)(x) on or prior to such date.

“Initial Revolving Credit Facility” means the Revolving Commitments provided by
the Revolving Lenders on the Amendment Effective Date.

“Interest Coverage Ratio” means, for any period, the ratio of (a) twelve month
trailing Consolidated EBITDA to (b) the sum of (i) consolidated interest expense
(as defined in GAAP) excluding interest accrued in connection with fair value
adjustments plus (ii) interest costs associated with derivative instruments not
otherwise included in interest expense, but excluding any non-cash change in
value of derivative instruments and non-cash derivative instruments fair value
adjustments, in each case, of the Borrower and its Restricted Subsidiaries for
such period. Gains and losses arising out of the termination of derivative
instruments shall not constitute interest expense or interest
costs. Consolidated interest expense shall exclude the interest expense and any
such interest costs of each Unrestricted Subsidiary and all Subsidiaries of
Unrestricted Subsidiaries.

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the applicable Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including a Swing Line Loan) and each LIBOR Daily
Floating Rate Loan, the last Business Day of each March, June, September and
December and the applicable Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one week or one, two, three or
six months thereafter (in each case, subject to availability), as selected by
the Borrower in its Committed Loan Notice or such other period that is requested
by the Borrower and determined by the Administrative Agent to be available in
the eurodollar market and acceptable to each Lender under the applicable
Facility; provided that:

(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

26



--------------------------------------------------------------------------------

(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(c)    no Interest Period shall extend beyond the applicable Maturity Date.

“Investment” means any direct or indirect acquisition or investment by the
Borrower or any Guarantor in any other Person that is not a Guarantor prior to
or substantially concurrently with such acquisition or investment, whether by
means of (a) the purchase or other acquisition of capital stock or other
securities of another Person, (b) a loan, advance or capital contribution to,
Guarantee or assumption of debt of, or purchase or other acquisition of any
other debt or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person, or (c) the purchase
or other acquisition (in one transaction or a series of transactions) of assets
of another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment, but, except to the extent the Borrower shall otherwise elect,
deducted by the amount of any repayment, interest, return, profit, distribution,
income or similar amount in respect of such Investment which has actually been
received in cash or Cash Equivalents or has been converted into cash or Cash
Equivalents (collectively, “Investment Returns”). The amount of any Investment
consisting of a Guarantee shall be deemed to be zero, unless and until demand
for payment is made under such Guarantee.

“Investment Returns” has the meaning specified in the definition of Investment.

“IP Rights” has the meaning specified in Section 5.16.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter Credit
Application, and any other document, agreement and instrument entered into by
the L/C Issuer and the Borrower (or any Restricted Subsidiary) or in favor the
L/C Issuer and relating to any such Letter of Credit.

“Jokers Wild Casino” means the Jokers Wild Casino which is owned by Eldorado,
Inc. and is located in Henderson, Nevada.

“Junior Prepayments” has the meaning specified in Section 7.12.

“Kansas Star” means Kansas Star Casino, LLC, a Kansas limited liability company.

 

27



--------------------------------------------------------------------------------

“Kansas Star Casino” means the Kansas Star Casino, Hotel and Event Center, which
facility is owned by Kansas Star and is located at 777 Kansas Star Drive in
Mulvane, Kansas.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Revolving Lender, such Revolving
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Pro Rata Share.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder and in its capacity as issuer of the Existing Letters of
Credit, any other Lender approved by the Borrower and the Administrative Agent
or any successor issuer of Letters of Credit hereunder that agrees to become a
party hereto as an L/C Issuer in its sole discretion pursuant to Section 9.06.

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.

“LCT Election” has the meaning specified in Section 1.09.

“LCT Test Date” has the meaning specified in Section 1.09.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the L/C Issuer and the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires, each reference to a Lender shall include its
applicable Lending Office.

 

28



--------------------------------------------------------------------------------

“Letter of Credit” means any Standby Letter of Credit or Commercial Letter of
Credit issued hereunder and shall include the Existing Letters of Credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means, subject to the last sentence of
Section 2.20(b), the fifth Business Day prior to the earliest Maturity Date then
in effect for any Revolving Credit Facility (or, if such day is not a Business
Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means, at any time, an amount equal to $100,000,000;
provided, that such amount may be increased by the Borrower with the approval of
the Administrative Agent and the L/C Issuer in their sole discretion to an
amount not to exceed $350,000,000. The Letter of Credit Sublimit is part of, and
not in addition to, the Revolving Credit Facilities.

“LIBOR” has the meaning specified in the definition of Eurodollar Rate.

“LIBOR Daily Floating Rate Loan” means a Committed Loan (other than a Base Rate
Loan) that bears interest at a rate based on clause (b) of the definition of
“Eurodollar Rate”.

“License Revocation” means the revocation, failure to renew or suspension of, or
the appointment of a receiver, supervisor or similar official with respect to
any casino, gambling or gaming license issued by any Gaming Board covering any
casino or gaming facility.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Limited Condition Transaction” means any Investment permitted hereunder and any
related incurrence of Indebtedness by the Borrower or one or more Restricted
Subsidiaries whose consummation is not conditioned on the availability of, or on
obtaining, third party financing.

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.

“Loan Documents” means this Agreement, each Note, each Issuer Document, the
Collateral Documents, the Guaranty and each Customary Intercreditor Agreement.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

29



--------------------------------------------------------------------------------

“Main Street Station” means the Main Street Station Hotel, Casino and Brewery,
which facility is owned by M.S.W., Inc., a Nevada corporation, and is located at
100, 200, 300, 416 and 430 North Main Street, Las Vegas, Nevada.

“Management Agreement” means any agreement pursuant to which the Borrower or any
of its Restricted Subsidiaries will receive management fees.

“Mandatory Prepayment Date” has the meaning specified in Section 2.05(j).

“Master Agreement” has the meaning specified in the definition of Swap Contract.

“Material Adverse Effect” means (a) a material adverse change in the business,
assets, financial condition or results of operation of the Borrower and its
Restricted Subsidiaries taken as a whole; (b) a material impairment of the
ability of the Loan Parties, taken as a whole, to perform their payment
obligations under any Loan Document; or (c) a material adverse effect upon the
rights and remedies, taken as a whole, of the Administrative Agent and the
Lenders under the Loan Documents.

“Maturity Date” means (a) with respect to the Initial Revolving Credit Facility
and the Term A Facility, the fifth anniversary of the Amendment Effective Date,
(b) with respect to the Term B-1 Facility, August 14, 2020, (c) with respect to
the Term B-2 Facility, the seventh anniversary of the Amendment Effective Date
(d) with respect to any Incremental Term Facility, as set forth in the
applicable Incremental Joinder, (e) with respect to any Other Term Facility or
Other Revolving Facility, as set forth in the applicable Refinancing Amendment
and (f) with respect to any Extended Term Facility or Extended Revolving
Facility, as set forth in the applicable Extension Amendment.

“Maximum Rate” has the meaning specified in Section 10.10.

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
105% of the Fronting Exposure of the L/C Issuer with respect to Letters of
Credit issued and outstanding at such time and (b) otherwise, an amount
determined by the Administrative Agent and the L/C Issuer in their sole
discretion.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

 

30



--------------------------------------------------------------------------------

“Net Cash Proceeds” means:

(a)    with respect to the incurrence or issuance of any Indebtedness by the
Borrower or any of its Restricted Subsidiaries, the cash proceeds received in
connection with such transaction, net of underwriting or placement agents’ fees,
discounts and commissions and other reasonable and customary out-of-pocket
expenses incurred by the Borrower or such Subsidiary in connection therewith;
and

(b)    with respect to any Disposition or any Extraordinary Loss, the excess, if
any, of (i) the sum of cash and cash equivalents received in connection with
such transaction (including any cash received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received and excluding business interruption and delay in completion
insurance proceeds) over (ii) the sum of (A) the amount of any Indebtedness that
is secured by such asset and that is required to be repaid in connection with
such transaction (other than Indebtedness under the Loan Documents), including
Indebtedness repaid in order to obtain a necessary consent to such Disposition
or Extraordinary Loss or required to be repaid by applicable law, (B) the
reasonable out-of-pocket expenses incurred by the Borrower or any Subsidiary in
connection with such transaction and (C) all Federal, state, provincial, foreign
and local taxes arising in connection with such Disposition or Extraordinary
Loss that are paid or required to be accrued as a liability under GAAP by such
Person or its Restricted Subsidiaries, and (D) all contractually required
distributions and other payments made to minority interest holders (but
excluding distributions and payments to Affiliates of such Person) in Restricted
Subsidiaries of such Person as a result of such Disposition or Extraordinary
Loss which would otherwise constitute Net Cash Proceeds.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (ii) (x) in
the case of an amendment affecting only the Lenders under any Revolving Credit
Facility (or all Revolving Credit Facilities), has been approved by the Required
Revolving Lenders with respect to such Revolving Credit Facility (or with
respect to all Revolving Credit Facilities, as applicable), (y) in the case of
an amendment affecting only the Lenders under a Term Facility, has been approved
by the Required Term Lenders in respect of such Term Facility and (z) in the
case of any other amendment, has been approved by the Required Lenders.

“Non-Covenant Facility” means the Term B-1 Facility, the Term B-2 Facility, each
Incremental Term Facility designated as a “Non-Covenant Facility” pursuant to
the Incremental Joinder for such Incremental Term Facility, each Other Term
Facility designated as a “Non-Covenant Facility” pursuant to the Refinancing
Amendment for such Other Term Facility and each Extended Term Facility
designated as a “Non-Covenant Facility” pursuant to the Extension Amendment for
such Extended Term Facility.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Note” means a Revolving Note, a Term A Note, a Term B-1 Note, a Term B-2 Note,
an Incremental Term Note, an Other Term Note, an Extended Term Note or a Swing
Line Note.

 

31



--------------------------------------------------------------------------------

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Orleans Hotel and Casino” means the hotel, casino and entertainment complex
owned by Coast Hotels and Casinos and located at the intersection of Tropicana
Avenue and Arville Street in Las Vegas, Nevada.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other First Lien Indebtedness” means outstanding Indebtedness that is not
incurred under this Agreement and that (a) is secured by the Collateral on a
pari passu basis with the Secured Obligations and (b) is permitted under Section
7.03(f), (g), (i) or (k).

“Other Revolving Commitments” means Revolving Commitments that result from a
Refinancing Amendment.

“Other Revolving Lender” means a Lender in respect of Other Revolving Loans.

“Other Revolving Loans” means one or more tranches of Revolving Loans that
result from a Refinancing Amendment.

“Other Junior Indebtedness” shall mean the Existing Unsecured Notes (and any
Permitted Refinancing thereof) and Indebtedness incurred pursuant to Section
7.03(f), (g), (i) or (k) that is secured by a Lien on Collateral junior to the
Liens securing the Secured Obligations or that is unsecured.

 

32



--------------------------------------------------------------------------------

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Other Term Commitments” means one or more tranches of Term Commitments that
result from a Refinancing Amendment.

“Other Term Facility” means any Term Facility consisting of Other Term
Commitments and/or Other Term Loans, if any.

“Other Term Lender” means a Lender in respect of Other Term Commitments and/or
Other Term Loans.

“Other Term Loans” means one or more tranches of Term Loans that result from a
Refinancing Amendment.

“Other Term Note” means a promissory note evidencing any Other Term Loan issued
by the Borrower to an Other Term Lender.

“Outstanding Amount” means (a) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (b) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements of outstanding unpaid
drawings under any Letters of Credit or any reductions in the maximum amount
available for drawing under Letters of Credit taking effect on such date.

“Par-A-Dice Hotel Casino” means the Par-A-Dice riverboat casino and nearby
hotel, which facility is owned by Par-A-Dice Gaming Corporation and is located
at 21 Blackjack Boulevard, East Peoria, Illinois.

“Participant” has the meaning specified in Section 10.07(d).

“Participant Register” has the meaning specified in Section 10.07(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Peninsula Credit Agreement” has the meaning specified in Amendment No. 1.

 

33



--------------------------------------------------------------------------------

“Pension Plan” means any employee pension benefit plan (as such term is defined
in Section 3(2) of ERISA, including a Multiple Employer Plan), other than a
Multiemployer Plan, that is sponsored or maintained by the Borrower or any ERISA
Affiliate, or to which the Borrower or any ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a Multiple Employer Plan or other
plan described in Section 4064(a) of ERISA, to which the Borrower or any ERISA
Affiliate has made contributions at any time during the immediately preceding
five plan years.

“Permitted Acquisitions” means any acquisition, whether by purchase, merger,
consolidation or otherwise, by the Borrower or any Restricted Subsidiary of all
or substantially all the business, property or assets of, or Equity Interests
in, a Person or any division or line of business of a Person or any Venture, or
which results in the Borrower owning (directly or indirectly) more than 50% of
the Equity Interests in a Person; provided, each Person acquired or formed in
connection with, or holding the assets to be acquired pursuant to, such
acquisitions shall become a Guarantor to the extent required by, and in
accordance with, Section 6.13.

“Permitted Junior Debt Conditions” means, in respect of any Indebtedness, that
such Indebtedness (i) does not have a scheduled maturity date prior to the date
that is 91 days after the latest Maturity Date then in effect at the time of
issuance for any then-existing Facility, (ii) does not have a Weighted Average
Life to Maturity that is shorter than that of any outstanding Term Loans, (iii)
shall not have any scheduled principal payments or be subject to any mandatory
redemption, prepayment, or sinking fund (except for customary change of control
(and, in the case of convertible or exchangeable debt instruments, delisting)
provisions and customary asset sale or event of loss provisions that permit
application of the applicable proceeds to the payment of the Obligations prior
to application to such Indebtedness) due prior to the date that is ninety-one
(91) days after the latest Maturity Date then in effect at the time of issuance
for any then-existing Facility, (iv) is not at any time guaranteed by any Person
other than Guarantors and (v) has terms (excluding pricing, fees, original issue
discount, rate floors, premiums, optional prepayment or optional redemption
provisions) that are (as determined by the Borrower in good faith), taken as a
whole, no more restrictive in any material respect to the Borrower and its
Restricted Subsidiaries than the terms set forth in this Agreement. For the
avoidance of doubt, the usual and customary terms of convertible or exchangeable
debt instruments issued in a registered offering or under Rule 144A of the
Securities Act shall be deemed to be no more restrictive in any material respect
to the Borrower and its Restricted Subsidiaries than the terms set forth in this
Agreement.

“Permitted Liens” means the Liens permitted under Section 7.01.

“Permitted Open Market Purchase” means the purchase by the Borrower of Term
Loans in a consensual transaction with a Term Lender; provided that (i) the
aggregate principal amount (calculated on the face amount thereof) of Term Loans
so purchased shall not exceed 15% of the original aggregate principal amount of
all Term Facilities and (ii) the aggregate principal amount (calculated on the
face amount thereof) of all Term Loans so purchased by the Borrower shall
automatically be cancelled and retired by the Borrower on the settlement date of
the relevant purchase (and may not be resold).

 

34



--------------------------------------------------------------------------------

“Permitted Refinancing” means, with respect to any Indebtedness, any refinancing
thereof so long as (a) no Event of Default shall have occurred and be continuing
or would arise therefrom; (b) any such refinancing Indebtedness shall (i) not
have a stated maturity or, other than in the case of a revolving credit
facility, a Weighted Average Life to Maturity that is shorter than that of the
Indebtedness being refinanced, (ii) if the Indebtedness being refinanced (or the
Liens securing such Indebtedness) is subordinated to the Obligations (or to the
Liens securing the Secured Obligations, if applicable) by its terms or by the
terms of any agreement or instrument relating to such Indebtedness, be (and be
secured by Liens, if applicable) at least as subordinate to the Obligations (or
to the Liens securing the Secured Obligations) as the Indebtedness being
refinanced (and unsecured if the refinanced Indebtedness is unsecured) and (iii)
be in a principal amount that does not exceed the principal amount so
refinanced, plus, accrued interest, plus, any customary premium or other payment
required to be paid in connection with such refinancing, plus, the amount of
customary fees and expenses of the Borrower or any of its Restricted
Subsidiaries incurred in connection with such refinancing, plus, any unutilized
commitments thereunder; and (c) the obligors on such refinancing Indebtedness
shall be the obligors on such Indebtedness being refinanced; provided, that (i)
the borrower of the refinancing indebtedness shall be Borrower or the borrower
of the Indebtedness being refinanced and (ii) any Loan Party shall be permitted
to guarantee any such refinancing Indebtedness of any other Loan Party.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan) established by the Borrower or to which the
Borrower is required to contribute on behalf of any of its employees or, with
respect to any such plan that is subject to Section 412 of the Code or Title IV
of ERISA, established by any ERISA Affiliate or to which any ERISA Affiliate is
required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

“Pledged Properties” means all real property interests underlying (a) Par-A-Dice
Hotel Casino, (b) Sam’s Town Tunica, (c) Sam’s Town Las Vegas, (d) the
California Hotel and Casino, (e) the Fremont Hotel and Casino, (f) the Treasure
Chest Casino, (g) the Main Street Station, (h) the Blue Chip Casino, (i) Delta
Downs Racetrack and Casino, (j) the Sam’s Town Shreveport, (k) the Gold Coast
Hotel and Casino, (l) the Orleans Hotel and Casino, (m) the Suncoast Hotel and
Casino, (n) the Imperial Palace Casino, (o) the Diamond Jo Casino, (p) the
Evangeline Downs Racetrack and Casino, (q) the Diamond Jo Worth Casino, (r) the
Amelia Belle Casino, (s) the Kansas Star Casino, (t) any Ventures pledged
pursuant to Section 6.13, and (u) all property subject to the Liens of the First
Preferred Ship Mortgages, together in each case with all fixtures, personal
property and other improvements now existing or to be constructed on any of such
properties (exclusive of any Gaming Licenses or equipment to the extent the
pledge thereof is prohibited by Gaming Laws, local law or contract).

“Prior Credit Agreement” means that certain Second Amended and Restated Credit
Agreement, dated as of December 17, 2010, among the Borrower, the lenders party
thereto, the Administrative Agent and the Swing Line Lender.

 

35



--------------------------------------------------------------------------------

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

“Pro Forma Basis” means, with respect to compliance with any test or covenant or
calculation of any ratio hereunder, the determination or calculation of such
test, covenant or ratio (including in connection with Specified Transactions) in
accordance with Section 1.08.

“Pro Rata Share” means:

(a)    with respect to any Commitment of a Lender (i) under any Revolving Credit
Facility at any time or (ii) under any Term Facility at any time prior to the
making of Term Loans under such Facility, a fraction (expressed as a percentage,
carried out to the ninth decimal place), the numerator of which is the amount of
the respective Commitment of such Lender under such Facility at such time and
the denominator of which is the amount of the aggregate amount of Commitments
under such Facility at such time; provided that, with respect to subsection (i)
above, if the commitment of each Revolving Lender to make Revolving Loans and
the obligation of the L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 8.02, then the Pro Rata Share of each Revolving
Lender shall be determined based on the Pro Rata Share of such Revolving Lender
immediately prior to such termination and after giving effect to any subsequent
assignments made pursuant to the terms hereof; and

(b)    in the case of any Term Lender under any Facility at any time after the
making of the Term Loans thereunder, a fraction (expressed as a percentage,
carried out to the ninth decimal place), the numerator of which is the amount of
Term Loans and unused Term Loan Commitments under such Facility of such Term
Lender and the denominator of which is the Outstanding Amount of all Term Loans
and the aggregate unused Term Loan Commitments under such Facility.

“Public Lender” has the meaning specified in Section 6.02.

“Recipient” means the Administrative Agent, any Lender, or the L/C Issuer as
applicable.

“Refinanced Debt” has the meaning specified in the definition of “Credit
Agreement Refinancing Indebtedness”.

“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower
executed by each of (a) the Borrower, (b) the Administrative Agent and (c) each
additional Lender and each existing Lender that agrees to provide any portion of
the Credit Agreement Refinancing Indebtedness being incurred pursuant thereto,
in accordance with Section 2.19 and, in the case of any Other Term Facility,
which shall specify whether such Other Term Facility is a Covenant Facility or a
Non-Covenant Facility.

“Register” has the meaning specified in Section 10.07(c).

 

36



--------------------------------------------------------------------------------

“Reinvest” means the application of funds for any of the following purposes: (a)
to reinvest in Property (other than cash, cash equivalents or securities) to be
owned by the Borrower or a Restricted Subsidiary and used in a business
permitted by Section 7.07, (b) to pay the costs of improving, restoring,
replacing or developing any Property owned by the Borrower or a Restricted
Subsidiary which is used in a business permitted by Section 7.07 or (c) to fund
one or more investments in any other Person engaged primarily in a business
permitted by Section 7.07 (including the acquisition from third parties of
Capital Stock of such Person) as a result of which such other Person becomes a
Restricted Subsidiary. For the avoidance of doubt, funds expended by the
Borrower or any of its Subsidiaries for any of the foregoing purposes after the
applicable Disposition or the Extraordinary Loss, regardless of the timing of
receipt of any insurance proceeds or other payment that is included in the
computation of Net Cash Proceeds, shall be included in the computation of funds
that have been Reinvested.

“Rejection Notice” has the meaning specified in Section 2.05(j).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.

“Required Covenant Lenders” means, as of any date of determination, Lenders
holding more than 50% of the sum of (a) Total Revolving Outstandings (with the
aggregate amount of each Revolving Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Revolving Lender for purposes of this definition), (b) the aggregate unused
Revolving Commitments, and (c) the aggregate Outstanding Amount of all Term
Loans under each Term Facility that is a Covenant Facility; provided that the
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Covenant Lenders.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of (a) Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition) and (b) the aggregate unused Revolving Commitments; provided that
the Commitment of, and the portion of the Total Outstandings held or deemed held
by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

“Required Revolving Lenders” means, as of any date of determination, Revolving
Lenders holding more than 50% of the sum of (a) Total Revolving Outstandings
(with the aggregate amount of each Revolving Lender’s risk participation and
funded participation in L/C Obligations and Swing Line Loans being deemed “held”
by such Revolving Lender for purposes

 

37



--------------------------------------------------------------------------------

of this definition) and (b) the aggregate unused Revolving Commitments; provided
that the Commitment of, and the portion of the Total Revolving Outstandings held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Revolving Lenders.

“Required Term Lenders” means, with respect to any Term Facility as of any date
of determination, Term Lenders holding more than 50% of such Term Facility on
such date; provided that the portion of any such Term Facility held by any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Term Lenders.

“Responsible Officer” means the chief executive officer, president, chief
operating officer, chief financial officer or treasurer of a Loan Party and,
solely for purposes of notices given pursuant to Article II, any other officer
of the applicable Loan Party so designated by any of the foregoing officers in a
notice to the Administrative Agent or any other officer or employee of the
applicable Loan Party designated in or pursuant to an agreement between the
applicable Loan Party and the Administrative Agent. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other equity
interest of the Borrower or any Restricted Subsidiary, or any payment (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other equity interest
or of any option, warrant or other right to acquire any such capital stock or
other equity interest.

“Restricted Subsidiary” means each Subsidiary of the Borrower that is not an
Unrestricted Subsidiary. The Borrower may at any time designate an Unrestricted
Subsidiary as a Restricted Subsidiary in a written notice from the Borrower to
the Administrative Agent so long as (a) no Event of Default shall have occurred
and be continuing at the time and immediately after giving effect to such
designation, and (b) after giving effect to such designation, the Borrower would
be in compliance with Section 7.10 on a Pro Forma Basis as of the last day of
the fiscal quarter most recently ended (regardless of whether any Covenant
Facility is then outstanding).

“Revolving Commitment” means, as to each Revolving Lender, its obligation to (a)
make Revolving Loans to the Borrower pursuant to Section 2.01 (including
Extended Revolving Commitments and Other Revolving Commitments), (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate amount not to exceed the amount set forth opposite such
Revolving Lender’s name in the column labeled “Revolving Commitment” on Schedule
A to Amendment No. 1, in any subsequent Assignment and Assumption or in any
Refinancing Amendment or Extension Amendment, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement.

 

38



--------------------------------------------------------------------------------

“Revolving Credit Facility” means the Initial Revolving Credit Facility, any
Other Revolving Facility and any Extended Revolving Facility, as the case may
be.

“Revolving Extension Request” has the meaning specified in Section 2.20(b).

“Revolving Lender” means each Lender that holds a Revolving Commitment.

“Revolving Loan” means each Loan made by a Revolving Lender under any Revolving
Credit Facility.

“Revolving Note” means a promissory note made by the Borrower to a Revolving
Lender evidencing that Lender’s Pro Rata Share of the Aggregate Revolving
Commitments, substantially in the form of Exhibit C-1, either as originally
executed or as the same may from time to time be supplemented, modified,
amended, renewed, extended or supplanted.

“Sam’s Town Las Vegas” means Sam’s Town Hotel, Gambling Hall and Bowling Center,
which facility is owned by CH&C and is located at 5111 Boulder Highway, Las
Vegas, Nevada.

“Sam’s Town Shreveport” means Sam’s Town Shreveport, which facility is owned by
Red River Entertainment of Shreveport, L.L.C. and is located at 315 Clyde Fant
Parkway, Caddo Parish, Louisiana.

“Sam’s Town Tunica” means Sam’s Town Hotel and Gambling Hall, which facility is
owned by Boyd Tunica, Inc. and is located at 1477 Casino Strip Resorts
Boulevard, Tunica, Mississippi.

“Sanction(s)” means any sanction (including economic or trade sanctions)
enacted, imposed, administered or enforced by the United States Government
(including without limitation, OFAC and the U.S. Department of State), the
United Nations Security Council, the European Union, Her Majesty’s Treasury
(“HMT”), the French Republic or other relevant sanctions authority.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.

“Secured Hedge Agreement” means any Swap Contract permitted under Section
7.03(d) that is entered into by and between any Loan Party and any Hedge Bank.

“Secured Leverage Ratio” means, on any date of determination, the ratio of (a)
Secured Net Indebtedness on such date to (b) twelve months trailing Consolidated
EBITDA for the period ending on the last day of the applicable fiscal quarter.

 

39



--------------------------------------------------------------------------------

“Secured Net Indebtedness” means, at any time, (i) the aggregate outstanding
principal amount of Indebtedness of the Borrower and the Restricted Subsidiaries
which is secured by any of the Collateral minus (b) the amount of Unrestricted
Cash at such time.

“Secured Obligations” means, collectively, the Obligations and all obligations
of any Loan Party under any Secured Hedge Agreement (other than any Excluded
Swap Obligations) and any Secured Cash Management Agreement.

“Secured Parties” means, collectively, the Lenders, the Hedge Banks, the Cash
Management Banks and the Administrative Agent.

“Security Agreement” means the Second Amended and Restated Security Agreement,
dated as of the Amendment Effective Date and executed and delivered pursuant to
Amendment No. 1.

“Significant Subsidiary” means each Restricted Subsidiary (including such
Restricted Subsidiary’s interest in its direct and indirect Restricted
Subsidiaries) of the Borrower that:

(a)    accounted for at least 5% of Consolidated Gross Revenue of the Borrower
and its Restricted Subsidiaries or 5% of Consolidated EBITDA of the Borrower and
its Restricted Subsidiaries, in each case for the most recent Test Period
immediately preceding the date as of which any such determination is made; or

(b)    has assets which represent at least 5% of the Consolidated Total Assets
of the Borrower and its Restricted Subsidiaries as of the last day of the most
recent Test Period immediately preceding the date as of which any such
determination is made; or

(c)    owns any real property or vessel used in the casino or hotel business
(other than Eldorado, Inc., which owns Eldorado Casino and Jokers Wild Casino)
having a fair market value of at least $50,000,000 individually or $100,000,000
in the aggregate; or

(d)    owns Pledged Property or any other Property that is required to be
Pledged Property pursuant to Section 6.13;

all of which, with respect to subsections (a) and (b), shall be as reflected on
the financial statements of the Borrower for the period, or as of the date, in
question, adjusted for the pro forma effect of any Restricted Subsidiary
acquired (or disposed of) by the Borrower during such period or concurrently
with the date as of which such determination is made; provided that (i) for
purposes of this Agreement, at no time shall (x) the total assets of all
Restricted Subsidiaries that are not Significant Subsidiaries at the last day of
the most recent Test Period equal or exceed 10% of the Consolidated Total Assets
of the Borrower and the Restricted Subsidiaries at such date, (y) the aggregate
gross revenues for such Test Period of all Restricted Subsidiaries that are not
Significant Subsidiaries equal or exceed 10% of the Consolidated Gross Revenue
of the Borrower and the Restricted Subsidiaries for such period, or (z) the
portion of Consolidated EBITDA attributed to all Restricted Subsidiaries that
are not Significant Subsidiaries equals or exceeds 10% of the Consolidated
EBITDA of the Borrower and its Restricted Subsidiaries, in each case determined
on a consolidated basis in accordance with GAAP, (ii) the Borrower shall not
designate any Subsidiary as being not a Significant Subsidiary if such
designation would not

 

40



--------------------------------------------------------------------------------

comply with the provisions set forth in subsection (i) above, and (iii) if the
total assets, portion of Consolidated EBITDA or gross revenues of all Restricted
Subsidiaries so designated by the Borrower as not being “Significant
Subsidiaries” (and not redesignated as “Significant Subsidiaries”) shall at any
time exceed the limits set forth in subsection (i) above, then all such
Restricted Subsidiaries shall be deemed to be Significant Subsidiaries unless
and until the Borrower shall redesignate one or more additional Restricted
Subsidiaries as Significant Subsidiaries, in each case in a written notice to
the Administrative Agent, and, as a result thereof, the total assets, portion of
Consolidated EBITDA, and gross revenues of all Restricted Subsidiaries still
designated as not being “Significant Subsidiaries” do not exceed such limits;
and provided, further, that the Borrower may designate and re-designate a
Restricted Subsidiary as a Significant Subsidiary at any time, subject to the
terms set forth in this definition. Notwithstanding the foregoing, the term
Significant Subsidiary shall exclude (i) any Subsidiary that would not be a
Significant Subsidiary other than as a result of its ownership of Capital Stock
of one or more Persons that are not Subsidiaries or that are Unrestricted
Subsidiaries, and (ii) so long as any such Subsidiary does not own a hotel or
casino property, any Subsidiary established by the Borrower or any Restricted
Subsidiary in order to engage in internet and online gaming businesses. The
Significant Subsidiaries as of the Amendment Effective Date are as set forth on
Schedule 1.01.

“SPC” has the meaning specified in Section 10.07(g).

“Specified Transaction” means (a) any incurrence or repayment of Indebtedness of
the Borrower or a Restricted Subsidiary, (b) any Investment that results in a
Person becoming a Restricted Subsidiary or an Unrestricted Subsidiary, (c) any
Disposition, designation or redesignation of a Subsidiary that results in a
Restricted Subsidiary ceasing to be a Restricted Subsidiary or an Unrestricted
Subsidiary becoming a Restricted Subsidiary, (d) the establishment, acquisition
or creation of any new Venture of the Borrower or any Restricted Subsidiary, (e)
the execution or termination of any Management Agreement, or (f) any acquisition
or Investment constituting an acquisition of assets constituting a business
unit, line of business or division of another Person, in each case under this
subsection (f), with a fair market value of at least $10,000,000 or constituting
all or substantially all of the assets of a Person.

“Standby Letter of Credit” means each Letter of Credit that is not a Commercial
Letter of Credit.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Successor Holdings” has the meaning specified in Section 7.15.

 

41



--------------------------------------------------------------------------------

“Suncoast Hotel and Casino” means the hotel, casino and entertainment complex
owned by Coast Hotels and Casinos, Inc. and located at the intersection of
Rampart and Alta in Las Vegas, Nevada.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in subsection (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Wells, in its capacity as provider of Swing Line
Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit B or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approve by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

 

42



--------------------------------------------------------------------------------

“Swing Line Note” means the promissory note made by the Borrower to the Swing
Line Lender, substantially in the form of Exhibit C-5, either as originally
executed or as the same may from time to time be supplemented, modified,
amended, renewed, extended or supplemented.

“Swing Line Sublimit” means, at any time, an amount equal to $100,000,000. The
Swing Line Sublimit is part of, and not in addition to, the Revolving Credit
Facilities.

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term A Commitment” means, as to each Term A Lender, its obligation to make Term
A Loans to the Borrower pursuant to Section 2.01(b) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term A Lender’s name in the column labeled “Term A Commitment” on Schedule
A to Amendment No. 1 or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement. As of the Amendment
Effective Date, the aggregate amount of the Term A Commitments is $225,000,000.

“Term A Facility” means (a) on or prior to the Amendment Effective Date, the
aggregate amount of the Term A Commitments at such time, and (b) thereafter, the
aggregate principal amount of the Term A Loans of all Term A Lenders outstanding
at such time, in each case as such amount may be increased pursuant to Section
2.15.

“Term A Lender” means (a) on or prior to the Amendment Effective Date, any
Lender that has a Term A Commitment at such time and (b) at any time after the
Amendment Effective Date, any Lender that holds Term A Loans at such time.

“Term A Loan” means each term loan made to the Borrower pursuant to Section
2.01(b) and each Increased Term Loan made pursuant to the Term A Facility.

“Term A Note” means a promissory note of the Borrower payable to the order of
any Term A Lender, substantially in the form of Exhibit C-3, evidencing the
indebtedness of the Borrower to such Term A Lender resulting from the Term A
Loans made by such Lender.

“Term B-1 Facility” means the aggregate principal amount of the Term B-1 Loans
of all Term B-1 Lenders outstanding at such time, in each case as such amount
may be increased pursuant to Section 2.15.

 

43



--------------------------------------------------------------------------------

“Term B-1 Lender” means, at any time, any Lender that holds Term B-1 Loans at
such time.

“Term B-1 Loan” means each term loan made to the Borrower pursuant to Section
2.01(c) and each Increased Term Loan made pursuant to the Term B Facility.

“Term B-1 Note” means a promissory note of the Borrower payable to the order of
any Term B-1 Lender, substantially in the form of Exhibit C-3, evidencing the
indebtedness of the Borrower to such Term B-1 Lender resulting from the Term B-1
Loans made by such Lender.

“Term B-2 Commitment” means, as to each Term B-2 Lender, its obligation to make
Term B-2 Loans to the Borrower pursuant to Section 2.01(d) in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Term B-2 Lender’s name in the column labeled “Term B-2 Commitment”
on Schedule A to Amendment No. 1 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement. As of the
Amendment Effective Date, the aggregate amount of the Term B-2 Commitments is
$1,000,000,000.

“Term B-2 Facility” means (a) on or prior to the Amendment Effective Date, the
aggregate amount of the Term B-2 Commitments at such time, and (b) thereafter,
the aggregate principal amount of the Term B-2 Loans of all Term B-2 Lenders
outstanding at such time, in each case as such amount may be increased pursuant
to Section 2.15.

“Term B-2 Lender” means (a) on or prior to the Amendment Effective Date, any
Lender that has a Term B-2 Commitment at such time and (b) at any time after the
Amendment Effective Date, any Lender that holds Term B-2 Loans at such time.

“Term B-2 Loan” means each term loan made to the Borrower pursuant to
Section 2.01(d) and each Increased Term Loan made pursuant to the Term B-2
Facility.

“Term B-2 Note” means a promissory note of the Borrower payable to the order of
any Term B-2 Lender, substantially in the form of Exhibit C-4, evidencing the
indebtedness of the Borrower to such Term B-2 Lender resulting from the Term B-2
Loans made by such Lender.

“Term Facility” means the Term A Facility, the Term B-1 Facility, the Term B-2
Facility any Incremental Term Facility, any Other Term Facility or any Extended
Term Facility, as the case may be.

“Term Loan” means a Term A Loan, a Term B-1 Loan, a Term B-2 Loan an Increased
Term Loan, an Incremental Term Loan, an Extended Term Loan or an Other Term
Loan, as the case may be.

“Term Loan Commitment” means a Term A Commitment, a Term B-2 Commitment, an
Increased Term Loan Commitment, an Incremental Term Loan Commitment, an Other
Term Commitment or an Extended Term Commitment, as the case may be.

“Term Loan Extension Request” has the meaning specified in Section 2.20(a).

 

44



--------------------------------------------------------------------------------

“Test Period” means, for any date of determination, the period of the four most
recently ended consecutive fiscal quarters of the Borrower and its Restricted
Subsidiaries for which financial statements are available.

“Threshold Amount” means, as of any date, an amount equal to the greater of (x)
3% of the Consolidated Total Assets of the Borrower and its Restricted
Subsidiaries as of the last day of the last fiscal quarter of the Borrower for
which financial statements are available and (y) $120,000,000.

“Title Company” means Fidelity National Title Insurance Company or such other
title insurance company as may be reasonably acceptable to the Administrative
Agent.

“Title Policies” has the meaning specified in Section 4.01(a)(v)(B).

“Total Leverage Ratio” means, as of any date of determination, the ratio of
(a) Consolidated Net Funded Indebtedness as of such date to (b) twelve-month
trailing Consolidated EBITDA for the period ending on the last day of the
applicable fiscal quarter.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, Swing Line Loans and all L/C Obligations.

“Transformational Acquisition” means any acquisition by the Borrower or any
Restricted Subsidiary that either (a) is not permitted by the terms of this
Agreement immediately prior to the consummation of such acquisition or
investment or (b) if permitted by the terms of this Agreement immediately prior
to the consummation of such acquisition or investment, would not provide the
Borrower and the Restricted Subsidiaries with adequate flexibility under this
Agreement for the continuation and/or expansion of their combined operations
following such consummation, as determined by the Borrower acting in good faith.

“Treasure Chest Casino” means Treasure Chest Casino, which facility is owned by
Treasure Chest Casino, L.L.C. and is located at 5050 Williams Boulevard, Kenner,
Louisiana.

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan, a Eurodollar Rate Loan or a LIBOR Daily Floating Rate Loan.

“UCC” means the Uniform Commercial Code as in effect from time to time in any
applicable jurisdiction.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce Publication
No. 600 (or such later version thereof as may be in effect at the time of
issuance).

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

45



--------------------------------------------------------------------------------

“Unrestricted Cash” means, as of any date of determination, the lesser of (a)
all cash and Cash Equivalents included in the balance sheets of any Loan Party
as of such date that, in each case, are free and clear of all Liens, other than
Liens in favor of the Administrative Agent for the benefit of the Secured
Parties, but excluding all cash and Cash Equivalents held in casino cages, and
(b) $300,000,000.

“Unrestricted Subsidiary” means each Subsidiary of the Borrower that is so
designated in a written notice from the Borrower to the Administrative Agent and
any Subsidiary of an Unrestricted Subsidiary so long as after giving effect to
any such designation (i) no Event of Default would exist and (ii) the Borrower
would be in compliance with Section 7.10 on a Pro Forma Basis as of the last day
of the fiscal quarter most recently ended (regardless of whether any Covenant
Facility is then outstanding).

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(d)(ii)(B)(III).

“Venture” means any casino, hotel, casino/hotel, resort, resort/hotel, retail,
residential, riverboat, riverboat/dockside casino, horse racing track,
entertainment center or similar facility (or any site or proposed site for any
of the foregoing), and any and all reasonably related businesses necessary for,
in support, furtherance or anticipation of and/or ancillary to or in preparation
for, any such business, including off-track betting facilities and golf courses.

“Voting Stock” means securities of any class or classes of any a Person, the
holders of which are ordinarily, in the absence of contingencies, entitled to
vote for corporate directors (or Persons performing equivalent functions).

“Weighted Average Life to Maturity” shall mean, on any date and with respect to
any Indebtedness (or any applicable portion thereof), an amount equal to (a) the
scheduled repayments of such Indebtedness to be made after such date, multiplied
by the number of days from such date to the date of such scheduled repayments
divided by (b) the aggregate outstanding principal amount of such Indebtedness;
provided that for purposes of determining the Weighted Average Life to Maturity
of any Indebtedness being refinanced or any Indebtedness that is being modified,
refinanced, refunded, renewed, replaced or extended (the “Applicable
Indebtedness”), the effects of any amortization or prepayments made on such
Applicable Indebtedness vis-à-vis the amortization schedule prior to the date of
the applicable modification, refinancing, refunding, renewal, replacement or
extension shall be disregarded.

“Wells” means Wells Fargo Bank, National Association.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

46



--------------------------------------------------------------------------------

1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b)    (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

(ii)    Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.

(iii)    The term “including” is by way of example and not limitation.

(iv)    The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(c)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(d)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03    Accounting Terms. (a) All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.

(b)    If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

(c)    Notwithstanding the foregoing provisions of this Section 1.03 (i) to the
extent that any person or entity listed on Schedule 1.03 which the Borrower does
not currently consolidate in accordance with GAAP is required to be consolidated
with the Borrower for any reason other

 

47



--------------------------------------------------------------------------------

than its direct or indirect majority equity ownership, such person or entity
shall be deconsolidated for purposes of calculating compliance with the
financial covenants in Section 7.10, and (ii) if any contract listed on Schedule
1.03 is, in accordance with GAAP, deemed to be a lease, the resulting accounting
impact, if any, of such contract being deemed to be a lease shall be excluded
for purposes of calculating compliance with the financial covenants in Section
7.10.

(d)    The term “capital lease” shall be deemed changed to “financing lease”
following adoption by the Borrower of ASU 2016-02.

1.04    Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05    References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to Organization Documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

1.06    Times of Day; Rates.

(a)    Unless otherwise specified, all references herein to times of day shall
be references to Pacific time (daylight or standard, as applicable).

(b)    The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurodollar Rate” or with respect to any comparable or successor
rate thereto.

1.07    Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the stated amount of
such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

1.08    Certain Calculations and Tests.

(a)    Notwithstanding anything to the contrary herein, the Total Leverage
Ratio, the First Lien Leverage Ratio, the Secured Leverage Ratio and the
Interest Coverage Ratio shall be calculated in the manner prescribed by this
Section 1.08; provided that notwithstanding anything

 

48



--------------------------------------------------------------------------------

to the contrary in subsections (b) or (c) of this Section 1.08 when calculating
the Total Leverage Ratio, the Secured Leverage Ratio and the Interest Coverage
Ratio, as applicable, for purposes of determining actual compliance (and not pro
forma compliance or compliance on a Pro Forma Basis) with any financial covenant
pursuant to Section 7.10, the events described in this Section 1.08 that
occurred subsequent to the end of the applicable Test Period shall not be given
pro forma effect.

(b)    For purposes of calculating the Total Leverage Ratio, the First Lien
Leverage Ratio, the Secured Leverage Ratio and the Interest Coverage Ratio,
Specified Transactions (and the incurrence or repayment of any Indebtedness in
connection therewith) that have been made (i) during the applicable Test Period
and (ii) subsequent to such Test Period and prior to or simultaneously with the
event for which the calculation of any such ratio is made shall be calculated on
a Pro Forma Basis assuming that all such Specified Transactions (and any
increase or decrease in Consolidated EBITDA and the component financial
definitions used therein attributable to any Specified Transaction) had occurred
on the first day of the applicable Test Period. If, since the beginning of any
applicable Test Period, any Person that subsequently became a Restricted
Subsidiary or was merged, amalgamated or consolidated with or into the Borrower
or any of its Restricted Subsidiaries since the beginning of such Test Period
shall have made any Specified Transaction that would have required adjustment
pursuant to this Section 1.08, then the Total Leverage Ratio, the First Lien
Leverage Ratio, the Secured Leverage Ratio and the Interest Coverage Ratio shall
be calculated to give pro forma effect thereto in accordance with this Section
1.08.

(c)    In the event that the Borrower or any Restricted Subsidiary incurs
(including by assumption or guarantees) or repays (including by redemption,
repayment, prepayment, retirement, exchange, extinguishment or satisfaction and
discharge) any Indebtedness included in the calculations of the Total Leverage
Ratio, the First Lien Leverage Ratio, the Secured Leverage Ratio and the
Interest Coverage Ratio, as the case may be (in each case, other than
Indebtedness incurred or repaid under any revolving credit facility), (i) during
the applicable Test Period and/or (ii) subsequent to the end of the applicable
Test Period and prior to or simultaneously with the event for which the
calculation of any such ratio is made, then the Total Leverage Ratio, the First
Lien Leverage Ratio, the Secured Leverage Ratio and the Interest Coverage Ratio
shall be calculated giving pro forma effect to such incurrence or repayment of
Indebtedness, to the extent required, as if the same had occurred on (A) the
last day of the applicable Test Period in the case of the Total Leverage Ratio,
the First Lien Leverage Ratio and the Secured Leverage Ratio and (B) the first
day of the applicable Test Period in the case of the Interest Coverage Ratio. If
any Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the date of the event for which the calculation of the Interest
Coverage Ratio is made had been the applicable rate for the entire period
(taking into account any hedging obligations applicable to such Indebtedness);
provided that, in the case of repayment of any Indebtedness, to the extent
actual interest related thereto was included during all or any portion of the
applicable Test Period, the actual interest may be used for the applicable
portion of such Test Period. Interest on a capital lease shall be deemed to
accrue at an interest rate reasonably determined by a responsible financial or
accounting officer of the Borrower to be the rate of interest implicit in such
capital lease in accordance with GAAP. Interest on Indebtedness that may
optionally be determined at an interest rate based upon a factor of a prime or
similar rate, a London interbank offered rate, or other rate, shall be
determined to have been based upon the rate actually chosen, or if none, then
based upon such optional rate chosen as the Borrower may designate.

 

49



--------------------------------------------------------------------------------

(d)    Notwithstanding anything to the contrary herein, unless the Borrower
otherwise notifies the Administrative Agent, with respect to any amounts
incurred or transactions entered into (or consummated) in reliance on a
provision of this Agreement that does not require compliance with a financial
ratio or test (including any First Lien Leverage Ratio test) (any such amounts,
the “Fixed Amounts”) substantially concurrently with any amounts incurred or
transactions entered into (or consummated) in reliance on a provision of this
Agreement that requires compliance with a financial ratio or test (including any
First Lien Leverage Ratio test) (any such amounts, the “Incurrence-Based
Amounts”), it is understood and agreed that the Fixed Amounts shall be
disregarded in the calculation of the financial ratio or test applicable to the
Incurrence-Based Amounts in connection with such substantially concurrent
incurrence; provided that this subsection (d) shall apply solely with respect to
the incurrence of Incremental Term Facilities and Indebtedness incurred pursuant
to Section 7.03(f), (g), (i) or (k) and shall not apply to any amounts incurred
or transactions entered into (or consummated) in reliance on any provision of
Article VII (other than Section 7.03(f), (g), (i) and (k)).

1.09    Limited Condition Transactions. Notwithstanding anything in this
Agreement or any Loan Document to the contrary, when determining compliance with
any applicable conditions to the consummation of any Limited Condition
Transaction (including, without limitation, any Default or Event of Default
condition), the date of determination of such applicable conditions shall, at
the option of the Borrower (the Borrower’s election to exercise such option in
connection with any Limited Condition Transaction, an “LCT Election”), be deemed
to be the date the definitive agreements for such Limited Condition Transaction
are entered into (the “LCT Test Date”). If on a Pro Forma Basis after giving
effect to such Limited Condition Transaction and the other transactions to be
entered into in connection therewith (including any incurrence of Indebtedness
and the use of proceeds thereof) such applicable conditions are calculated as if
such Limited Condition Transaction and other related transactions had occurred
at the beginning of the most recent Test Period ending prior to the LCT Test
Date for which financial statements are available to the Administrative Agent,
the Borrower or Restricted Subsidiary could have taken such action on the
relevant LCT Test Date in compliance with the applicable conditions thereto,
such applicable conditions shall be deemed to have been complied with, unless an
Event of Default pursuant to Section 8.01(a), (f) or (j) shall be continuing on
the date such Limited Condition Transaction is actually consummated. For the
avoidance of doubt, if an LCT Election is made, the applicable conditions
thereto shall not be tested at the time of consummation of such Limited
Condition Transaction. If the Borrower has made an LCT Election for any Limited
Condition Transaction, then in connection with any subsequent calculation of any
ratio or basket availability with respect to any other Specified Transaction on
or following the relevant LCT Test Date and prior to the earlier of the date on
which such Limited Condition Transaction is consummated or the date that the
definitive agreement for such Limited Condition Transaction is terminated or
expires without consummation of such Limited Condition Transaction, any such
ratio or basket shall be calculated both (x) on a Pro Forma Basis assuming such
Limited Condition Transaction and other related transactions in connection
therewith (including any incurrence of Indebtedness and the use of proceeds
thereof) have been consummated and (y) on a Pro Forma Basis assuming such
Limited Condition Transaction and other related transactions in connection
therewith

 

50



--------------------------------------------------------------------------------

(including any incurrence of Indebtedness and the use of proceeds thereof) have
not been consummated, and the applicable action shall only be permitted if there
is sufficient availability under the applicable ratio or basket under both of
the calculations pursuant to subsection (x) and (y).

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01    Committed Loans.

(a)    Revolving Loans. Subject to the terms and conditions set forth herein,
each Revolving Lender severally agrees to make Revolving Loans to the Borrower
from time to time, on any Business Day during the Availability Period, in an
aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Revolving Commitment; provided, however, that after giving effect to
any Borrowing of Revolving Loans, (i) the Total Revolving Outstandings shall not
exceed the Aggregate Revolving Commitments, and (ii) the aggregate Outstanding
Amount of the Revolving Loans of any Revolving Lender, plus such Revolving
Lender’s Pro Rata Share of the Outstanding Amount of all L/C Obligations, plus
such Revolving Lender’s Pro Rata Share of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Revolving Commitment. Within the
limits of each Revolving Lender’s Revolving Commitment, and subject to the other
terms and conditions hereof, the Borrower may borrow under this Section 2.01,
prepay under Section 2.05, and reborrow under this Section 2.01. Revolving Loans
may be Base Rate Loans, Eurodollar Rate Loans or LIBOR Daily Floating Rate
Loans, as further provided herein.

(b)    Term A Loans. Subject to the terms and conditions set forth herein, each
Term A Lender severally agrees to make a Term A Loan to the Borrower on the
Amendment Effective Date in an aggregate amount not to exceed the amount of such
Term A Lender’s Term A Commitment. The Borrowing under the Term A Facility shall
consist of Term A Loans made simultaneously by the Term A Lenders in accordance
with their respective Term A Commitments. Amounts borrowed under this
Section 2.01(b) and repaid or prepaid may not be reborrowed. Term A Loans may be
Base Rate Loans, Eurodollar Rate Loans or LIBOR Daily Floating Rate Loans, as
further provided herein.

(c)    Term B-1 Loans. Subject to the terms and conditions set forth herein, the
Term B-1 Lenders made Term B-1 Loans to the Borrower on the Effective
Date. Amounts borrowed under this Section 2.01(c) and repaid or prepaid may not
be reborrowed. Term B-1 Loans may be Base Rate Loans, Eurodollar Rate Loans or
LIBOR Daily Floating Rate Loans, as further provided herein. As of the Amendment
Effective Date, the aggregate outstanding principal amount of Term B-1 Loans is
$726,250,000.

(d)    Term B-2 Loans. Subject to the terms and conditions set forth herein,
each Term B-2 Lender severally agrees to make a Term B-2 Loan to the Borrower on
the Amendment Effective Date in an aggregate amount not to exceed the amount of
such Term B-2 Lender’s Term B-2 Commitment. The Borrowing under the Term B-2
Facility shall consist of Term B-2 Loans made simultaneously by the Term B-2
Lenders in accordance with their respective Term B-2 Commitments. Amounts
borrowed under this Section 2.01(d) and repaid or prepaid may not be
reborrowed. Term B-2 Loans may be Base Rate Loans, Eurodollar Rate Loans or
LIBOR Daily Floating Rate Loans, as further provided herein.

 

51



--------------------------------------------------------------------------------

2.02    Borrowings, Conversions and Continuations of Committed Loans.

(a)    Each Committed Borrowing, each conversion of Committed Loans from one
Type to the other, and each continuation of Eurodollar Rate Loans shall be made
upon the Borrower’s irrevocable notice to the Administrative Agent, which may be
given by (A) telephone, or (B) a Committed Loan Notice; provided that any
telephonic notice must be confirmed immediately by delivery to the
Administrative Agent of a Committed Loan Notice. Each such Committed Loan Notice
must be received by the Administrative Agent not later than 11:00 a.m. (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurodollar Rate Loans, of any Borrowing of or conversion into
LIBOR Daily Floating Rate Loans, or of any conversion of Eurodollar Rate Loans
or LIBOR Daily Floating Rate Loans to Base Rate Committed Loans, and (ii) on the
requested date of any Borrowing of Base Rate Committed Loans; provided, however,
that if the Borrower wishes to request Eurodollar Rate Loans having an Interest
Period other than one week or one, two, three or six months in duration as
provided in the definition of “Interest Period”, the applicable notice must be
received by the Administrative Agent not later than 11:00 a.m. four Business
Days prior to the requested date of such Borrowing, conversion or continuation,
whereupon the Administrative Agent shall give prompt notice to the applicable
Lenders of such request and determine whether the requested Interest Period is
acceptable to all of them. Not later than 11:00 a.m., three Business Days before
the requested date of such Borrowing, conversion or continuation, the
Administrative Agent shall notify the Borrower (which notice may be by
telephone) whether or not the requested Interest Period has been consented to by
all the applicable Lenders. Each Borrowing of, conversion to or continuation of
Eurodollar Rate Loans and Borrowing of or conversion to LIBOR Daily Floating
Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$1,000,000 in excess thereof or such other amount as corresponds to any Term
Loan amortization payment. Except as provided in Sections 2.03(c) and 2.04(c),
each Borrowing of or conversion to Base Rate Committed Loans shall be in a
principal amount of $100,000 or a whole multiple of $100,000 in excess thereof
or such other amount as corresponds to any Term Loan amortization payment. Each
Committed Loan Notice shall specify (i) whether the Borrower is requesting a
Committed Borrowing, a conversion of Committed Loans from one Type to another,
or a continuation of Eurodollar Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Committed Loans to be borrowed,
converted or continued, (iv) the Type of Committed Loans to be borrowed or to
which existing Committed Loans are to be converted, (v) the Facility pursuant to
which the Borrowing is being requested, and (vi) if applicable, the duration of
the Interest Period with respect thereto. If the Borrower fails to specify a
Type of Committed Loan in a Committed Loan Notice or if the Borrower fails to
give a timely notice requesting a conversion or continuation, then the
applicable Committed Loans shall be made as, or converted to, Base Rate
Loans. Any such automatic conversion from Eurodollar Rate Loans to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans. If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any such Committed Loan Notice, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one month.

 

52



--------------------------------------------------------------------------------

(b)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender that holds a Commitment (or, in the case of
any Term Facility after the making of the applicable Term Loans, each Lender
that holds any Term Loans) under the applicable Facility of the amount of its
Pro Rata Share of the applicable Committed Loans, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each applicable Lender of the details of any automatic conversion
to Base Rate Loans described in the preceding subsection. In the case of a
Committed Borrowing, each Lender that holds a Commitment under the applicable
Facility shall make the amount of its Committed Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.02 (and, if such Borrowing is a part of the initial
Credit Extensions on the Amendment Effective Date, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Bank of America with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower; provided, however, that if, on the date the Committed Loan
Notice with respect to such Borrowing is given by the Borrower, there are L/C
Borrowings outstanding, then the proceeds of such Borrowing, first, shall be
applied to the payment in full of any such L/C Borrowings, and second, shall be
made available to the Borrower as provided above.

(c)    Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no Term Loans under any
Term Facility may be requested as, converted to or continued as Eurodollar Rate
Loans or LIBOR Daily Floating Rate Loans without the consent of the Required
Term Lenders under the applicable Term Facility and no Revolving Loans may be
requested as, converted to or continued as Eurodollar Rate Loans or LIBOR Daily
Floating Rate Loans without the consent of the Required Revolving Lenders.

(d)    The Administrative Agent shall promptly notify the Borrower and the
Lenders funding such Loans of the interest rate applicable to any Interest
Period for Eurodollar Rate Loans upon determination of such interest rate. The
determination of the Eurodollar Rate by the Administrative Agent shall be
conclusive in the absence of manifest error. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Borrower and the
Lenders holding such Loans of any change in the Base Rate promptly following
such change.

(e)    After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than twenty-five Interest
Periods in effect with respect to Committed Loans.

(f)    Notwithstanding anything to the contrary in this Agreement, any Lender
may exchange, continue or rollover all or a portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Borrower, the Administrative Agent and such Lender.

 

53



--------------------------------------------------------------------------------

2.03    Letters of Credit.

(a)    The Letter of Credit Commitment.

(i)    Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the other Revolving Lenders set forth
in this Section 2.03, (1) from time to time on any Business Day during the
period from the Amendment Effective Date until the Letter of Credit Expiration
Date, to issue Letters of Credit for the account of the Borrower or its
Restricted Subsidiaries, and to amend or extend Letters of Credit previously
issued by it, in accordance with subsection (b) below, and (2) to honor drawings
under the Letters of Credit; and (B) the Revolving Lenders severally agree to
participate in Letters of Credit issued for the account of the Borrower or its
Restricted Subsidiaries and any drawings thereunder; provided that after giving
effect to any L/C Credit Extension with respect to any Letter of Credit, (x) the
Total Revolving Outstandings shall not exceed the Aggregate Revolving
Commitments, (y) the aggregate Outstanding Amount of the Committed Loans of any
Revolving Lender, plus such Revolving Lender’s Pro Rata Share of the Outstanding
Amount of all L/C Obligations, plus such Revolving Lender’s Pro Rata Share of
the Outstanding Amount of all Swing Line Loans shall not exceed such Revolving
Lender’s Commitment, or (z) the Outstanding Amount of the L/C Obligations shall
not exceed the Letter of Credit Sublimit. Each request by the Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding
sentence. Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed. All Existing Letters of Credit shall be deemed
to have been issued pursuant hereto, and from and after the Amendment Effective
Date shall be subject to and governed by the terms and conditions hereof.

(ii)    The L/C Issuer shall not issue any Letter of Credit, if the expiry date
of such requested Letter of Credit would occur after the Letter of Credit
Expiration Date, unless all of the Revolving Lenders have approved such expiry
date.

(iii)    The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Amendment Effective Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Amendment
Effective Date and which the L/C Issuer in good faith deems material to it;

 

54



--------------------------------------------------------------------------------

(B)    the issuance of such Letter of Credit would violate any Laws or one or
more policies of the L/C Issuer;

(C)    except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial face amount less than $25,000;

(D)    such Letter of Credit is to be denominated in a currency other than
Dollars;

(E)    such Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder; or

(F)    any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.17(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion.

(iv)    The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.

(v)    The L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) the L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi)    The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Sections 9.03, 9.04 and 9.05 with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in such Sections included the L/C Issuer with respect to such
acts or omissions, and (B) as additionally provided herein with respect to the
L/C Issuer.

 

55



--------------------------------------------------------------------------------

(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the
Borrower. Such Letter of Credit Application may be sent by facsimile, by United
States mail, by overnight courier, by electronic transmission using the system
provided by the L/C Issuer, by personal delivery or by any other means
acceptable to the L/C Issuer. Such Letter of Credit Application must be received
by the L/C Issuer and the Administrative Agent not later than 11:00 a.m. at
least two Business Days (or such later date and time as the Administrative Agent
and the L/C Issuer may agree in a particular instance in their sole discretion)
prior to the proposed issuance date or date of amendment, as the case may be. In
the case of a request for an initial issuance of a Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to the L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (G) such other matters as the L/C Issuer may require. In
the case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may
require. Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.

(ii)    Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Revolving Lender, the Administrative Agent or any Loan
Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, the L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower (or the applicable
Restricted Subsidiary) or enter into the applicable amendment, as the case may
be, in each case in accordance with the L/C Issuer’s usual and customary
business practices. Immediately upon the issuance of each Letter of Credit, each
Revolving Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Revolving Lender’s Pro Rata
Share of all Revolving Credit Facilities times the amount of such Letter of
Credit.

(iii)    If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to

 

56



--------------------------------------------------------------------------------

prevent any such extension at least once in each twelve-month period (commencing
with the date of issuance of such Letter of Credit) by giving prior notice to
the beneficiary thereof not later than a day (the “Non-Extension Notice Date”)
in each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued. Unless otherwise directed by the L/C Issuer, the Borrower
shall not be required to make a specific request to the L/C Issuer for any such
extension. Once an Auto-Extension Letter of Credit has been issued, the
Revolving Lenders shall be deemed to have authorized (but may not require) the
L/C Issuer to permit the extension of such Letter of Credit at any time to an
expiry date not later than the Letter of Credit Expiration Date; provided,
however, that the L/C Issuer shall not permit any such extension if (A) the L/C
Issuer has determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of subsection (ii)
or (iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which
may be by telephone or in writing) on or before the day that is seven Business
Days before the Non-Extension Notice Date (1) from the Administrative Agent that
the Required Revolving Lenders have elected not to permit such extension or (2)
from the Administrative Agent, any Revolving Lender or any Loan Party that one
or more of the applicable conditions specified in Section 4.02 is not then
satisfied, and in each such case directing the L/C Issuer not to permit such
extension.

(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c)    Drawings and Reimbursements; Funding of Participations.

(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. Not later than 11:00 a.m. on the
date of any payment by the L/C Issuer under a Letter of Credit (each such date,
an “Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Revolving Lender of the Honor Date, the amount
of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Revolving Lender’s Pro Rata Share thereof. In such event, the Borrower shall be
deemed to have requested a Committed Borrowing of Base Rate Loans under the
Revolving Commitment to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Aggregate Revolving Commitments and the
conditions set forth in Section 4.02 (other than the delivery of a Committed
Loan Notice). Any notice given by the L/C Issuer or the Administrative Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

 

57



--------------------------------------------------------------------------------

(ii)    Each Revolving Lender (including the Lender acting as L/C Issuer) shall
upon any notice pursuant to Section 2.03(c)(i) make funds available to the
Administrative Agent for the account of the L/C Issuer at the Administrative
Agent’s Office in an amount equal to its Pro Rata Share of the Unreimbursed
Amount not later than 1:00 p.m. on the Business Day specified in such notice by
the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving Lender that so makes funds available shall
be deemed to have made a Base Rate Committed Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the L/C
Issuer.

(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Revolving Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Revolving
Lender in satisfaction of its participation obligation under this Section 2.03.

(iv)    Until each Revolving Lender funds its Committed Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Lender’s Pro Rata
Share of such amount shall be solely for the account of the L/C Issuer.

(v)    Each Revolving Lender’s obligation to make Committed Loans or L/C
Advances to reimburse the L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Lender’s obligation to make Committed
Loans pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Committed Loan
Notice). No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

(vi)    If any Revolving Lender fails to make available to the Administrative
Agent for the account of the L/C Issuer any amount required to be paid by such
Revolving Lender pursuant to the foregoing provisions of this Section 2.03(c) by
the time specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled to
recover from such Revolving Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal

 

58



--------------------------------------------------------------------------------

to the Federal Funds Rate from time to time in effect. A certificate of the L/C
Issuer submitted to any Revolving Lender (through the Administrative Agent) with
respect to any amounts owing under this subsection (vi) shall be conclusive
absent manifest error.

(d)    Repayment of Participations.

(i)    At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Revolving Lender its Pro Rata Share thereof (appropriately adjusted, in
the case of interest payments, to reflect the period of time during which such
Lender’s L/C Advance was outstanding) in the same funds as those received by the
Administrative Agent.

(ii)    If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Lender shall pay to the Administrative Agent for the account of the L/C Issuer
its Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned by such
Revolving Lender, at a rate per annum equal to the Federal Funds Rate from time
to time in effect.

(e)    Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii)    the existence of any claim, counterclaim, set-off, defense or other
right that the Borrower or any Restricted Subsidiary may have at any time
against any beneficiary or any transferee of such Letter of Credit (or any
Person for whom any such beneficiary or any such transferee may be acting), the
L/C Issuer or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;

(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

 

59



--------------------------------------------------------------------------------

(iv)    any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(v)    waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Borrower or any waiver by the
L/C Issuer which does not in fact materially prejudice the Borrower;

(vi)    honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;

(vii)    any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable; or

(viii)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Restricted Subsidiary.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the L/C Issuer. The Borrower shall be conclusively
deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f)    Role of L/C Issuer. Each Revolving Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
any Agent-Related Person nor any of the respective correspondents, participants
or assignees of the L/C Issuer shall be liable to any Revolving Lender for (i)
any action taken or omitted in connection herewith at the request or with the
approval of the Revolving Lenders or the Required Revolving Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Letter of Credit Application. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C Issuer, any Agent-Related Person, nor any of the
respective correspondents, participants or assignees of the L/C Issuer, shall be
liable or responsible for any

 

60



--------------------------------------------------------------------------------

of the matters described in subsections (i) through (v) of Section 2.03(e);
provided, however, that anything in such subsections to the contrary
notwithstanding, the Borrower may have a claim against the L/C Issuer, and the
L/C Issuer may be liable to the Borrower, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by the
Borrower which the Borrower proves were caused by the L/C Issuer’s willful
misconduct or gross negligence or the L/C Issuer’s willful failure to pay under
any Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit. In furtherance and not in limitation of the foregoing, the L/C
Issuer may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication message or overnight
courier, or any other commercially reasonable means of communicating with a
beneficiary.

(g)    Applicability of ISP98 and UCP. Unless otherwise expressly agreed by the
L/C Issuer and the Borrower when a Letter of Credit is issued (including any
such agreement applicable to an Existing Letter of Credit), (i) the rules of the
ISP shall apply to each standby Letter of Credit, and (ii) the rules of the UCP
shall apply to each commercial Letter of Credit. Notwithstanding the foregoing,
the L/C Issuer shall not be responsible to the Borrower for, and the L/C
Issuer’s rights and remedies against the Borrower shall not be impaired by, any
action or inaction of the L/C Issuer required or expressly permitted under any
law, order, or practice that is required or expressly permitted to be applied to
any Letter of Credit or this Agreement, including the Law or any order of a
jurisdiction where the L/C Issuer or the beneficiary is located, the practice
stated in the ISP or UCP, as applicable, or in the decisions, opinions, practice
statements, or official commentary of the ICC Banking Commission, the Bankers
Association for Finance and Trade - International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such law or practice.

(h)    Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Lender in accordance with its Pro Rata Share a
Letter of Credit fee (the “Letter of Credit Fee”) equal to (i) the Applicable
Rate times the daily maximum amount available to be drawn under such Letter of
Credit for each Standby Letter of Credit and (ii) 50% of the Applicable Rate
times the daily maximum amount available to be drawn under such Letter of Credit
for each Commercial Letter of Credit. Letter of Credit Fees shall be computed on
a quarterly basis in arrears and shall be due and payable on the last Business
Day of each March, June, September and December, commencing with the first such
date to occur after the issuance of such Letter of Credit, on the Letter of
Credit Expiration Date and thereafter on demand. If there is any change in the
Applicable Rate during any quarter, the daily maximum amount of each Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.

 

61



--------------------------------------------------------------------------------

(i)    Documentary and Processing Charges Payable to L/C Issuer. The Borrower
shall pay directly to the L/C Issuer for its own account a fronting fee with
respect to each Standby Letter of Credit in such amounts and at such times as
agreed from time to time by the Borrower and the L/C Issuer. The Borrower shall
pay directly to the L/C Issuer for its own account fees with respect to
Commercial Letters of Credit in such amounts and at such times as agreed from
time to time by the Borrower and the L/C Issuer.

(j)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, any Person other than the Borrower, the Borrower shall
be obligated to reimburse the L/C Issuer hereunder for any and all drawings
under such Letter of Credit. The Borrower hereby represents and warrants that
the issuance of any Letters of Credit at the Borrower’s request for the account
of any other Person will inure to the benefit of the Borrower.

2.04    Swing Line Loans.

(a)    The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, in reliance upon the agreements of the other Lenders
set forth in this Section 2.04, to make loans (each such loan, a “Swing Line
Loan”) to the Borrower from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit, notwithstanding the fact that such Swing
Line Loans, when aggregated with the Pro Rata Share of the Outstanding Amount of
Revolving Loans and L/C Obligations of the Revolving Lender acting as Swing Line
Lender, may exceed the amount of such Lender’s Revolving Commitment; provided,
however, that after giving effect to any Swing Line Loan, (i) the Total
Revolving Outstandings shall not exceed the Aggregate Revolving Commitments, and
(ii) the aggregate Outstanding Amount of the Revolving Loans of any Revolving
Lender, plus such Revolving Lender’s Pro Rata Share of the Outstanding Amount of
all L/C Obligations, plus such Revolving Lender’s Pro Rata Share of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolving Commitment, and provided, further, that the Borrower shall not use the
proceeds of any Swing Line Loan to refinance any outstanding Swing Line
Loan. Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Immediately upon the making
of a Swing Line Loan, each Revolving Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Revolving Lender’s Pro Rata Share times the amount of such Swing Line Loan.

(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by (A) telephone or (B) by a Swing Line Loan Notice;
provided that any telephonic notice must be confirmed promptly by delivery to
the Swing Line Lender and the Administrative Agent of a Swing Line Loan Notice.
Each such Swing Line Loan Notice must be received by the Swing Line Lender and
the Administrative Agent not later than 1:00 p.m. on the

 

62



--------------------------------------------------------------------------------

requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, and (ii) the requested borrowing date, which
shall be a Business Day. Promptly after receipt by the Swing Line Lender of any
Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Lender) prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing (A)
directing the Swing Line Lender not to make such Swing Line Loan as a result of
the limitations set forth in the proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower at its office by crediting the account of the
Borrower on the books of the Swing Line Lender in immediately available funds.

(c)    Refinancing of Swing Line Loans.

(i)    Either of the Swing Line Lender or the Administrative Agent at any time
in its sole and absolute discretion may request, on behalf of the Borrower
(which hereby irrevocably authorizes the Swing Line Lender and the
Administrative Agent to so request on its behalf), that each Revolving Lender
make a Base Rate Committed Loan in an amount equal to such Lender’s Pro Rata
Share of the amount of Swing Line Loans then outstanding. Such request shall be
made in writing (which written request shall be deemed to be a Committed Loan
Notice for purposes hereof) and in accordance with the requirements of
Section 2.02, without regard to the minimum and multiples specified therein for
the principal amount of Base Rate Loans, but subject to the unutilized portion
of the Aggregate Revolving Commitments and the conditions set forth in
Section 4.02. The Swing Line Lender or the Administrative Agent, as applicable,
shall furnish the Borrower with a copy of the applicable Committed Loan Notice
promptly after delivering such notice to the Administrative Agent. Each
Revolving Lender shall make an amount equal to its Pro Rata Share of the amount
specified in such Committed Loan Notice available to the Administrative Agent in
immediately available funds for the account of the Swing Line Lender at the
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Revolving Lender that so makes funds available shall be deemed to have made a
Base Rate Revolving Loan to the Borrower in such amount. The Administrative
Agent shall remit the funds so received to the Swing Line Lender.

(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Revolving Loans submitted by the Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the
Revolving Lenders fund its risk participation in the relevant Swing Line Loan
and each Revolving Lender’s payment to the Administrative Agent for the account
of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment
in respect of such participation.

 

63



--------------------------------------------------------------------------------

(iii)    If any Revolving Lender fails to make available to the Administrative
Agent for the account of the Swing Line Lender any amount required to be paid by
such Revolving Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Revolving Lender (acting through
the Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the Federal Funds Rate from time to time in effect. A certificate of the Swing
Line Lender submitted to any Revolving Lender (through the Administrative Agent)
with respect to any amounts owing under this subsection (iii) shall be
conclusive absent manifest error.

(iv)    Each Revolving Lender’s obligation to make Committed Loans or to
purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any set-off, counterclaim, recoupment, defense
or other right which such Revolving Lender may have against the Swing Line
Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Lender’s obligation to make Committed Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrower to repay Swing Line Loans, together with interest as provided
herein.

(d)    Repayment of Participations.

(i)    At any time after any Revolving Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Lender through the Administrative Agent its Pro
Rata Share of such payment (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Revolving Lender’s
risk participation was funded) in the same funds as those received by the Swing
Line Lender.

(ii)    If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Lender shall pay to the Swing Line Lender its Pro
Rata Share thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender.

 

64



--------------------------------------------------------------------------------

(e)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line
Loans. Until each Revolving Lender funds its Base Rate Committed Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s Pro Rata
Share of any Swing Line Loan, interest in respect of such Pro Rata Share shall
be solely for the account of the Swing Line Lender.

(f)    Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

2.05    Prepayments.

(a)    The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Committed Loans in whole or in part without
premium or penalty (other than any premium or penalty described in Section
2.05(k) or that may be agreed between the Borrower and any Term Lenders pursuant
to the applicable Incremental Joinder, Refinancing Amendment or Extension
Amendment); provided that (i) such notice must be in a form acceptable to the
Administrative Agent and be received by the Administrative Agent not later than
11:00 a.m. (A) three Business Days prior to any date of prepayment of Eurodollar
Rate Loans or LIBOR Daily Floating Rate Loans and (B) on the date of prepayment
of Base Rate Committed Loans; (ii) any prepayment of Eurodollar Rate Loans or
LIBOR Daily Floating Rate Loans shall be in a principal amount of $1,000,000 or
a whole multiple of $1,000,000 in excess thereof; and (iii) any prepayment of
Base Rate Committed Loans shall be in a principal amount of $100,000 or a whole
multiple of $100,000 in excess thereof or, in each case, such other amount equal
to the entire principal amount thereof then outstanding. Each such notice shall
specify the date and amount of such prepayment, whether the Loans to be prepaid
are Term Loans or Revolving Loans and the Type(s) of Committed Loans to be
prepaid. The Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s Pro Rata Share
of such prepayment. If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein. Any prepayment of a Eurodollar
Rate Loan or LIBOR Daily Floating Rate Loan shall be accompanied by all accrued
interest thereon, together with any additional amounts required pursuant to
Section 3.05. Each such prepayment shall be applied to the Committed Loans of
the Lenders under the applicable Facility in accordance with their respective
Pro Rata Shares. Once prepaid, Term Loans may not be reborrowed.

(b)    The Borrower may, upon notice to the Swing Line Lender (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 4:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

(c)    If for any reason the Total Revolving Outstandings at any time exceed the
Aggregate Revolving Commitments then in effect, the Borrower shall immediately
prepay Revolving Loans and/or Cash Collateralize the L/C Obligations in an
aggregate amount equal to such excess; provided, however, that the Borrower
shall not be required to Cash Collateralize the

 

65



--------------------------------------------------------------------------------

L/C Obligations pursuant to this Section 2.05(c) unless after the prepayment in
full of the Revolving Loans and Swing Line Loans the Total Revolving
Outstandings exceed the Aggregate Revolving Commitments then in effect.

(d)    Within five Business Days after any Debt Issuance by the Borrower or any
Restricted Subsidiary, the Borrower shall repay Loans in an aggregate principal
amount equal to 100% of the Net Cash Proceeds from such incurrence or issuance.

(e)    Within five Business Days after the receipt by the Borrower or any of its
Restricted Subsidiaries of Net Cash Proceeds of any Disposition (other than
Dispositions expressly permitted under Section 7.05(a)-(l)) or from any
Extraordinary Loss from and after the Amendment Effective Date the Borrower
shall repay Loans in an aggregate principal amount equal to 100% of such Net
Cash Proceeds; provided, that if the Borrower shall certify at the time of such
receipt that it intends to Reinvest such Net Cash Proceeds, the Borrower may use
such Net Cash Proceeds for such purposes; provided further, that to the extent
the Borrower shall not have Reinvested 100% of such Net Cash Proceeds by not
later than 360 days after the receipt thereof, the Borrower shall use any such
remaining Net Cash Proceeds to repay Loans on such date; and provided, further,
that the Borrower shall not be required to repay Loans pursuant to this
subsection (e) unless and until the aggregate amount of Net Cash Proceeds the
Borrower is required to use to prepay Loans pursuant to this subsection (e) is
equal to or greater than $50,000,000 (and at such time, the Borrower shall
prepay the Loans using all such Net Cash Proceeds).

(f)    Beginning with the fiscal year ending December 31, 2016, within five
Business Days after the delivery of each Compliance Certificate pursuant to
Section 6.02(b) that relates to financial statements delivered pursuant to
Section 6.01(a), the Borrower shall prepay an aggregate principal amount of Term
Loans equal to (i) the ECF Percentage of Excess Cash Flow for the fiscal year
covered by such financial statements (or in the case of the fiscal year ending
December 31, 2016, the aggregate amount of Excess Cash Flow attributable to the
period from and including the first day of the first full fiscal quarter after
the Amendment Effective Date through December 31, 2016), minus, at the election
of the Borrower, (ii) the aggregate amount of voluntary prepayments of Term
Loans made during such fiscal year (without duplication of any voluntary
prepayments of Term Loans deducted from the Excess Cash Flow payment for the
prior fiscal year) and since January 1 of the current fiscal year pursuant to
Section 2.05(a), minus, at the election of the Borrower, (iii) the aggregate
amount paid by the Borrower in connection with purchases of Term Loans pursuant
to Auctions in accordance with Section 2.18 and pursuant to Permitted Open
Market Purchases during such fiscal year (without duplication of any amounts
paid by the Borrower in connection with purchases of Term Loans pursuant to
Auctions and Permitted Open Market Purchases and deducted from the Excess Cash
Flow payment for the prior fiscal year) and since January 1 of the current
fiscal year, with such prepayments to be applied ratably to the Term Loans,
minus, at the election of the Borrower, (iv) the aggregate amount of voluntary
prepayments of Other First Lien Indebtedness made during such fiscal year
(without duplication of any voluntary prepayments of Other First Lien
Indebtedness deducted from the Excess Cash Flow payment for the prior fiscal
year) and since January 1 of the current fiscal year.

 

66



--------------------------------------------------------------------------------

(g)    All prepayment of Loans made pursuant to subsections (d) or (e) of this
Section 2.05 shall be applied first, ratably to the Term Loans and second, once
the Term Loans have been repaid in full, ratably to repay the Revolving Loans
and reduce the Revolving Commitments.

(h)    All prepayments of Term Loans shall be applied ratably to the Term Loans
under each Term Facility and, within each Term Facility, ratably to the
remaining scheduled principal payments in respect of such Term Facility.

(i)    Notwithstanding the foregoing provisions of this Section 2.05, any Net
Cash Proceeds from any such Extraordinary Loss, Debt Issuance or Disposition and
any such Excess Cash Flow otherwise required to be applied to prepay the Loans
may, at the Borrower’s option, be applied to prepay the principal amount of
Other First Lien Indebtedness only to (and not in excess of) the extent to which
a mandatory prepayment in respect of such Extraordinary Loss, Debt Issuance or
Disposition or Excess Cash Flow is required under the terms of such Other First
Lien Indebtedness (with any remaining Net Cash Proceeds or Excess Cash Flow, as
applicable, applied to prepay outstanding Loans in accordance with the terms
hereof), unless such application would result in the holders of Other First Lien
Indebtedness receiving in excess of their pro rata share (determined on the
basis of the aggregate outstanding principal amount of Term Loans and Other
First Lien Indebtedness at such time) of such Net Cash Proceeds or Excess Cash
Flow, as applicable, relative to Lenders, in which case such Net Cash Proceeds
or Excess Cash Flow, as applicable, may only be applied to prepay the principal
amount of Other First Lien Indebtedness on a pro rata basis with outstanding
Term Loans. To the extent the holders of Other First Lien Indebtedness decline
to have such indebtedness repurchased, repaid or prepaid with any such Net Cash
Proceeds or Excess Cash Flow, as applicable, the declined amount of such Net
Cash Proceeds or Excess Cash Flow, as applicable, shall promptly (and, in any
event, within ten (10) Business Days after the date of such rejection) be
applied to prepay Loans in accordance with the terms hereof (to the extent such
Net Cash Proceeds or Excess Cash Flow, as applicable, would otherwise have been
required to be applied if such Other First Lien Indebtedness was not then
outstanding). Any such application to Other First Lien Indebtedness shall reduce
any prepayments otherwise required hereunder by an equivalent amount.

(j)    The Borrower shall deliver to the Administrative Agent (who will notify
each Lender) notice of each prepayment required under Section 2.05(d), (e) or
(f) not less than three Business Days prior to the date such prepayment shall be
made (each such date, a “Mandatory Prepayment Date”). Such notice shall set
forth (i) the Mandatory Prepayment Date, (ii) the principal amount of each Loan
(or portion thereof) to be prepaid and (iii) the Type of each Loan being
prepaid. The Borrower shall deliver to the Administrative Agent, at the time of
each prepayment required under Sections 2.05(d), (e) or (f), a certificate
signed by a Responsible Officer setting forth in reasonable detail the
calculation of the amount of such prepayment. The Administrative Agent will
promptly notify each Lender holding Term Loans of the contents of the Borrower’s
repayment notice and of such Lender’s pro rata share of any repayment. Each such
Lender may reject all or a portion of its pro rata share of any mandatory
repayment of Term Loans required to be made pursuant to Section 2.05(d), (e) or
(f) (such declined amounts, the “Declined Proceeds”) by providing written notice
(each, a “Rejection Notice”) to the Administrative Agent and the Borrower no
later than 5:00 p.m. (New York City time) on the Business Day after the date of
such Lender’s receipt of notice from Administrative Agent regarding such
repayment. Each Rejection Notice shall specify the principal amount of the

 

67



--------------------------------------------------------------------------------

mandatory repayment of Term Loans to be rejected by such Lender. If a Lender
fails to deliver such Rejection Notice to the Administrative Agent within the
time frame specified above or such Rejection Notice fails to specify the
principal amount of the Term Loans to be rejected, any such failure will be
deemed an acceptance of the total amount of such mandatory repayment of Term
Loans to which such Lender is otherwise entitled. Any Declined Proceeds
remaining thereafter shall be applied to repay the Loans of Lenders that did not
deliver a Rejection Notice in respect of such mandatory prepayment in the order
set forth in Section 2.05(f) or (g), as applicable.

(k)    In the event of a full or partial prepayment of Term B-2 Loans (other
than as required by Sections 2.05(e), 2.05(f) and 2.07(c) and other than in
connection with a Change of Control or Transformational Acquisition) effected
prior to the six-month anniversary of the Amendment Effective Date through the
issuance of any Indebtedness (which, for the avoidance of doubt, shall exclude
any drawing under any Revolving Credit Facility) having a lower All-In Yield
than the All-In Yield then in effect in respect of the Term B-2 Loans being
repaid, such prepayment shall include a premium in an amount equal to 1.00% of
the principal amount so prepaid. In the event that any amendment to this
Agreement or any other Loan Document that has the effect of decreasing the
interest rate payable in respect of the Term B-2 Loans (other than any such
amendment in connection with a Change of Control or Transformational
Acquisition) is effected prior to the six-month anniversary of the Amendment
Effective Date, the Borrower shall pay an amendment fee (x) to any Lender
approving such amendment (other than any replacement Lender replacing a Lender
pursuant to Section 10.16 in connection with such amendment) in an amount equal
to 1.00% of the principal amount of Term B-2 Loans, as applicable, for which
such interest rate is decreased and (y) to any Lender replaced pursuant to
Section 10.16 in connection with such amendment in an amount equal to 1.00% of
the principal amount of such Lender’s Term B-2 Loans, as applicable, being
assigned pursuant to such replacement.

2.06    Termination or Reduction of Commitments. The Borrower may, upon notice
to the Administrative Agent, terminate the Aggregate Revolving Commitments, or
from time to time permanently reduce the Aggregate Revolving Commitments;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 11:00 a.m. five Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$5,000,000 or any whole multiple of $1,000,000 in excess thereof, (iii) the
Borrower shall not terminate or reduce the Aggregate Revolving Commitments if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Total Revolving Outstandings would exceed the Aggregate Revolving Commitments,
and (iv) if, after giving effect to any reduction of the Aggregate Revolving
Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit exceeds
the amount of the Aggregate Revolving Commitments, such Sublimit shall be
automatically reduced by the amount of such excess. The Administrative Agent
will promptly notify the Lenders of any such notice of termination or reduction
of the Aggregate Revolving Commitments. All fees accrued until the effective
date of any termination of the Aggregate Revolving Commitments shall be paid on
the effective date of such termination.

2.07    Repayment of Loans.

(a)    The Borrower shall make repayments of the Term A Loans on or before the
last Business Day of each fiscal quarter of the Borrower commencing with the
first full fiscal quarter of the Borrower after the Amendment Effective Date in
an amount equal to (x) 1.25% of the

 

68



--------------------------------------------------------------------------------

aggregate principal amount of the Term A Loans made on the Amendment Effective
Date plus (y) 1.25% of the aggregate principal amount of any increased Term A
Loans made pursuant to Section 2.15. The Borrower shall repay the outstanding
principal amount of all Term A Loans on the Maturity Date for the Term A
Facility.

(b)    The Borrower shall make repayments of the Term B-1 Loans on or before the
last Business Day of each fiscal quarter of the Borrower commencing with the
first full fiscal quarter of the Borrower after the Effective Date in an amount
equal to (x) 0.25% of the aggregate principal amount of the Term B-1 Loans made
on the Effective Date plus (y) 0.25% of the aggregate principal amount of any
increased Term B-1 Loans made pursuant to Section 2.15. The Borrower shall repay
the outstanding principal amount of all Term B-1 Loans on the Maturity Date for
the Term B-1 Facility.

(c)    The Borrower shall make repayments of the Term B-2 Loans on or before the
last Business Day of each fiscal quarter of the Borrower commencing with the
first full fiscal quarter of the Borrower after the Amendment Effective Date in
an amount equal to (x) 0.25% of the aggregate principal amount of the Term B-2
Loans made on the Amendment Effective Date plus (y) 0.25% of the aggregate
principal amount of any increased Term B-2 Loans made pursuant to Section
2.15. The Borrower shall repay the outstanding principal amount of all Term B-2
Loans on the Maturity Date for the Term B-2 Facility

(d)    The Borrower shall repay in full to each Revolving Lender on the Maturity
Date for any Revolving Credit Facility the aggregate principal amount of
Revolving Loans outstanding under such Facility on such date.

(e)    The Borrower shall repay each Swing Line Loan on the earlier to occur of
(i) the request of the Swing Line Lender or the Administrative Agent pursuant to
Section 2.04(c), and (ii) the latest Maturity Date for any then-effective
Revolving Credit Facility.

(f)    The Borrower shall repay any Incremental Term Loans on the dates and in
the amounts set forth in the Incremental Joinder for the applicable Incremental
Term Facility.

(g)    The Borrower shall repay any Other Term Loans on the dates and in the
amounts set forth in the Refinancing Amendment for the applicable Other Term
Facility.

(h)    The Borrower shall repay any Extended Term Loans on the dates and in the
amounts set forth in the Extension Amendment for the applicable Extended Term
Facility.

2.08    Interest.

(a)    Subject to the provisions of subsection (b) below, (i) each Revolving
Loan under the Initial Revolving Facility, Term A Loan, Term B-1 Loan and Term
B-2 Loan that is a Eurodollar Rate Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurodollar Rate for such Interest Period plus the Applicable Rate; (ii) each
Revolving Loan under the Initial Revolving Facility, Term A Loan, Term B-1 Loan
and Term B-2 Loan that is a Base Rate Committed Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing or conversion
date at a rate per annum equal to the Base Rate plus the Applicable Rate; (iii)
each Revolving Loan under

 

69



--------------------------------------------------------------------------------

the Initial Revolving Facility, Term A Loan, Term B-1 Loan and Term B-2 Loan
that is a LIBOR Daily Floating Rate Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing or conversion date at a
rate per annum equal to the Eurodollar Rate for LIBOR Daily Floating Rate Loans
plus the Applicable Rate; (iv) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Overnight Eurodollar Rate (as defined in the Swing
Line Note) or any other rate as the Borrower and the Swing Line Lender may
agree; (v) each Incremental Term Loan shall bear interest on the outstanding
principal amount thereof at the rate per annum set forth in the Incremental
Joinder for the applicable Incremental Term Facility; (vi) each Other Term Loan
and Other Revolving Loan shall bear interest on the outstanding principal amount
thereof at the rate per annum set forth in the Refinancing Amendment for the
applicable Facility; and (vii) each Extended Term Loan and Extended Revolving
Loan shall bear interest on the outstanding principal amount thereof at the rate
per annum set forth in the Extension Amendment for the applicable Facility.

(b)    (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii)    If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

2.09    Fees. In addition to certain fees described in subsections (i) and (j)
of Section 2.03:

(a)    Unused Fee. The Borrower shall pay to the Administrative Agent for the
account of each Revolving Lender in accordance with its Pro Rata Share of each
Revolving Credit Facility, an unused fee equal to the Applicable Rate for such
Revolving Credit Facility times the actual daily amount by which the Aggregate
Revolving Commitments exceed the sum of (i) the Outstanding Amount of Revolving
Loans and (ii) the Outstanding Amount of L/C Obligations. For the avoidance of
doubt, the Outstanding Amount of Swing Line Loans shall not be counted towards
or considered usage of the Aggregate Revolving Commitments for purposes of

 

70



--------------------------------------------------------------------------------

determining the unused fee. The unused fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Section 4.02 is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Amendment Effective Date,
and on the Maturity Date for any Revolving Credit Facility. The unused fee shall
be calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.

(b)    Other Fees. The Borrower shall pay to the Lenders, the Lead Arrangers and
the Administrative Agent such fees as shall have been separately agreed upon in
writing in the amounts and at the times so specified.

2.10    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a)    All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurodollar Rate) shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365 day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
(1) day. Each determination by the Administrative Agent of an interest rate or
fee hereunder shall be conclusive and binding for all purposes, absent manifest
error.

(b)    If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (i) the Total Leverage Ratio as calculated by the
Borrower as of any applicable date was inaccurate and (ii) a proper calculation
of the Total Leverage Ratio would have resulted in higher pricing for such
period, the Borrower shall immediately and retroactively be obligated to pay to
the Administrative Agent for the account of the applicable Lenders, promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to the Borrower under the
Bankruptcy Code, automatically and without further action by the Administrative
Agent, any Lender or the L/C Issuer), an amount equal to the excess of the
amount of interest and fees that should have been paid for such period over the
amount of interest and fees actually paid for such period. This paragraph shall
not limit the rights of the Administrative Agent, any Lender or the L/C Issuer,
as the case may be, under Section 2.03(c)(iii), 2.03(i) or 2.08(b) or under
Article VIII. The Borrower’s obligations under this paragraph shall survive the
termination of the Facilities and the repayment of all other Obligations
hereunder.

 

71



--------------------------------------------------------------------------------

2.11    Evidence of Debt.

(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans under the applicable Facility in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

(b)    In addition to the accounts and records referred to in subsection (a),
each Revolving Lender and the Administrative Agent shall maintain in accordance
with its usual practice accounts or records evidencing the purchases and sales
by such Revolving Lender of participations in Letters of Credit and Swing Line
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Revolving Lender
in respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.

2.12    Payments Generally.

(a)    All payments to be made by the Borrower shall be made without condition
or deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the Administrative Agent’s Office in
Dollars and in immediately available funds not later than 2:00 p.m. on the date
specified herein. The Administrative Agent will promptly distribute to each
Lender its Pro Rata Share (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent after 2:00 p.m. shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue.

(b)    If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

(c)    Unless the Borrower has notified the Administrative Agent, prior to the
date any payment is required to be made by it to the Administrative Agent
hereunder, that the Borrower will not make such payment, the Administrative
Agent may assume that the Borrower has timely made such payment and may (but
shall not be so required to), in reliance thereon, make available

 

72



--------------------------------------------------------------------------------

a corresponding amount to the Person entitled thereto. Unless the Administrative
Agent shall have received notice from a Lender prior to the proposed date of any
Committed Borrowing of Eurodollar Rate Loans or LIBOR Daily Floating Rate Loan
(or, in the case of any Committed Borrowing of Base Rate Loans, prior to 12:00
noon on the date of such Committed Borrowing) that such Lender will not make
available to the Administrative Agent such Lender’s share of such Committed
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 (or, in the case of
a Committed Borrowing of Base Rate Loans, that such Lender has made such share
available in accordance with and at the time required by Section 2.02) and may,
in reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. If and to the extent that such payment was not in fact
made to the Administrative Agent in immediately available funds, then:

(i)    if the Borrower failed to make such payment, each Lender shall forthwith
on demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in immediately available funds, together
with interest thereon in respect of each day from and including the date such
amount was made available by the Administrative Agent to such Lender to the date
such amount is repaid to the Administrative Agent in immediately available funds
at the Federal Funds Rate from time to time in effect; and

(ii)    if any Lender failed to make such payment, such Lender shall forthwith
on demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrower to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the Federal Funds Rate from time to time
in effect. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Committed Loan included in the
applicable Borrowing. If such Lender does not pay such amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent may make a
demand therefor upon the Borrower, and the Borrower shall pay such amount to the
Administrative Agent, together with interest thereon for the Compensation Period
at a rate per annum equal to the rate of interest applicable to the applicable
Borrowing. Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Commitment or to prejudice any rights which the
Administrative Agent or the Borrower may have against any Lender as a result of
any default by such Lender hereunder.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (c) shall be conclusive, absent
manifest error.

(d)    If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

 

73



--------------------------------------------------------------------------------

(e)    The obligations of the Lenders hereunder to make Committed Loans and the
obligations of the Revolving Lenders to fund participations in Letters of Credit
and Swing Line Loans are several and not joint. The failure of any Lender to
make any Committed Loan or to fund any such participation on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Committed Loan or purchase its participation.

(f)    Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

2.13    Sharing of Payments. If, other than as expressly provided elsewhere
herein, any Lender shall obtain on account of the Committed Loans made by it, or
the participations in L/C Obligations or in Swing Line Loans held by it, any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders
entitled to such payment such participations in the Committed Loans made by them
and/or such subparticipations in the participations in L/C Obligations or Swing
Line Loans held by them, as the case may be, as shall be necessary to cause such
purchasing Lender to share the excess payment in respect of such Committed Loans
or such participations, as the case may be, pro rata with each other Lender
entitled to such payment; provided, however, that if all or any portion of such
excess payment is thereafter recovered from the purchasing Lender under any of
the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of (i)
the amount of such paying Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered,
without further interest thereon. The Borrower agrees that any Lender so
purchasing a participation from another Lender may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
set-off, but subject to Section 10.09) with respect to such participation as
fully as if such Lender were the direct creditor of the Borrower in the amount
of such participation. The Administrative Agent will keep records (which shall
be conclusive and binding in the absence of manifest error) of participations
purchased under this Section and will in each case notify the Lenders following
any such purchases or repayments. Each Lender that purchases a participation
pursuant to this Section shall from and after such purchase have the right to
give all notices, requests, demands, directions and other communications under
this Agreement with respect to the portion of the Obligations purchased to the
same extent as though the purchasing Lender were the original owner of the
Obligations purchased.

 

74



--------------------------------------------------------------------------------

2.14    [Reserved].

2.15    Incremental Facilities.

(a)    Request for Increase. Provided there exists no Event of Default, upon
notice to the Administrative Agent (which shall promptly notify the Lenders),
the Borrower may from time to time request (i) an increase in the Revolving
Commitments under any Revolving Credit Facility (an “Increased Revolving
Commitment”), (ii) commitments from Lenders to make additional Term Loans under
any then-existing Term Facility (each, an “Increased Term Loan Commitment”) or
(iii) one or more new term loan facilities (each, an “Incremental Term
Facility”); provided that (x) any such Increased Revolving Commitments,
Increased Term Loan Commitments and Incremental Term Facility shall be in a
minimum amount of $25,000,000 and (y) the aggregate amount of all Increased Term
Loan Commitments, Increased Revolving Commitments and Increased Term Loan
Commitments incurred pursuant to this Section 2.15 and all Incremental
Equivalent Debt incurred pursuant to Section 7.03(f) in each case after the
Amendment Effective Date shall not exceed the Incremental Loan Amount.

(b)    Notification by the Administrative Agent; Additional Lenders. Any
Increased Revolving Commitments, Increased Term Loan Commitments and Incremental
Term Facility may, at the option of the Borrower, be provided by existing
Lenders or, subject to the approval of the Administrative Agent (which approvals
shall not be unreasonably withheld) but only to the extent the Administrative
Agent’s consent would be needed for an assignment to such Lender under Section
10.07, the Borrower may also invite additional Eligible Assignees to become
Lenders (each, an “Additional Lender”). For the avoidance of doubt, no existing
Lender shall have any obligation to provide any portion of any Increased
Revolving Commitments, Increased Term Loan Commitments or Incremental Term
Facility.

(c)    Effective Date and Allocations. The Administrative Agent and the Borrower
shall determine the effective date (the “Increase Effective Date”) and the final
allocation of any Incremental Term Facility. The Administrative Agent shall
promptly notify the Borrower and the Lenders of the final allocation of such
increase and the Increase Effective Date.

(d)    Conditions to Effectiveness of Increases. As conditions precedent to any
such increase, (i) before and after giving effect to such increase, subject to
Section 1.08, (A) the representations and warranties contained in Article V and
the other Loan Documents are true and correct in all material respects on and as
of the Increase Effective Date, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they are
true and correct as of such earlier date, except that any such representation or
warranty qualified by materiality or as to Material Adverse Effect shall be true
and correct in all respects and except that for purposes of this Section 2.15,
the representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to subsections (a) and (b), respectively, of Section 6.01; provided
that, if the proceeds of any such increase are being used to finance a Limited
Condition Transaction, (1) the accuracy of such representations and warranties
shall refer to the accuracy of the representations and warranties that would
constitute “Specified Representations” (the definition of which shall be agreed
by the Borrower and the lenders providing such Indebtedness) and the
representations and warranties in the relevant acquisition agreement the breach
of which would permit the buyer to

 

75



--------------------------------------------------------------------------------

terminate its obligations thereunder or decline to consummate such Limited
Condition Transaction and (2) the reference to “Material Adverse Effect” in the
Specified Representations shall be understood for this purpose to refer to
“Material Adverse Effect” or a similar definition as defined in the main
transaction agreement governing such Limited Condition Transaction, and (B) no
Event of Default exists (subject, in the case of such increase that are being
used to finance a Limited Condition Transaction, to Section 1.09), (ii) the
Borrower shall deliver to the Administrative Agent a certificate of each Loan
Party dated as of the Increase Effective Date signed by a Responsible Officer of
such Loan Party (x) certifying and attaching the resolutions adopted by such
Loan Party approving or consenting to such increase, (y) in the case of the
Borrower, certifying that, the conditions described in subsection (i) above have
been satisfied, (iii) if the proposed Increased Revolving Commitments, Increased
Term Loan Commitments or Incremental Term Facility, as applicable, would be
incurred in reliance on subsection (b) of the definition of “Incremental Loan
Amount”, the First Lien Leverage Ratio would not exceed 4.25 to 1.00 on a Pro
Forma Basis (without netting any cash proceeds from the incurrence of such
Increased Revolving Commitment, Increased Term Loan Commitment or Incremental
Term Facility and calculated as though any such Increased Revolving Commitments
were fully drawn), (iv) the Administrative Agent shall have received a joinder
agreement (each, an “Incremental Joinder”) duly executed by the Borrower, each
Lender providing any portion of such Increased Revolving Commitments, Increased
Term Loan Commitments or Incremental Term Facility and the Administrative Agent
setting forth the commitments and other provisions relevant to such Increased
Revolving Commitments, Increased Term Loan Commitments or Incremental Term
Facility (which in the case of any Incremental Term Facility shall in any event
include interest rates, the Maturity Date and any amortization) which shall in
each case be customary for facilities of such type and, in the case of any
Additional Lender (provided that any such Increased Revolving Commitments shall
be additional Revolving Commitments hereunder having terms and conditions (other
than any upfront or similar fees payable on the Increase Effective Date)
identical to the existing Revolving Commitments), such Additional Lender shall
agree to become a party to this Agreement, and provide legal opinions reasonably
requested by the Administrative Agent relating to the matters described above
covering matters similar to those covered in the opinions delivered on the
Amendment Effective Date, (v) in the case of an Incremental Term Facility, the
maturity date applicable to such Incremental Term Facility shall be on or after
the Maturity Date of each of the Term B-1 Facility and the Term B-2 Facility and
the Weighted Average Life to Maturity of such Incremental Term Facility shall be
no shorter than the longest Weighted Average Life to Maturity of the Term B-1
Facility and the Term B-2 Facility, (vi) in the case of an Incremental Term
Facility, in the event that the All-In Yield for such Incremental Term Facility
is greater than the Applicable Rate for the Term B-1 Facility or the Term B-2
Facility by more than 0.50%, the Applicable Rate for the Term B-1 Facility or
the Term B-2 Facility, as applicable, shall be increased to the extent necessary
so that the All-In Yield for such Incremental Term Facility (and any other
Incremental Term Facility) is not more than 0.50% higher than the All-In Yield
for the Term B-1 Facility and the Term B-2 Facility, (vii) in the case of an
Incremental Term Facility that is a “term loan A”, in the event that the All-In
Yield for such Incremental Term Facility is greater than the Applicable Rate for
the Term A Facility by more than 0.50%, the Applicable Rate for the Term A
Facility shall be increased to the extent necessary so that the All-In Yield for
such Incremental Term Facility (and any other Incremental Term Facility that is
a “term loan A”) is not more than 0.50% higher than the All-In Yield for the
Term A Facility, (viii) in the case of an Incremental Term Facility, any other
terms

 

76



--------------------------------------------------------------------------------

and provisions applicable to such Incremental Term Facility shall be reasonably
satisfactory to the Administrative Agent, (ix) the Administrative Agent shall
have received modification endorsements to the Title Policies increasing the
title insurance thereunder to an aggregate amount of not less than the sum of
the Revolving Commitment plus the principal amount of all outstanding Term Loans
in effect after the making of such Incremental Term Loans, (x) the
Administrative Agent shall have received such amendments and modifications in
respect of the Collateral (including date-downs of the Title Policies) as the
Administrative Agent may reasonably request and (xi) after giving effect to such
Increased Revolving Commitments, Increased Term Loan Commitments or Incremental
Term Facility, the Borrower would be in compliance with Section 7.10 on a Pro
Forma Basis (regardless of whether any Covenant Facility is then outstanding,
without netting any cash proceeds from the incurrence of such Increased
Revolving Commitment, Increased Term Loan Commitment or Incremental Term
Facility and calculated as though any such Increased Revolving Commitments were
fully drawn). If the Borrower shall increase the Revolving Commitments, the
Borrower shall prepay any Revolving Loans outstanding on the Increase Effective
Date (and pay any additional amounts required pursuant to Section 3.05) to the
extent necessary to keep the outstanding Revolving Loans ratable with any
revised Pro Rata Shares arising from any nonratable increase in the Revolving
Commitments under this Section. The Borrower shall also pay any costs and
expenses (including, without limitation, Attorney Costs) incurred in connection
with the increase of any Commitment pursuant to this Section 2.15.

(e)    Equal and Ratable Benefit. The Loans and Commitments established pursuant
to this Section 2.15 shall constitute Loans and Commitments under, and shall be
entitled to all the benefits afforded by, this Agreement and the other Loan
Documents, and shall, without limiting the foregoing, (x) benefit equally and
ratably from the Guaranty and the Collateral and (y) not have any borrower or
guarantors other than the Borrower and the Guarantors or benefit from any
collateral other than the Collateral.

(f)    Conflicting Provisions. This Section 2.15 shall supersede any provisions
in Section 2.13 or 10.01 to the contrary.

2.16    Cash Collateral.

(a)    Certain Credit Support Events. If there shall exist a Defaulting Lender,
within one Business Day following any written request by the Administrative
Agent or the L/C Issuer (with a copy to the Administrative Agent), the Borrower
shall Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to Section 2.17(a)(iv) and any
Cash Collateral provided by such Defaulting Lender) in an amount not less than
the Minimum Collateral Amount.

(b)    Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to
the control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Revolving Lenders, and agrees to maintain, a first
priority security interest in all such cash, deposit accounts and all balances
therein, and all other property so provided as collateral pursuant hereto, and
in all proceeds of the foregoing, as security for the Defaulting Lenders’
obligation to fund participations in respect of L/C Obligations, to be applied
pursuant to Section

 

77



--------------------------------------------------------------------------------

2.16(c). If at any time the Administrative Agent determines that Cash Collateral
is subject to any right or claim of any Person other than the Administrative
Agent or the L/C Issuer as herein provided (other than Permitted Liens), or that
the total amount of such Cash Collateral is less than the Minimum Collateral
Amount, the Borrower will, promptly upon demand by the Administrative Agent, pay
or provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency (after giving effect to Section
2.17(a)(iv) and any Cash Collateral provided by the Defaulting Lender).

(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.16 or Section
2.17 in respect of Letters of Credit shall be held and applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of L/C Obligations (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) for which the Cash
Collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein.

(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce the L/C Issuer’s Fronting Exposure shall be released pursuant to this
Section 2.16 following (i) the elimination of the applicable Fronting Exposure
(including by the termination of Defaulting Lender status of the applicable
Lender (or, as appropriate, its assignee following compliance with
Section 10.06(b)(vi))), or (ii) the determination by the Administrative Agent
and the L/C Issuer that there exists excess Cash Collateral; provided, however,
that, subject to Section 2.17 the Person providing Cash Collateral and the L/C
Issuer may agree that Cash Collateral shall not be released but instead held to
support future anticipated Fronting Exposure or other obligations.

2.17    Defaulting Lenders.

(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders”, “Required
Covenant Lenders”, “Required Revolving Lenders”, “Required Term Lenders” and
Section 10.01.

(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.16; fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the

 

78



--------------------------------------------------------------------------------

funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.16; sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or the Swing Line
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.17(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section
2.17(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.

(iii)    Certain Fees.

(A)    No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

(B)    Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Pro Rata Share of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to Section 2.16.

(C)    With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to subsection (A) or (B) above, the Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in L/C

 

79



--------------------------------------------------------------------------------

Obligations or Swing Line Loans that has been reallocated to such Non-Defaulting
Lender pursuant to subsection (iv) below, (y) pay to the L/C Issuer and Swing
Line Lender, as applicable, the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to such L/C Issuer’s or Swing Line
Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee.

(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure. All
or any part of such Defaulting Lender’s participation in L/C Obligations and
Swing Line Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Pro Rata Shares of the Aggregate Revolving
Commitments (calculated without regard to such Defaulting Lender’s Revolving
Commitment) but only to the extent that such reallocation does not cause any
Non-Defaulting Lender’s aggregate Pro Rata Share of the Total Revolving
Outstandings to exceed such Non-Defaulting Lender’s Revolving
Commitment. Subject to Section 10.26, no reallocation hereunder shall constitute
a waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.

(v)    Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in subsection (a)(iv) above cannot, or can only partially, be
effected, the Borrower shall, without prejudice to any right or remedy available
to it hereunder or under applicable Law, (x) first, prepay Swing Line Loans in
an amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second,
Cash Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.16.

(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swing
Line Lender and the L/C Issuer agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders under the applicable
Facility or take such other actions as the Administrative Agent may determine to
be necessary to cause the Committed Loans and funded and unfunded participations
in Letters of Credit and Swing Line Loans under any Facility to be held on a pro
rata basis by the Lenders in accordance with their Pro Rata Shares of such
Facility (without giving effect to Section 2.17(a)(iv)), whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

80



--------------------------------------------------------------------------------

2.18    Reverse Dutch Auction Repurchases.

(a)    Notwithstanding anything to the contrary contained in this Agreement or
any other Loan Document, the Borrower may, at any time and from time to time
after the Amendment Effective Date, conduct reverse Dutch auctions in order to
purchase Term Loans with respect to any Term Facility (each, an “Auction”), each
such Auction to be managed exclusively by an investment bank of recognized
standing selected by the Borrower following consultation with (but not subject
to the approval of) the Administrative Agent in such capacity (the “Auction
Manager”), so long as the following conditions are satisfied:

(i)    each Auction shall be conducted in accordance with the procedures, terms
and conditions set forth in this Section 2.18 and Schedule 2.18;

(ii)    no Default shall have occurred and be continuing on the date of the
delivery of each auction notice and at the time of purchase of any Term Loans in
connection with any Auction;

(iii)    the minimum principal amount (calculated on the face amount thereof) of
all Term Loans that the Borrower offers to purchase in any such Auction shall be
no less than $25,000,000 (unless another amount is agreed to by the
Administrative Agent) and the offered purchase price shall be at a discount to
par;

(iv)    the aggregate principal amount (calculated on the face amount thereof)
of all Term Loans so purchased by the Borrower shall automatically be cancelled
and retired by the Borrower on the settlement date of the relevant purchase (and
may not be resold);

(v)    no more than one Auction may be ongoing at any one time;

(vi)    no more than four Auctions may be effected in any twelve month period
(unless a higher number is agreed to by the Administrative Agent);

(vii)    each Auction shall be open and offered to all Lenders under the
relevant Term Facility on a pro rata basis and shall be revocable and/or
conditional at the Borrower’s option; and

(viii)    at the time of each purchase of Term Loans through an Auction, the
Borrower shall have delivered to the Auction Manager and the Administrative
Agent an officer’s certificate of a Responsible Officer certifying compliance
with preceding subsection (ii).

(b)    With respect to all purchases of Term Loans made by the Borrower pursuant
to this Section 2.18, (x) the Borrower shall pay on the settlement date of each
such purchase all accrued and unpaid interest (except to the extent otherwise
set forth in the relevant offering documents), if any, on the purchased Term
Loans up to, but not including (if paid prior to 12:00 p.m.) the settlement date
of such purchase and (y) subject to Section 2.05(f), such purchases (and the
payments made by the Borrower and the cancellation of the purchased Term Loans,
in each case in connection therewith) shall not constitute voluntary or
mandatory payments or prepayments for purposes of this Agreement (although the
par principal amount of Term Loans

 

81



--------------------------------------------------------------------------------

under the respective Facility so purchased pursuant to this Section 2.18 shall
be applied to reduce the remaining scheduled amortization payments with respect
to such Term Facility of the applicable Lenders being repaid on a pro rata
basis).

(c)    The Administrative Agent and the Lenders hereby consent to the Auctions
and the other transactions contemplated by this Section 2.18 (provided that no
Lender shall have an obligation to participate in any such Auctions) and hereby
waive the requirements of any provision of this Agreement (it being understood
and acknowledged that purchases of the Term Loans by the Borrower contemplated
by this Section 2.18 shall not constitute Investments by the Borrower) or any
other Loan Document that may otherwise prohibit or conflict with any Auction or
any other transaction contemplated by this Section 2.18 or result in an Event of
Default as a result of the Auction or purchase of Term Loans pursuant to this
Section 2.18. The Auction Manager acting in its capacity as such hereunder shall
be entitled to the benefits of the provisions of Article IX and Section 10.04
mutatis mutandis as if each reference therein to the “Administrative Agent” were
a reference to the Auction Manager, and the Administrative Agent shall cooperate
with the Auction Manager as reasonably requested by the Auction Manager in order
to enable it to perform its responsibilities and duties in connection with each
Auction.

2.19    Refinancing Amendments.

(a)    At any time after the Amendment Effective Date, the Borrower may obtain
Credit Agreement Refinancing Indebtedness in respect of all or any portion of
the Term Loans and the Revolving Loans (or unused Revolving Commitments) then
outstanding under this Agreement (which for purposes of this subsection (a) will
be deemed to include any Revolving Loan under the Initial Revolving Facility,
any Term A Loan, any Term B-1 Loan, any Term B-2 Loan, any then outstanding
Other Term Loans, Incremental Term Loans, Other Revolving Loans, Extended Term
Loans and Extended Revolving Loans), in the form of Other Term Loans, Other Term
Commitments, Other Revolving Loans or Other Revolving Commitments pursuant to a
Refinancing Amendment; provided that, notwithstanding anything to the contrary
in this Section 2.19 or otherwise, (1) the borrowing and repayment (except for
(A) payments of interest and fees at different rates on Other Revolving
Commitments (and related outstandings), (B) repayments required upon the
maturity date of the Other Revolving Commitments and (C) repayment made in
connection with a permanent repayment and termination of commitments (subject to
subsection (2) below)) of Loans with respect to Other Revolving Commitments
after the date of obtaining any Other Revolving Commitments shall be made on a
pro rata basis with all other Revolving Commitments, (2) the permanent repayment
of Revolving Loans with respect to, and termination of, Revolving Commitments
after the date of obtaining any Other Revolving Commitments shall be made on a
pro rata basis with all other Revolving Commitments, except that the Borrower
shall be permitted to permanently repay and terminate commitments under any
Facility on a non-pro rata basis that is more favorable to the Borrower and as
determined by the Borrower in its sole discretion as compared to any other
Facility with a later maturity date than such Facility, (3) assignments and
participations of Other Revolving Commitments and Other Revolving Loans shall be
governed by the same assignment and participation provisions applicable to
Revolving Commitments and Revolving Loans, (4) in the case of any Other Term
Facility, the applicable Refinancing Amendment shall specify whether such
Facility is a Covenant Facility or a Non-Covenant Facility and (5) the covenants
set forth in Section 7.10 may be modified in a manner acceptable to the
Borrower, the Administrative Agent and the Lenders

 

82



--------------------------------------------------------------------------------

party to the applicable Refinancing Amendment, such modifications to become
effective only after the latest Maturity Date for any Covenant Facility in
effect immediately prior to giving effect to such Refinancing Amendment (it
being understood that each Lender providing Other Term Loans, by executing an
Extension Amendment, agrees to be bound by such provisions and waives any
inconsistent provisions set forth in Section 2.13 or Section 10.09). Each Lender
holding Other Term Loans shall be entitled to all the benefits afforded by this
Agreement (including, without limitation, the provisions set forth in Section
2.05 applicable to such Term Loans) and the other Loan Documents, and shall,
without limiting the foregoing, benefit equally and ratably from the Guaranty
and the Collateral. The effectiveness of any Refinancing Amendment shall be
subject to the satisfaction on the date thereof of each of the conditions set
forth in Section 4.02, and to the extent reasonably requested by the
Administrative Agent, receipt by the Administrative Agent of (i) a certificate
of each Loan Party dated as of the effective date of such Refinancing Amendment
signed by a Responsible Officer of such Loan Party (x) certifying and attaching
the resolutions adopted by such Loan Party approving or consenting to such
refinancing, (y) in the case of the Borrower, certifying that, before and after
giving effect to such refinancing, (A) the representations and warranties
contained in Article V and the other Loan Documents are true and correct on and
as of such date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Section 2.19, the
representations and warranties contained in subsections (a) and (b) of Section
5.05 shall be deemed to refer to the most recent statements furnished pursuant
to subsections (a) and (b), respectively, of Section 6.01, and (B) no Default
exists, and (ii) legal opinions reasonably requested by the Administrative Agent
relating to the matters described above covering matters similar to those
covered in the opinions delivered on the Amendment Effective Date. Each issuance
of Credit Agreement Refinancing Indebtedness under this Section 2.19(a) shall be
in an aggregate principal amount that is (x) not less than $5,000,000 and (y) an
integral multiple of $1,000,000 in excess thereof.

(b)    The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Refinancing Amendment. Each of the parties hereto hereby
agrees that, upon the effectiveness of any Refinancing Amendment, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Credit Agreement Refinancing Indebtedness
incurred pursuant thereto (including any amendments necessary to treat the Loans
and Commitments subject thereto as Other Term Loans, Other Revolving Loans,
Other Term Commitments and Other Revolving Commitments, as applicable). Any
Refinancing Amendment may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.19.

(c)    This Section 2.19 shall supersede any provisions in Section 2.13 or 10.01
to the contrary.

 

83



--------------------------------------------------------------------------------

2.20    Extension of Loans and Commitments.

(a)    The Borrower may, at any time request that all or a portion of the Term
Loans of any Facility (an “Existing Term Facility” and any related Term Loans
thereunder, “Existing Term Loans”) be modified to constitute another Facility of
Term Loans in order to extend the scheduled final maturity date thereof (any
such Term Loans which have been so modified, “Extended Term Loans”) and to
provide for other terms consistent with this Section 2.20. In order to establish
any Extended Term Loans, the Borrower shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders of the applicable Existing Term Facility) (a “Term Loan Extension
Request”) setting forth the proposed terms of the Extended Term Loans to be
established, which terms shall be identical to those applicable to the Term
Loans of the Existing Term Facility from which they are to be modified except
(i) the scheduled final maturity date shall be extended to the date set forth in
the applicable Extension Amendment, (ii) (A) the yield with respect to the
Extended Term Loans may be higher or lower than the yield for the Term Loans of
such Existing Term Facility and/or (B) additional fees may be payable to the
Lenders providing such Extended Term Loans in addition to or in lieu of any
increased yield contemplated by the preceding subsection (A), in each case, to
the extent provided in the applicable Extension Amendment, (iii) any Extending
Term Lender may receive optional or mandatory prepayments of Term Loans in an
amount equal to or less than its Pro Rata Share of such prepayments offered to
all Extending Term Lenders in the Term Loan Extension Request (but no Extending
Term Lender may receive more than its Pro Rata Share of such prepayments offered
to all Extending Term Lenders in the Term Loan Extension Request), with the
amount of any such prepayments as specified in the respective Extension
Amendment, (iv) the amortization schedule set forth in Section 2.07 or the
applicable Incremental Joinder or Refinancing Amendment applicable to such
Existing Term Facility shall be adjusted to reflect the scheduled final maturity
date of the Extended Term Loans and the amortization schedule (including the
principal amounts payable pursuant thereto) in respect of such Extended Term
Loans set forth in the applicable Extension Amendment; provided, that the
Weighted Average Life to Maturity of such Extended Term Loans shall be no
shorter than the Weighted Average Life to Maturity of the Term Loans of such
Existing Term Facility and (v) the covenants set forth in Section 7.10 may be
modified in a manner acceptable to the Borrower, the Administrative Agent and
the Lenders party to the applicable Extension Amendment, such modifications to
become effective only after the latest Maturity Date for any Covenant Facility
in effect immediately prior to giving effect to such Extension Amendment (it
being understood that each Lender providing Extended Term Loans, by executing an
Extension Amendment, agrees to be bound by such provisions and waives any
inconsistent provisions set forth in Section 2.13 or Section 10.09). Each Lender
holding Extended Term Loans shall be entitled to all the benefits afforded by
this Agreement (including, without limitation, the provisions set forth in
Section 2.05 applicable to such Term Loans) and the other Loan Documents, and
shall, without limiting the foregoing, benefit equally and ratably from the
Guaranty and the Collateral. No Lender shall have any obligation to agree to
have any of its Term Loans of any Existing Term Facility modified to constitute
Extended Term Loans pursuant to any Term Loan Extension Request. Any Extended
Term Loans established pursuant to the same Extension Amendment shall constitute
a separate facility of Term Loans (each, an “Extended Term Facility”) from the
Existing Term Facility from which they were modified.

(b)    The Borrower may at any time request that all or a portion of the
Revolving Commitments of any Facility (an “Existing Revolving Facility” and any
related Revolving Loans thereunder, “Existing Revolving Loans”) be modified to
constitute another Facility of Revolving Commitments in order to extend the
scheduled maturity date thereof (any such Revolving Commitments which have been
so modified, “Extended Revolving Commitments” and any

 

84



--------------------------------------------------------------------------------

related Revolving Loans, “Extended Revolving Loans”) and to provide for other
terms consistent with this Section 2.20. In order to establish any Extended
Revolving Commitments, the Borrower shall provide a notice to the Administrative
Agent (who shall provide a copy of such notice to each of the Lenders of the
applicable Existing Revolving Facility) (a “Revolving Extension Request”)
setting forth the proposed terms of the Extended Revolving Commitments to be
established, which terms shall be identical to those applicable to the Revolving
Commitments of the Existing Revolving Facility from which they are to be
modified except (i) the scheduled termination date of the Extended Revolving
Commitments and the related scheduled maturity date of the related Extended
Revolving Loans shall be extended to the date set forth in the applicable
Extension Amendment, (ii) (A) the yield with respect to the Extended Revolving
Loans may be higher or lower than the yield for the Revolving Loans of such
Existing Revolving Facility and/or (B) additional fees may be payable to the
Lenders providing such Extended Revolving Commitments in addition to or in lieu
of any increased yield contemplated by the preceding subsection (A), in each
case, to the extent provided in the applicable Extension Amendment, (iii) the
Applicable Rate with respect to the Extended Revolving Commitments may be higher
or lower than the Applicable Rate for the Revolving Commitments of such Existing
Revolving Facility and (iv) the covenants set forth in Section 7.10 may be
modified in a manner acceptable to the Borrower, the Administrative Agent and
the Lenders party to the applicable Extension Amendment, such modifications to
become effective only after the latest Maturity Date of any Existing Revolving
Facility in effect immediately prior to giving effect to such Extension
Amendment (it being understood that each Lender providing Extended Revolving
Commitments, by executing an Extension Amendment, agrees to be bound by such
provisions and waives any inconsistent provisions set forth in Section 2.13 or
Section 10.09). Each Lender holding Extended Revolving Commitments shall be
entitled to all the benefits afforded by this Agreement (including, without
limitation, the provisions set forth in Section 2.05 applicable to Existing
Revolving Loans) and the other Loan Documents, and shall, without limiting the
foregoing, benefit equally and ratably from the Guaranties and the Collateral.
No Lender shall have any obligation to agree to have any of its Revolving
Commitments of any Existing Revolving Facility modified to constitute Extended
Revolving Commitments pursuant to any Revolving Extension Request. Any Extended
Revolving Commitments established pursuant to the same Extension Amendment shall
constitute a separate facility of Revolving Commitments (each, an “Extended
Revolving Facility”) from the Existing Revolving Facility from which they were
modified. If, on any Extension Date, any Revolving Loans of any Extending Lender
are outstanding under the applicable Existing Revolving Facility, such Revolving
Loans (and any related participations) shall be deemed to be allocated as
Extended Revolving Loans (and related participations) in the same proportion as
such Extending Lender’s Extended Revolving Commitments bear to its remaining
Revolving Commitments of the Existing Revolving Facility. In addition, if so
provided in the relevant Extension Amendment and with the consent of the
applicable L/C Issuer, upon the termination of Revolving Commitments under a
Revolving Facility with an earlier Maturity Date than an Extended Revolving
Facility, participations in Letters of Credit under such Revolving Facility
shall be re-allocated from Lenders of such Revolving Facility to Lenders holding
Extended Revolving Commitments in accordance with the terms of such Extension
Amendment; provided, that (i) such participation interests shall, upon receipt
thereof by the relevant Lenders holding Extended Revolving Commitments, be
deemed to be participation interests in respect of such Extended Revolving
Commitments and the terms of such participation interests (including, without

 

85



--------------------------------------------------------------------------------

limitation, the commission applicable thereto) shall be adjusted accordingly and
(ii) such re-allocation shall not cause the aggregate Outstanding Amount of the
Committed Loans of any Revolving Lender, plus such Revolving Lender’s Pro Rata
Share of the Outstanding Amount of all L/C Obligations, plus such Revolving
Lender’s Pro Rata Share of the Outstanding Amount of all Swing Line Loans to
exceed such Revolving Lender’s Revolving Commitment.

(c)    The Borrower shall provide the applicable Extension Request at least five
Business Days prior to the date on which Lenders under the existing Facility are
requested to respond. Any Lender wishing to have all or a portion of its Term
Loans or Revolving Commitments of the existing Facility subject to such
Extension Request modified to constitute Extended Loans and related Commitments
(an “Extending Lender”) shall notify the Administrative Agent (an “Extension
Election”) on or prior to the date specified in such Extension Request of the
amount of its Term Loans or Revolving Commitments of the existing Facility which
it has elected to modify to constitute Extended Loans and related
Commitments. In the event that the aggregate amount of Term Loans or Revolving
Commitments of the existing Facility subject to Extension Elections exceeds the
amount of Extended Loans and related Commitments requested pursuant to the
Extension Request, Term Loans or Revolving Commitments subject to such Extension
Elections shall be modified to constitute Extended Loans and related Commitments
on a pro rata basis based on the amount of Term Loans or Revolving Commitments
included in such Extension Elections. The Borrower shall have the right to
withdraw any Extension Request upon written notice to the Administrative Agent.

(d)    Extended Loans and related Commitments shall be established pursuant to
an amendment (an “Extension Amendment”) to this Agreement reasonably
satisfactory to the Administrative Agent. Each Extension Amendment shall be
executed by the Borrower, the Administrative Agent and the Extending Lenders (it
being understood that such Extension Amendment shall not require the consent of
any Lender other than the Extending Lenders with respect to the Extended Loans
and related Commitments established thereby) extending their respective Loans
and Commitments thereunder and, in the case of any Extended Term Facility, shall
specify whether such Facility is a Covenant Facility or a Non-Covenant
Facility. The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Extension Amendment. An Extension Amendment may, subject
to Sections 2.20(a) and (b), without the consent of any other Lenders, effect
such amendments to this Agreement and the other Loan Documents as may be
necessary or advisable, in the reasonable opinion of the Administrative Agent
and the Borrower, to effect the provisions of this Section 2.20 (including,
without limitation, such technical amendments as may be necessary or advisable,
in the reasonable opinion of the Administrative Agent and the Borrower, to give
effect to the terms and provisions of any Extended Loans and related
Commitments); provided that each Lender whose Loans or Commitments are affected
by such Extension Amendment shall have approved such Extension Amendment.

(e)    The effectiveness of any Extension Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in Section
4.02, and to the extent reasonably requested by the Administrative Agent,
receipt by the Administrative Agent of (i) a certificate of each Loan Party
dated as of the effective date of such Refinancing Amendment signed by a
Responsible Officer of such Loan Party (x) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such
extension, (y) in the case of the

 

86



--------------------------------------------------------------------------------

Borrower, certifying that, before and after giving effect to such extension, (A)
the representations and warranties contained in Article V and the other Loan
Documents are true and correct on and as of such date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct as of such earlier date, and except that
for purposes of this Section 2.20, the representations and warranties contained
in subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to subsections (a) and (b), respectively,
of Section 6.01, and (B) no Default exists, and (ii) legal opinions reasonably
requested by the Administrative Agent relating to the matters described above
covering matters similar to those covered in the opinions delivered on the
Amendment Effective Date.

(f)    This Section 2.20 shall supersede any provisions in Section 2.13 or 10.01
to the contrary.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01    Taxes.

(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i)    Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii)    If any Loan Party or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.

(iii)    If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall

 

87



--------------------------------------------------------------------------------

withhold or make such deductions as are determined by it to be required based
upon the information and documentation it has received pursuant to subsection
(e) below, (B) such Loan Party or the Administrative Agent, to the extent
required by such Laws, shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with such Laws, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.

(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

(i)    The Borrower shall, and does hereby, indemnify each Recipient, and shall
make payment in respect thereof within 10 days after demand therefor, for the
full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 3.01) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the Borrower by a Lender or the L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the L/C Issuer, shall be conclusive absent manifest error. The
Borrower shall, and does hereby, indemnify the Administrative Agent, and shall
make payment in respect thereof within 10 days after demand therefor, for any
amount which a Lender or the L/C Issuer for any reason fails to pay indefeasibly
to the Administrative Agent as required pursuant to Section 3.01(c)(ii) below

(ii)    Each Lender and the L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within 10 days after demand
therefor, (x) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or the L/C Issuer (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(y) the Administrative Agent and the Borrower, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
10.06(d) relating to the maintenance of a Participant Register and (z) the
Administrative Agent and the Borrower, as applicable, against any Excluded Taxes
attributable to such Lender or the L/C Issuer, in each case, that are payable or
paid by the Administrative Agent or the Borrower in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each

 

88



--------------------------------------------------------------------------------

Lender and the L/C Issuer hereby authorizes the Administrative Agent to set off
and apply any and all amounts at any time owing to such Lender or the L/C
Issuer, as the case may be, under this Agreement or any other Loan Document
against any amount due to the Administrative Agent under this subsection (ii).

(c)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower to a Governmental Authority as provided in this Section 3.01,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of any return required by Laws to report such payment or
other evidence of such payment reasonably satisfactory to the Administrative
Agent.

(d)    Status of Lenders; Tax Documentation.

(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(d)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

89



--------------------------------------------------------------------------------

(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BENE (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BENE (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(II)    executed copies of IRS Form W-8ECI;

(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BENE (or W-8BEN, as applicable); or

(IV)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BENE (or
W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit G-4 on behalf of each such direct and indirect partner;

(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

90



--------------------------------------------------------------------------------

(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
subsection (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

(e)    FATCA. For purposes of determining withholding Taxes imposed under FATCA,
from and after the Amendment Effective Date, the Borrower and the Administrative
Agent shall treat (and the Lenders hereby authorize the Administrative Agent to
treat) this Agreement as not qualifying as a “grandfathered obligation” within
the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

(f)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.01 (including by
the payment of additional amounts pursuant to this Section 3.01), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (f) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (f), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (f) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

91



--------------------------------------------------------------------------------

3.02    Illegality. If any Lender determines that as a result of any Change in
Law any Law has made it unlawful, or that any Governmental Authority has
asserted that it is unlawful, for any Lender or its applicable Lending Office to
make, maintain, issue or fund Credit Extensions, then, on notice thereof by such
Lender to the Borrower through the Administrative Agent, any obligation of such
Lender to issue, make, maintain, fund or charge interest with respect to such
Credit Extensions or continue Eurodollar Rate Loans or to convert Base Rate
Committed Loans or LIBOR Daily Floating Rate Loans to Eurodollar Rate Loans or
LIBOR Daily Floating Rate Loans shall be suspended until such Lender notifies
the Administrative Agent and the Borrower that the circumstances giving rise to
such determination no longer exist. Upon receipt of such notice, the Borrower
shall, upon demand from such Lender (with a copy to the Administrative Agent),
prepay or, if applicable, convert all Eurodollar Rate Loans and LIBOR Daily
Floating Rate Loans of such Lender to Base Rate Loans, either on the last day of
the Interest Period therefor, in the case of Eurodollar Rate Loans if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans or in the case of LIBOR Daily Floating Rate Loans. Upon
any such prepayment or conversion, the Borrower shall also pay accrued interest
on the amount so prepaid or converted. Each Lender agrees to designate a
different Lending Office if such designation will avoid the need for such notice
and will not, in the good faith judgment of such Lender, otherwise be materially
disadvantageous to such Lender.

3.03    Inability to Determine Rates. If (a) the Required Revolving Lenders or
(b) the Required Term Lenders with respect to any Term Facility determine (i)
(A) that dollar deposits are not being offered to banks in the London interbank
market for the applicable requested amount and Interest Period with respect to a
proposed Eurodollar Rate Loan, or for a period of one month in the case of LIBOR
Daily Floating Rate Loans, or (B) that for any reason adequate and reasonable
means do not exist for determining the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan, or for a period
of one month for a LIBOR Daily Floating Rate Loan, (in each case with respect to
this subsection (i), “Impacted Loans”), or (ii) that the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan, or
for a period of one month for a LIBOR Daily Floating Rate Loan, does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Borrower and each Lender under
the applicable Facility. Thereafter, the obligation of the Lenders to make or
maintain Eurodollar Rate Loans or LIBOR Daily Floating Rate Loans, as
applicable, under such Facility shall be suspended until the Administrative
Agent (upon the instruction of the Required Revolving Lenders or the Required
Term Lenders with respect to the applicable Facility, as applicable) revokes
such notice. Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or LIBOR Daily Floating Rate Loans under such Facility or, failing that,
will be deemed to have converted such request into a request for a Committed
Borrowing of Base Rate Loans under such Facility in the amount specified
therein.

Notwithstanding the foregoing, if relevant Lenders have made the determination
described in subsection (i) of the first sentence of this Section 3.03, the
Administrative Agent, in consultation with the Borrower and the affected
Lenders, may establish an alternative interest rate for the Impacted Loans, in
which case, such alternative rate of interest shall apply with respect to the
Impacted Loans until (1) the Required Revolving Lenders or the Required Term
Lenders revoke the notice delivered with respect to the Impacted Loans under
such Facility

 

92



--------------------------------------------------------------------------------

under subsection (i) of the first sentence of this section, (2) the Required
Revolving Lenders or the Required Term Lenders for such Facility notify the
Administrative Agent and the Borrower that such alternative interest rate does
not adequately and fairly reflect the cost to such Lenders of funding the
Impacted Loans, or (3) any Lender under such Facility determines that any Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for such Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to such alternative rate of
interest or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
the Borrower written notice thereof.

3.04    Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurodollar Rate Loans and LIBOR Daily Floating Rate Loans.

(a)    Changes in Law. If any Change in Law shall:

(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
the L/C Issuer;

(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in subsections (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii)    impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans or LIBOR Daily Floating Rate Loans made by such Lender or any Letter of
Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, the L/C Issuer or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender, the
L/C Issuer or other Recipient hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender, the L/C Issuer or other
Recipient, the Borrower will pay to such Lender, the L/C Issuer or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, the L/C Issuer or other Recipient, as the case may be,
for such additional costs incurred or reduction suffered.

(b)    Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the

 

93



--------------------------------------------------------------------------------

L/C Issuer’s capital or on the capital of such Lender’s or the L/C Issuer’s
holding company, if any, as a consequence of this Agreement, the Commitments of
such Lender or the Loans made by, or participations in Letters of Credit or
Swing Line Loans held by, such Lender, or the Letters of Credit issued by the
L/C Issuer, to a level below that which such Lender or the L/C Issuer or such
Lender’s or the L/C Issuer’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the L/C Issuer’s
policies and the policies of such Lender’s or the L/C Issuer’s holding company
with respect to capital adequacy), then from time to time the Borrower will pay
to such Lender or the L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or the L/C Issuer or such Lender’s or the
L/C Issuer’s holding company for any such reduction suffered.

(c)    Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 15 days after receipt thereof.

(d)    Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

(e)    Reserves on Eurodollar Rate Loans and LIBOR Daily Floating Rate
Loans. The Borrower shall pay to each Lender, as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurodollar Rate Loan and LIBOR Daily Floating Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), which shall
be due and payable on each date on which interest is payable on such Loan,
provided the Borrower shall have received at least 15 days’ prior notice (with a
copy to the Administrative Agent) of such additional interest from such
Lender. If a Lender fails to give notice 15 days prior to the relevant Interest
Payment Date, such additional interest shall be due and payable 30 days from
receipt of such notice.

 

94



--------------------------------------------------------------------------------

3.05    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c)    any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.16;

including any loss of anticipated profits solely attributable to a decline in
the Eurodollar Rate after the date such Loan was made and any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan and LIBOR Daily Floating Rate Loan made by it at the Eurodollar Rate
for such Loan by a matching deposit or other borrowing in the London interbank
eurodollar market for a comparable amount and for a comparable period, whether
or not such Eurodollar Rate Loan or LIBOR Daily Floating Rate Loan was in fact
so funded. Any Lender making a claim for compensation for losses pursuant to
this Section 3.05 shall make such claim within 30 days after such Lender first
becomes aware of the loss, cost or expense incurred by it.

3.06    Matters Applicable to all Requests for Compensation.

(a)    A certificate of the Administrative Agent or any Lender claiming
compensation under this Article III and setting forth the additional amount or
amounts to be paid to it hereunder (including calculations thereof in reasonable
detail) shall be conclusive in the absence of manifest error. In determining
such amount, the Administrative Agent or such Lender may use any reasonable
averaging and attribution methods. Any and all claims for compensation under
this Article III (other than Section 3.05) shall be made by a Lender within 180
days after such Lender becomes aware of the facts or circumstances giving rise
to such claim. Each Lender agrees to use reasonable efforts to designate a
different lending office if such designation will avoid the need for or reduce
the amount of any request for compensation under this Article III and take any
other action available to reduce or mitigate such costs in each case if such
action will not, in the good faith judgment of such Lender, be materially
disadvantageous to such Lender.

(b)    If any Lender requests compensation under Section 3.04, or if the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01 and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 3.06(a), the
Borrower may replace such Lender in accordance with Section 10.16(b).

 

95



--------------------------------------------------------------------------------

3.07    Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Facilities and repayment of all other Obligations
hereunder.

ARTICLE IV

CONDITIONS PRECEDENT TO EFFECTIVENESS AND CREDIT EXTENSIONS

4.01    Conditions of Effectiveness. The effectiveness of this Agreement and the
occurrence of the Effective Date are subject to satisfaction of the following
conditions precedent:

(a)    The Administrative Agent’s receipt of the following, each properly
executed by a Responsible Officer of the signing Loan Party and each in form and
substance satisfactory to the Administrative Agent and each of the Lenders:

(i)    executed counterparts of this Agreement by the Borrower and the
Administrative Agent;

(ii)    a Note (or Notes) executed by the Borrower and dated the Effective Date
in favor of each Lender requesting a Note (or Notes);

(iii)    the Guaranty, dated as of the Effective Date, duly executed by each
Guarantor;

(iv)    the Security Agreement, dated as of the Effective Date, duly executed by
each Loan Party, together with:

(A)    acknowledgment copies of properly filed Uniform Commercial Code financing
statements (Form UCC-1), or such other evidence of filing as may be acceptable
to the Administrative Agent, naming each of the Loan Parties (as appropriate) as
the debtor, and the Administrative Agent on behalf of the Secured Parties, as
the secured party, or other similar instruments or documents, filed under the
Uniform Commercial Code of all jurisdictions as may be necessary or, in the
opinion of the Administrative Agent, desirable to perfect the security interest
of the Administrative Agent pursuant to the Security Agreement;

(B)    Uniform Commercial Code termination statements necessary to release all
Liens and other rights of any Person securing any existing Liens (other than
Permitted Liens);

(C)    certified copies of Uniform Commercial Code Requests for Information or
Copies (Form UCC-3), or a similar search report certified by a party acceptable
to the Administrative Agent, dated a date reasonably near to the Effective Date,
listing all effective financing statements which name any of the Loan Parties as
the debtor and which are filed in the jurisdictions in which filings were made
pursuant to subsection (iv)(A) above or subsection (v)(A) below, together with
copies of such financing statements (none of which (other than those described
in subsection (iv)(A) or (v)(A), if such Form UCC-3 or search report, as the
case may be, is current enough to list such financing statements described in
subsection (iv)(A) or (v)(A)) shall cover any Collateral described in the
Security Agreement except as permitted by Section 7.01);

 

96



--------------------------------------------------------------------------------

(D)    certificates representing the pledged securities referred to therein
accompanied by undated stock powers executed in blank; and

(E)    all instruments and documents required to be delivered to the
Administrative Agent pursuant to the Security Agreement;

(v)    executed counterparts of an amendment to each of the Deeds of Trust dated
on or before the Effective Date with respect to each Pledged Property, each in
form and substance reasonably satisfactory to the Administrative Agent and duly
executed by the owner of such Pledged Property and in recordable form, together
with:

(A)    evidence of the completion (or satisfactory arrangements for the
completion) of all recordings and filings of each such amendment as may be
necessary or, in the reasonable opinion of the Administrative Agent, desirable
effectively to continue the Lien of the applicable Deeds of Trust (as so
modified) as valid, perfected Liens against each of the respective Pledged
Properties, which Liens are subject to no outstanding monetary Liens (other than
Permitted Liens) recorded against such Guarantor’s interest in the Pledged
Properties;

(B)    modification endorsements to each of the title policies issued in
connection with the Deeds of Trust (collectively, the “Title Policies”) in favor
of the Administrative Agent on behalf of the Secured Parties providing title
insurance in an aggregate amount of not less than the sum of the Revolving
Commitment, Term A Commitment and Term B Commitment (as defined in this
Agreement prior to the Amendment Effective Date), in each case, as of the
Effective Date, in form and substance reasonably satisfactory to the
Administrative Agent and issued by the Title Company with respect to the Deeds
of Trust, and otherwise insuring (i) the continuing valid, perfected Lien of the
applicable Deeds of Trust against each respective Pledged Property, (ii) that
since the date of the Prior Credit Agreement, there has been no change in the
condition of title to such Pledged Property that was prohibited by the Loan
Documents and (iii) that there are no intervening Liens (including inchoate
mechanics’ liens) on such Pledged Property which may then or thereafter take
priority over the Lien of the applicable Deeds of Trust (other than Permitted
Liens); and

(C)    such other approvals, opinions, or documents in connection with the
foregoing as the Administrative Agent may reasonably request;

(vi)    to the extent necessary for the Title Company to issue the modification
endorsements to the Title Policies for each respective Pledged Property without
a survey exception, an updated surveyor’s plat of survey of each of the Pledged
Properties prepared (and so certified) in compliance with the provisions of the
applicable state survey standards by a registered land surveyor of the state in
which each such Pledged Property is located, and certified to the Administrative
Agent and the Title Company;

(vii)    executed counterparts of the First Preferred Ship Mortgages duly
executed by each of Boyd Tunica, Inc., Par-A-Dice Gaming Corporation, Treasure
Chest Casino, L.L.C., Blue Chip Casino, LLC and Red River Entertainment of
Shreveport, L.L.C. (collectively, the “Initial Boyd Ship Owners”), together with

 

97



--------------------------------------------------------------------------------

(A)    evidence of the completion (or satisfactory arrangements for the
completion) of all recordings and filings of each of the First Preferred Ship
Mortgages as may be necessary or, in the reasonable opinion of the
Administrative Agent, desirable effectively to record the First Preferred Ship
Mortgages as valid, perfected Liens against the vessels described therein, which
Liens are subject to no outstanding monetary Liens recorded against such vessels
(other than liens in favor of the Administrative Agent);

(B)    an Abstract of Title issued by the National Vessel Documentation Center
showing each Initial Boyd Ship Owner to be the sole owner of the applicable
vessel no earlier than 60 days prior to the Effective Date, and that such vessel
is free and clear of all liens of record other than liens in favor of the
Administrative Agent and liens to be released substantially concurrently with
the Effective Date;

(C)    if such vessel is inspected, or required to be inspected, by the United
States Coast Guard, a copy of the current certificate of inspection issued by
the U. S. Coast Guard for such vessel, reflecting no outstanding conditions
affecting the operation of such vessel; and

(D)    a vessel opinion with respect to the First Preferred Ship Mortgages;

(viii)    evidence of the following insurance coverages with respect to the
Pledged Properties:

(A)    comprehensive general public liability insurance in an amount reasonably
satisfactory to the Administrative Agent and the Borrower covering the Borrower
and the Guarantors;

(B)    worker’s compensation insurance (or self insurance therefor) and
employer’s liability insurance for the Borrower and the Guarantors, all in such
amounts as may be required by statute;

(C)    flood insurance with respect to any Pledged Property that is located in
an area designated by the Secretary of Housing and Urban Development as a
special flood hazard area; and

(D)    rental or business interruption insurance in amounts sufficient to pay
operating expenses, lost rental income and debt service for a period of up to
six months on each Pledged Property;

(ix)    the Hazardous Materials Indemnity, dated as of the Effective Date, duly
executed by the Borrower and each Guarantor that owns or leases real property
Collateral;

 

98



--------------------------------------------------------------------------------

(x)    such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party;

(xi)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in each jurisdiction where such Person is qualified to do
business;

(xii)    a favorable opinion of Morrison & Foerster LLP, McDonald Carano Wilson
LLP, Jones Walker LLP, Greenberg Traurig, LLP, Baker, Donelson, Bearman,
Caldwell & Berkowitz, PC, Ice Miller LLP, Brownstein Hyatt Farber Schreck, LLP,
and Phelps Dunbar LLP, counsel to the Loan Parties, addressed to the
Administrative Agent and each Lender, as to the matters set forth in Exhibit F
and such other matters concerning the Loan Parties and the Loan Documents as the
Administrative Agent may reasonably request;

(xiii)    a certificate of a Responsible Officer of the Borrower stating that
each Loan Party has received all consents, licenses and approvals required in
connection with the execution, delivery and performance by each Loan Party and
the validity against each Loan Party of the Loan Documents to which it is a
party, that such consents, licenses and approvals are in full force and effect,
or that no such consents, licenses or approvals are required;

(xiv)    a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied, and (B) that there has been no event or circumstance since the
date of the Audited Financial Statements that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect; and

(xv)    such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the L/C Issuer, the Swing Line Lender or the Required
Lenders reasonably may require.

(b)    Any fees required to be paid on or before the Effective Date shall have
been paid.

(c)    The Effective Date shall have occurred on or before August 31, 2013.

Without limiting the generality of the provisions of Section 9.03, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Effective Date specifying its
objection thereto.

 

99



--------------------------------------------------------------------------------

4.02    Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type, or a
continuation of Eurodollar Rate Loans) is subject to the following conditions
precedent:

(a)    The representations and warranties of the Borrower contained in Article V
or any other Loan Document, shall be true and correct in all material respects
on and as of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date, and except that for purposes of this Section 4.02, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 6.01; provided further that any representation and
warranty that is qualified as to “materiality,” “Material Adverse Effect” or
similar language shall be true and correct (after giving effect to any
qualification therein) in all respects on such respective dates, as applicable.

(b)    No Default shall exist or would result from such proposed Credit
Extension.

(c)    The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

5.01    Existence, Qualification and Power; Compliance with Laws. Each Loan
Party (a) is (i) duly organized or formed and validly existing and (ii) in good
standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own its
assets and carry on its business and (ii) execute, deliver and perform its
obligations under the Loan Documents to which it is a party, (c) is duly
qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, and (d) is in
compliance with all Laws; except in each case referred to in subsection
(a)(i) (other than with respect to the Borrower), (a)(ii), (b)(i), (c) or (d),
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect.

5.02    Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is party, have
been duly authorized by all necessary corporate or other organizational action,
and do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) except where such conflict, breach or contravention
or creation of a Lien may not reasonably be expected to have a

 

100



--------------------------------------------------------------------------------

Material Adverse Effect, conflict with or result in any breach or contravention
of, or the creation of any Lien under, (i) any Contractual Obligation to which
such Person is a party, or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) except where such violation may not reasonably be
expected to have a Material Adverse Effect, violate any Law.

5.03    Governmental Authorization; Other Consents. Except for (a) such
authorizations, approvals or notices obtained or delivered as of the Amendment
Effective Date, (b) authorizations, approvals or notices to or from Gaming
Boards which may subsequently be required in connection with the addition of any
Guarantor, the pledge of any additional Collateral pursuant to Section 6.13 or
the enforcement remedies, (c) the requirement to provide routine post-closing
notices and/or copies of Loan Documents to a Gaming Board, (d) consent of the
State of Louisiana to the granting of the Deed of Trust in respect of a
leasehold at Amelia Belle, and (d) ratification by the Indiana Gaming Commission
of its Executive Director’s letter granting a request to waive the two meeting
rule and granting interim approval to the transactions contemplated by the Loan
Documents, no approval, consent, exemption, authorization, or other action by,
or notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Loan Party of this Agreement or any other Loan
Document.

5.04    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereafter in
effect relating to creditors’ rights generally, and general principles of
equity.

5.05    Financial Statements; No Material Adverse Effect.

(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (ii) fairly present in all material
respects the financial condition of the Borrower and its consolidated
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein.

(b)    The unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries dated June 30, 2016, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for the
fiscal quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present in all material respects the
financial condition of the Borrower and its consolidated Subsidiaries as of the
date thereof and their results of operations for the period covered thereby,
subject, in the case of subsections (i) and (ii), to the absence of footnotes
and to normal year-end audit adjustments.

 

101



--------------------------------------------------------------------------------

(c)    Since December 31, 2015, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

5.06    Litigation. Except as specifically disclosed in Schedule 5.06, there are
no actions, suits, proceedings, claims or disputes pending or, to the knowledge
of the Borrower, threatened or contemplated, at law, in equity, in arbitration
or before any Governmental Authority, by or against the Borrower or any of its
Restricted Subsidiaries or against any of their properties or revenues that (a)
as of the Amendment Effective Date, purport to affect or pertain to this
Agreement or any other Loan Document, or any of the transactions contemplated
hereby, or (b) either individually or in the aggregate, if determined adversely,
could reasonably be expected to have a Material Adverse Effect.

5.07    No Default. Neither the Borrower nor any Restricted Subsidiary is in
default under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing.

5.08    Ownership of Property; Liens. Each of the Borrower and each Restricted
Subsidiary has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary in the ordinary conduct of
its business, except where failure to do so could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The
property of the Borrower and its Restricted Subsidiaries is subject to no Liens,
other than Liens permitted by Section 7.01.

5.09    Environmental Compliance. The Borrower and its Restricted Subsidiaries
conduct in the ordinary course of business a review of the effect of existing
Environmental Laws and claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties, and as a result thereof the Borrower has reasonably concluded
that, except as specifically disclosed in Schedule 5.09, such claims could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

5.10    Insurance. The properties of the Borrower and its Restricted
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of the Borrower, in such amounts (after giving effect
to any self-insurance compatible with the following standards), with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Borrower or the applicable Restricted Subsidiary operates.

5.11    Taxes. Each Loan Party and each other Restricted Subsidiary has filed
all Federal, state and other material tax returns and reports required to be
filed, and have paid all Federal, state and other material taxes, assessments,
fees and other governmental charges levied or imposed upon them or their
properties, income or assets otherwise due and payable, except (a) those which
are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP or (b) as could not, individually or in the aggregate reasonably be
expected to have a Material Adverse Effect. There is no proposed tax assessment
against any Loan Party or any other Restricted Subsidiary that such Loan Party
or such Restricted Subsidiary has received written notice of and that would, if
made, have a Material Adverse Effect.

 

102



--------------------------------------------------------------------------------

5.12    ERISA Compliance.

(a)    Each Pension Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state Laws. Each
Pension Plan that is intended to qualify under Section 401(a) of the Code has
received a favorable determination letter or opinion letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the best knowledge of the Borrower, nothing has occurred
which would prevent, or cause the loss of, such qualification. Each Loan Party
and each ERISA Affiliate have made all contributions to each Pension Plan
required under the ERISA Funding Rules, and no application for a funding waiver
or an extension of any amortization period pursuant to Section 412 of the Code
has been made with respect to any Pension Plan.

(b)    There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

(c)    (i) Except as would not reasonably be expected to have a Material Adverse
Effect, no ERISA Event has occurred or is reasonably expected to occur with
respect to any Pension Plan; (ii) except as would not reasonably be expected to
have a Material Adverse Effect, no ERISA Event has occurred or could reasonably
be expected to occur with respect to any Multiemployer Plan that has resulted or
could reasonably be expected to result in liability of the Borrower under Title
IV of ERISA to such Multiemployer Plan or the PBGC; (iii) no Pension Plan has
violated the ERISA Funding Rules and no Pension Plan has been in “at-risk”
status within the meaning of Section 430 of the Code within the last five (5)
years; (iv) except as would not reasonably be expected to have a Material
Adverse Effect, neither the Borrower nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Pension Plan (other than premiums due and not delinquent under Section
4007 of ERISA); (v) except as would not reasonably be expected to have a
Material Adverse Effect, neither the Borrower nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (vi) neither the Borrower nor any ERISA Affiliate has
engaged in a transaction that could be subject to Sections 4069 or 4212(c) of
ERISA.

5.13    Subsidiaries. As of the Amendment Effective Date, the Borrower has no
Subsidiaries other than those specifically disclosed on Schedule 5.13. All
Guarantors as of the Amendment Effective Date are identified in Part (a) of
Schedule 5.13. All Unrestricted Subsidiaries as of the Amendment Effective Date
are identified in Part (c) of Schedule 5.13.

 

103



--------------------------------------------------------------------------------

5.14    Margin Regulations; Investment Company Act.

(a)    The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulations U and X issued by the FRB), or extending
credit for the purpose of purchasing or carrying margin stock.

(b)    Neither any Loan Party nor any other Restricted Subsidiary is or is
required to be registered as an “investment company” under the Investment
Company Act of 1940, as amended.

5.15    Disclosure. All written reports, financial statements, certificates and
other written information (other than projections, estimates, budgets, forward
looking statements and information of a general economic or industry nature)
furnished by or on behalf of any Loan Party to the Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished), when taken as a whole, are
complete and correct in all material respects and do not omit to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading; provided
that, with respect to projected financial information, the Borrower represents
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time (it being recognized that such projected
financial information is not to be viewed as facts and are subject to
significant uncertainties and contingencies, many of which are beyond the
Borrower’s control, that no assurance can be given that any particular financial
projections will be realized, that actual results may differ from projected
results and that such differences may be material).

5.16    Intellectual Property; Licenses, Etc. The Borrower and its Restricted
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary for the operation of their respective businesses, without
conflict with the rights of any other Person, except as would not be reasonably
expected to have a Material Adverse Effect. To the knowledge of the Borrower, no
slogan or other advertising device, product, process, method, substance, part or
other material now employed, or now contemplated to be employed, by the Borrower
or any Restricted Subsidiary infringes upon any rights held by any other Person,
except as would not be reasonably expected to have a Material Adverse
Effect. Except as specifically disclosed in Schedule 5.16, no claim or
litigation regarding any of the foregoing is pending or, to the knowledge of the
Borrower, threatened, which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

5.17    Collateral Documents. The provisions of the Security Agreement, the
Deeds of Trust and the First Preferred Ship Mortgages are effective to create,
in favor of the Administrative Agent (for the benefit of the Lenders), valid and
perfected first priority Liens on the Pledged Properties, the vessels subject to
the First Preferred Ship Mortgages and all personal property described in the
Security Agreement and the Deeds of Trust (subject to any applicable provisions
set forth in the Security Agreement, Deed of Trust and First Preferred Ship
Mortgages Documents with respect to limitations or exclusions from the
requirement to perfect the security

 

104



--------------------------------------------------------------------------------

interests and Liens on the collateral described therein), to the extent that
such Liens can be perfected by filing of Uniform Commercial Code financing
statements, the recordation of the Deeds of Trust or the filing of the First
Preferred Ship Mortgages, subject only to the Permitted Liens.

5.18    OFAC. Neither any Loan Party, nor any of their respective Subsidiaries
or, to the knowledge of the Borrower and its Subsidiaries, any director,
officer, employee, agent or Affiliate of the Borrower or any of its
Subsidiaries, is an individual or entity that is, or is owned or controlled by
any individual or entity that is (i) currently the subject or target of any
Sanctions, (ii) included on OFAC’s List of Specially Designated Nationals, HMT’s
Consolidated List of Financial Sanctions Targets and the Investment Ban List or
any similar list enforced by the United Nations Security Council, the European
Union or, to the extent applicable to such Loan Party, Subsidiary or Affiliate,
any member state of the European Union, or (iii) located, organized or resident
in a Designated Jurisdiction.

5.19    Anti-Corruption Laws. Each Loan Party and each of their respective
Subsidiaries and, to the Borrower’s knowledge, each of their respective
Affiliates and employees, has conducted its businesses in material compliance
with, to the extent applicable to such Loan Party or such other Person, the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010,
and any other applicable anti-corruption, anti-bribery or anti-money laundering
laws, regulations and rules in any applicable jurisdiction, and each Loan Party
and each Subsidiary thereof has instituted and maintains policies and procedures
designed to prevent violation in any material respect of any such law,
regulation or rule.

5.20    EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.

5.21    Taxpayer Identification Numbers. The Borrower’s and each Restricted
Subsidiary’s true and correct U.S. taxpayer identification number as of the
Amendment Effective Date is set forth on Schedule 10.02.

ARTICLE VI

AFFIRMATIVE COVENANTS

From the Amendment Effective Date and thereafter so long as any Lender shall
have any Commitment hereunder, any Loan or other Obligation hereunder (other
than contingent obligations as to which no claim has been asserted) shall remain
unpaid or unsatisfied, or any Letter of Credit shall remain outstanding (unless
Cash Collateralized):

6.01    Financial Statements. The Borrower shall deliver to the Administrative
Agent for delivery to each Lender:

(a)    as soon as available, but in any event within 90 days after the end of
each fiscal year of the Borrower, a consolidated balance sheet of the Borrower
and its consolidated Subsidiaries as at the end of such fiscal year, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal year, setting forth in each case in comparative
form the figures for the previous fiscal year, all in reasonable detail and
prepared in accordance with GAAP, audited and accompanied by a report and
opinion of an independent certified public accountant of nationally recognized
standing, which report and opinion shall be

 

105



--------------------------------------------------------------------------------

prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit; and

(b)    as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower, a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal quarter and for
the portion of the Borrower’s fiscal year then ended, setting forth in each case
in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of the Borrower
as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes.

As to any information contained in materials furnished pursuant to
Section 6.02(d), the Borrower shall not be separately required to furnish such
information under subsection (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in subsections (a) and (b) above at the times specified
therein.

6.02    Certificates; Other Information. The Borrower shall:

(a)    concurrently with the delivery of the financial statements referred to in
Section 6.01(a), deliver to the Administrative Agent for delivery to each
Lender, a certificate of its independent certified public accountants certifying
such financial statements and stating that in making the examination necessary
therefor no knowledge was obtained of any Default under Article VII or, if any
such Default shall exist, stating the nature and status of such event;

(b)    deliver to the Administrative Agent for delivery to each Lender, within
five (5) Business Days after the delivery of the financial statements referred
to in Sections 6.01(a) and (b) (commencing with the delivery of the financial
statements for the fiscal quarter ended September 30, 2016), a duly completed
Compliance Certificate signed by a Responsible Officer of the Borrower;

(c)    promptly after any request by the Administrative Agent or any request by
a Lender made through the Administrative Agent, deliver to the Administrative
Agent for delivery to each Lender copies of any detailed audit reports,
management letters or recommendations submitted to the board of directors (or
the audit committee of the board of directors) of the Borrower by independent
accountants in connection with the accounts or books of the Borrower or any
Restricted Subsidiary, or any audit of any of them;

(d)    promptly after the same are available, deliver to the Administrative
Agent for delivery to each Lender copies of each annual report, proxy or
financial statement or other report or communication sent to the stockholders of
the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
and not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

 

106



--------------------------------------------------------------------------------

(e)    concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), deliver to the Administrative Agent for delivery to
each Lender management’s discussion and analysis of the important operational
and financial developments of the Borrower and the Restricted Subsidiaries
during such fiscal year or quarter, as applicable, in form and detail materially
consistent with the Borrower’s past practice; provided, that the Borrower shall
not be required to deliver the foregoing information so long as a management’s
discussion and analysis is delivered to the holders of the Borrower’s
securities;

(f)    to the extent requested by the Administrative Agent or any Lender made
through the Administrative Agent within five Business Days after the delivery of
the financial statements referred to in Sections 6.01(a) and (b), the Borrower
shall, within ten Business Days after such delivery, host a conference call or
meeting with the Lenders; provided that any such conference call or meeting
shall not be required so long as the Borrower hosts a conference call or meeting
(in which the Administrative Agent and Lenders are permitted to participate) for
its investors to review its financial results;

(g)    as soon as available, and in any event no later than 120 days after the
end of each fiscal year of the Borrower, deliver to the Administrative Agent for
delivery to each Lender for the then current fiscal year a projected
consolidated balance sheet of the Borrower and its Restricted Subsidiaries as of
the end of such current fiscal year, together with the related consolidated
statements of projected cash flow and projected income; and

(h)    promptly, deliver to the Administrative Agent for delivery to each Lender
such additional information regarding the business, financial or corporate
affairs of the Borrower or any Restricted Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender acting
through the Administrative Agent may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01 or Section 6.02 may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at the website
address listed on Schedule 10.02; or (ii) on which such documents are posted on
the Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that the Borrower shall provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents and the Administrative
Agent shall post such documents and notify (which may be by facsimile or
electronic mail) each Lender of the posting of any such
documents. Notwithstanding anything contained herein, in every instance the
Borrower shall be required to provide a paper copy or a .pdf or facsimile copy
of the Compliance Certificates required by Section 6.02(b) to the Administrative
Agent. Except for such Compliance Certificates, the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

 

107



--------------------------------------------------------------------------------

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks, ClearPar
or a substantially similar electronic transmission system (the “Platform”) and
(b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do
not wish to receive material non-public information with respect to the Borrower
or its securities) (each, a “Public Lender”). The Borrower hereby agrees that
(w) all Borrower Materials that are to be made available to Public Lenders shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof; (x)
by marking Borrower Materials “PUBLIC”, the Borrower shall be deemed to have
authorized the Administrative Agent, the Arrangers, the L/C Issuer and the
Lenders to treat such Borrower Materials as either publicly available
information or not material non-public information (although it may be sensitive
and proprietary) with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws; (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Investor;” and (z) the Administrative Agent and the
Arrangers shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion or the Platform not
designated “Public Investor.”

6.03    Notices. The Borrower shall promptly notify the Administrative Agent for
delivery to each Lender:

(a)    of the occurrence of any Default;

(b)    of any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect, including as a result of (i) breach or
non-performance of, or any default under, a Contractual Obligation of any Loan
Party or any other Restricted Subsidiary; (ii) any dispute, litigation,
investigation, proceeding or suspension between any Loan Party or any other
Restricted Subsidiary and any Governmental Authority (including under any
Environmental Laws); or (iii) the commencement of, or any material development
in, any litigation or proceeding affecting any Loan Party or any other
Restricted Subsidiary, including pursuant to any applicable Environmental Laws;

(c)    of the occurrence of any ERISA Event;

(d)    of any material modification of any insurance policy; and

(e)    of the (i) incurrence or issuance of any Indebtedness for which the
Borrower is required to make a mandatory prepayment pursuant to Section 2.05(d),
and (ii) occurrence of any Disposition of property or assets or any
Extraordinary Loss for which the Borrower is required to make a mandatory
prepayment pursuant to Section 2.05(e).

 

108



--------------------------------------------------------------------------------

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

6.04    Preservation of Existence, Etc. The Borrower shall, and shall cause each
Guarantor to: (a) preserve, renew and maintain in full force and effect its
legal existence under the Laws of the jurisdiction of its organization except in
a transaction permitted by Section 7.04 or 7.05 or, in the case of the
Guarantors, to the extent failure to do so could not reasonably be expected to
have a Material Adverse Effect; (b) take all reasonable action to maintain all
rights, privileges, permits, licenses (including, without limitation, liquor
licenses) and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.

6.05    Maintenance of Properties. The Borrower shall, and shall cause its
Guarantors to: (a) maintain, preserve and protect all of its material properties
and equipment necessary in the operation of its business in good working order
and condition, ordinary wear and tear excepted except to the extent failure to
do so could not reasonably be expected to have a Material Adverse Effect; and
(b) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

6.06    Maintenance of Insurance. The Borrower shall, and shall cause each
Restricted Subsidiary, to maintain liability, casualty and other insurance
(subject to customary deductibles and retentions) with responsible insurance
companies in such amounts (after giving effect to any self-insurance compatible
with the following standards) and against such risks as is carried by
responsible companies engaged in similar businesses and owning similar assets in
the general areas in which the Borrower and its Restricted Subsidiaries
operate. Each policy evidencing such insurance shall name the Administrative
Agent as loss payee and additional insured, as applicable, and the Borrower
shall use commercially reasonable efforts to ensure that such policies provide
that such insurance companies provide the Administrative Agent thirty (30) days
written notice before the termination thereof. Without limiting the obligations
of the Borrower under the foregoing provisions of this Section 6.06, in the
event the Borrower shall fail to maintain in full force and effect insurance as
required by the foregoing provisions of this Section 6.06, then the
Administrative Agent may, and shall if instructed so to do by the Required
Lenders, procure insurance covering the interests of the Lenders and the
Administrative Agent in such amounts and against such risks as otherwise would
be required hereunder and the Borrower shall reimburse the Administrative Agent
in respect of any premiums paid by the Administrative Agent in respect
thereof. If any portion of any Pledged Property is at any time located in an
area identified by the Federal Emergency Management Agency (or any successor
agency) as a special flood hazard area with respect to which flood insurance has
been made available under the National Flood Insurance Act of 1968 (as now or
hereafter in effect or successor act thereto), then the Borrower shall, or shall
cause the applicable Loan Party to (i) maintain, or cause to be maintained, with
a financially sound and reputable insurer, flood insurance in an amount and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to applicable flood insurance laws and (ii) deliver to the
Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent. In the

 

109



--------------------------------------------------------------------------------

event of any change in the insurance carrier of any policy of the Borrower and
its Restricted Subsidiaries required pursuant to this Section 6.06, and in the
event of any other material change relating to any such policy, the Borrower
shall promptly deliver copies of certificates evidencing such policies to the
Administrative Agent.

6.07    Compliance with Laws. The Borrower shall, and shall cause each other
Loan Party and each other Restricted Subsidiary, to comply in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

6.08    Books and Records. The Borrower shall, and shall cause each Restricted
Subsidiary to (a) maintain proper books of record and account, in which full,
true and correct entries in all material respects in material conformity with
GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of the Borrower or such Restricted
Subsidiary, as the case may be; and (b) maintain such books of record and
account in material conformity with all applicable requirements of any
Governmental Authority having regulatory jurisdiction over the Borrower or such
Restricted Subsidiary, as the case may be.

6.09    Inspection Rights. The Borrower shall, and shall cause each Restricted
Subsidiary to, permit representatives and independent contractors of the
Administrative Agent to visit and inspect the Collateral, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants (provided that the Borrower has the
opportunity to participate in such discussions), and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Borrower; provided that excluding any such
visits and inspections during the continuation of an Event of Default (x) the
Administrative Agent shall not exercise the rights set forth in this Section
more than one time (in the aggregate) in any calendar year and (y) only one (in
the aggregate) such visit and inspection shall be at the Borrower’s expense.
Notwithstanding anything to the contrary in this Section, the Borrower and its
Restricted Subsidiaries will not be required to disclose or permit the
visitation or inspection or discussion of, any document, information or other
matter (1) in respect of which disclosure to the Administrative Agent or any
Lender (or their respective representatives or contractors) is prohibited by Law
(including any applicable Gaming Laws) or any binding agreement not entered into
in contemplation of avoiding such inspection and disclosure rights, (2) that is
subject to attorney client or similar privilege or constitutes attorney work
product, (3) in respect of which the Borrower or any of its Restricted
Subsidiaries owes confidentiality obligations to any third party not entered
into in contemplation of avoiding such inspection and disclosure or (4) that
constitutes non-financial trade secrets or non-financial proprietary information
of the Borrower or any of its Restricted Subsidiaries and/or any customers
and/or suppliers of the foregoing.

 

110



--------------------------------------------------------------------------------

6.10    Use of Proceeds. The Borrower shall use the proceeds of the Credit
Extensions for any one or more of the following: (a) to refinance all Term A
Loans under and as defined in this Agreement (prior to giving effect to the
Amendment Effective Date), (b) to fund the transaction costs in connection with
this Agreement and the Loan Documents, and (c) for working capital and general
corporate purposes not in contravention of any Law or of any Loan Document
(including permitted refinancing of Indebtedness and Investments).

6.11    Environmental Covenant. The Borrower shall, and shall cause each
Restricted Subsidiary to:

(a)    use and operate all of its facilities and properties in compliance with
all applicable Environmental Laws, keep all permits, approvals, certificates,
licenses and other authorizations required pursuant to applicable Environmental
Laws in effect and remain in compliance therewith, and handle all Hazardous
Materials in compliance with all applicable Environmental Laws except to the
extent failure to do so, whether singly or in aggregate, could not reasonably be
expected to have a Material Adverse Effect;

(b)    promptly (i) notify the Administrative Agent and provide copies upon
receipt of all written claims, complaints, notices or inquiries relating to the
condition of its facilities and properties under, or compliance of its
facilities and properties with, applicable Environmental Laws which could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect and (ii) commence and diligently proceed to take any action
required pursuant to Environmental Laws to mitigate and eliminate such
condition; and

(c)    provide such information and certifications which the Administrative
Agent may reasonably request from time to time to evidence compliance with this
Section 6.11.

6.12    Accuracy of Information. The Borrower shall cause all factual
information (other than projections, estimates, budgets, forward looking
statements and information of a general economic or industry nature) furnished
after the date of execution and delivery of this Agreement by or on behalf of
the Borrower or any Guarantor in writing to the Administrative Agent or any
Lender for purposes of or in connection with this Agreement or any transaction
contemplated hereby to be complete and correct in all material respects and not
omit to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not materially misleading
(it being recognized that such projected financial information is not to be
viewed as facts and are subject to significant uncertainties and contingencies,
many of which are beyond the Borrower’s control, that no assurance can be given
that any particular financial projections will be realized, that actual results
may differ from projected results and that such differences may be material).

6.13    Additional Guarantors and Collateral.

(a)    Within 60 days of the determination that any Restricted Subsidiary who is
a Domestic Subsidiary has become a Significant Subsidiary and receipt of all
necessary approvals under Gaming Laws (as such 60-day deadline may be extended
by the Administrative Agent in its reasonable discretion), the Borrower shall
cause such Significant Subsidiary to become a Guarantor by executing and
delivering to the Administrative Agent for the benefit of the Lenders all
documents reasonably requested by the Administrative Agent, which may include
(i) an amendment or joinder to the Guaranty, if such Subsidiary is not already a
party thereto, joining

 

111



--------------------------------------------------------------------------------

such Subsidiary as a party thereto, (ii) an amendment or joinder to the Security
Agreement, if such Subsidiary is not already a party thereto, joining such
Subsidiary as a party thereto, together with the documentation required by
subsection (A), (B), (C), (D) and (E) of Section 4.01(a)(iv), (iii) any Deeds of
Trust or First Preferred Ship Mortgages required pursuant to subsection (c)
below, (iv) an amendment or joinder to the Hazardous Materials Indemnity, if
such Subsidiary is not already a party thereto, joining such Subsidiary as a
party thereto, (v) legal opinions in form and substance reasonably satisfactory
to the Administrative Agent and (vi) the documentation required by subsections
(x) and (xi) of Section 4.01(a) in respect of such Restricted Subsidiary;
provided that no real property or vessel having a fair market value of less than
$25,000,000 shall be required to be pledged hereunder (as reasonably determined
by the Borrower). The Borrower hereby agrees to use commercially reasonable
efforts to, and to cause each applicable Significant Subsidiary to, obtain all
necessary approvals under Gaming Laws in connection with the foregoing
requirements.

(b)    Upon written notice from the Borrower to the Administrative Agent, the
Borrower may cause any other Subsidiary to become a Guarantor by executing and
delivering documentation described in the preceding sentence.

(c)    Within 60 days of the acquisition by the Borrower or any Significant
Subsidiary of any fee interest in real property or any vessel used in the casino
or hotel business of the Borrower or any Significant Subsidiary (other than
Excluded Property) and receipt of all necessary approvals under Gaming Laws (as
such 60-day deadline may be extended by the Administrative Agent in its
reasonable discretion), the Borrower shall deliver or cause any Significant
Subsidiary to deliver, a Deed of Trust or First Preferred Ship Mortgage, as
applicable, with respect thereto, together with such title insurance (in the
case of real property) and other ancillary documents as may be requested by the
Administrative Agent, including without limitation documentation of a type
similar to that described in Sections 1(c)(ii) and (iii) of Article IV of
Amendment No. 1, that described in Sections 2(d)(ii) and (iii) of Article V of
Amendment No. 1 and that described in items 1 and 2 of Schedule 6.13, as
applicable; provided that in the case of real property, documentation of a type
similar to that described in Section 1(c)(iii) of Article IV of Amendment No. 1
and Section 2(d)(iii) of Article V of Amendment No. 1 shall be delivered prior
to delivery of the applicable Deed of Trust; provided further that no real
property or vessel having a fair market value of less than $25,000,000 shall be
required to be pledged hereunder. The Borrower hereby agrees to, and to cause
each applicable Significant Subsidiary to, use commercially reasonable efforts
to obtain all necessary approvals under Gaming Laws in connection with the
foregoing requirements.

(d)    If the Administrative Agent reasonably determines it is required by
applicable law to have an appraisal prepared for only Pledged Property but not
more than once every 24 months with respect to any Pledged Property, upon the
request of the Administrative Agent, the Borrower shall provide for an appraisal
of such Pledged Property complying with the requirements of the Federal
Financial Institutions Reform, Recovery and Enforcement Act of 1989.

(e)    The Borrower shall, and shall cause each Significant Subsidiary to,
undertake all actions which are necessary or appropriate in the reasonable
judgment of the Administrative Agent and as required by the Gaming Laws to
(a) maintain the Administrative Agent’s security

 

112



--------------------------------------------------------------------------------

interests under the Loan Documents in the Collateral in full force and effect at
all times (including the priority thereof) and (b) preserve and protect the
Collateral and protect and enforce the Loan Parties’ rights and title and the
respective rights of the Administrative Agent to the Collateral.

(f)    The Borrower shall, within the time periods specified on Schedule 6.13
(as each may be extended by the Administrative Agent in its reasonable
discretion), complete such undertakings as are set forth on Schedule 6.13.

6.14    Maintenance of Ratings. The Borrower shall use commercially reasonable
efforts to maintain (a) a public corporate credit rating from S&P, (b) a public
corporate family rating from Moody’s and (c) a public rating of the Facilities
under this Agreement so long as there is any Outstanding Amount under the Term
B-1 Facility, the Term B-2 Facility, any Extended Term Facility or any Other
Term Facility; provided that in no event shall the Borrower be required to
maintain any specific rating.

6.15    Anti-Corruption Laws. The Borrower shall, and shall cause each
Restricted Subsidiary to, conduct its businesses in material compliance with, as
applicable, the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010 and any other anti-corruption, anti-bribery and anti-money
laundering laws, regulations and rules in any applicable jurisdiction, and the
Borrower and each Restricted Subsidiary shall maintain policies and procedures
designed to prevent violation of such laws, regulations and rules.

6.16    Holding Company Election. The Borrower may, at its option following the
Amendment Effective Date, deliver a written notice to the Administrative Agent
informing the Administrative Agent that a Holding Company Election has been
made, so long as after giving effect to any such election (i) no Event of
Default would exist and (ii) the Borrower shall be in compliance with Section
7.10 (regardless of whether any Covenant Facility is then outstanding). Within
sixty days (or such longer period as the Administrative Agent may agree in its
sole discretion) of the date of such notice (the “Joinder Date”), the Borrower
shall cause Holdings to become a party to this Agreement (and agrees that the
representations and warranties set forth in Sections 5.01, 5.02, 5.03, 5.04,
5.11, 5.12, 5.14, 5.15, 5.17, 5.18 and 5.19 shall be applicable to it from and
after such Joinder Date and to abide by Sections 6.03, 6.04, 6.07, 6.13(a), and
7.15 of this Agreement and any other Section of this Agreement that is expressly
applicable to Holdings), the Guaranty and the Security Agreement, in each case,
pursuant to joinder documentation reasonably satisfactory to the Borrower and
the Administrative Agent (which joinder documentation may make such technical
amendments and modifications to the Loan Documents as the Administrative Agent
and the Borrower determine to be necessary in order to implement the Holding
Company Election with Holdings as a customary passive parent guarantor) and to
deliver to the Administrative Agent the items set forth in Sections
4.01(a)(iv)(A), 4.01(a)(iv)(D) (with respect to the Capital Stock of the
Borrower, subject to any necessary Gaming Board approvals), 4.01(a)(x),
4.01(a)(xi), and 4.01(a)(xii).

 

113



--------------------------------------------------------------------------------

ARTICLE VII

NEGATIVE COVENANTS

From the Amendment Effective Date and thereafter so long as any Lender shall
have any Commitment hereunder, any Loan or other Obligation hereunder shall
remain unpaid or unsatisfied (other than contingent obligations as to which no
claim has been asserted), or any Letter of Credit shall remain outstanding
(unless Cash Collateralized):

7.01    Liens. Each of Holdings and the Borrower shall not, and shall not permit
any Restricted Subsidiary to, directly or indirectly create, incur, assume or
suffer to exist any Lien upon any of its property, assets or revenues, whether
now owned or hereafter acquired, other than the following:

(a)    Liens pursuant to any Loan Document;

(b)    Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that the property covered thereby is
not increased and any renewal or extension of the Indebtedness, if any, secured
or benefited thereby is permitted by Section 7.03(c);

(c)    Liens for taxes, assessments or other governmental charges or levies not
yet delinquent or thereafter payable without penalty or which are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;

(d)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s, Liens
for labor done and materials and services supplied and furnished or other like
Liens and statutory Liens (i) which are for amounts not yet overdue for a period
of more than 60 days, (ii) which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person, or (iii) which
have been bonded in a manner reasonably satisfactory to the Administrative
Agent;

(e)    pledges or deposits made or Liens incurred in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other social security or employment or insurance legislation and deposits and
other Liens to secure premiums or reimbursement or indemnification obligations
to insurance companies in the ordinary course of business;

(f)    deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business, including during the
course of any development;

(g)    Liens on Capital Stock not required to be pledged pursuant hereto;

(h)    easements, rights-of-way, reservations, covenants, conditions,
restrictions, defects and irregularities in title to any real property and other
similar encumbrances affecting real property which, in the aggregate, do not
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the applicable Person;

 

114



--------------------------------------------------------------------------------

(i)    rights reserved to or vested in any Governmental Agency to control or
regulate, or obligations or duties to any Governmental Agency with respect to
(i) the use of any real property or vessel, or (ii) any right, power, franchise,
grant, license, or permit, including present or future zoning laws, building
codes and ordinances, zoning restrictions, or other laws and ordinances
restricting the occupancy, use, or enjoyment of real property or vessel;

(j)    rights of tenants under leases and rental agreements covering real
property or vessel entered into in the ordinary course of business of the Person
owning such real property;

(k)    Liens consisting of any right of offset, or statutory bankers’ lien, on
bank deposit accounts maintained in the ordinary course of business so long as
such bank deposit accounts are not established or maintained for the purpose of
providing such right of offset or bankers’ lien;

(l)    Liens securing writs of attachment or similar instruments or judgments
for the payment of money not constituting an Event of Default under
Section 8.01(h) or securing appeal or other surety bonds related to such
judgments;

(m)    Liens on cash securing only Defeased Indebtedness;

(n)    precautionary UCC financing statement filings made in connection with
operating leases;

(o)    Liens securing Indebtedness permitted under Section 7.03(e); provided
that (i) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness, and (ii) the Indebtedness secured
thereby does not exceed the cost of acquiring, constructing or improving the
property which is the subject of such financing;

(p)    Liens securing Indebtedness permitted under Section 7.03(f), Section
7.03(g) or Section 7.03(i);

(q)    Liens ratably secured by the Collateral in favor of counterparties to
Swap Contracts permitted under Section 7.03(d);

(r)    Liens on property, assets or revenues of any Restricted Subsidiary that
is not a Guarantor (and not required to become a Guarantor pursuant to Section
6.13) securing Indebtedness permitted under Section 7.03(h);

(s)    any Lien existing on property, assets or revenue prior to the acquisition
thereof by the Borrower or any of its Restricted Subsidiaries or existing on
property, assets or revenue of any Person that becomes a Restricted Subsidiary
after the date hereof prior to the time such Person becomes a Restricted
Subsidiary; provided that (i) such Lien is not created in contemplation of, or
in connection with, such acquisition or such Person becoming a Restricted
Subsidiary, as the case may be and (ii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Restricted Subsidiary, as the case may be, and any Permitted
Refinancing thereof;

 

115



--------------------------------------------------------------------------------

(t)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Borrower or any
of its Restricted Subsidiary in the ordinary course of business;

(u)    licenses of Intellectual Property granted by the Borrower or any
Restricted Subsidiary in the ordinary course of business and not interfering in
any material respect with the ordinary conduct of the business of the Borrower
and its Restricted Subsidiaries, taken as a whole;

(v)    other Liens on property securing obligations in an aggregate amount not
to exceed the greater of (x) $100,000,000 and (y) 2.5% of Consolidated Total
Assets on the date of incurrence of such Liens based on the most recent
financial statements furnished pursuant to Section 6.01(a) or (b), as
applicable; provided that in the event such Liens secure Indebtedness for
borrowed money and encumber Collateral, such Indebtedness shall be permitted
under Section 7.03(k); and

(w)    Liens on assets of a Person existing at the time such Person is acquired
or merged with or into or consolidated with the Borrower or any Restricted
Subsidiary (and not created in connection with or in anticipation or
contemplation thereof); provided, however, that such Liens do not extend to
assets not subject to such Liens at the time of acquisition (other than
improvements and attachments thereon, accessions thereto and proceeds thereof).

7.02    Investments. The Borrower shall not, and shall cause each Restricted
Subsidiary not to, directly or indirectly, make any Investments, except:

(a)    Investments held by the Borrower or such Restricted Subsidiary in the
form of cash, cash equivalents or short-term marketable securities;

(b)    advances to officers, directors and employees of the Borrower and its
Subsidiaries for travel, entertainment, relocation and analogous ordinary
business purposes;

(c)    purchases or redemption of the Borrower’s Capital Stock to the extent
permitted by Section 7.06;

(d)    (i) Investments of the Borrower in any Guarantor and Investments of any
Restricted Subsidiary in the Borrower or in a Guarantor and (ii) investments by
the Borrower or any Guarantor in any Restricted Subsidiary who is not a
Guarantor, not to exceed $25,000,000 in the aggregate at any time outstanding;

(e)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(f)    capital expenditures;

(g)    Investments representing all or a portion of the sales price for property
sold to another Person;

 

116



--------------------------------------------------------------------------------

(h)    Investments identified on Schedule 7.02;

(i)    Permitted Acquisitions so long as (i) immediately before and after giving
effect thereto, no Event of Default has occurred and is continuing and (ii)
immediately after giving effect thereto on a Pro Forma Basis as of the last day
of the most recently-ended Test Period (x) the Borrower shall be in compliance
with Section 7.10 (regardless of whether any Covenant Facility is then
outstanding) and (y) the Total Leverage Ratio would not exceed 6.00 to 1.00;

(j)    additional Investments so long as (i) the outstanding amount of such
Investments at any time pursuant to this Section 7.02(j) do not exceed the sum
of (x) $50,000,000 plus (y) the Initial Restricted Payment Base Amount plus (z)
the Available Amount determined at the time such Investment is made, (ii)
immediately before and after giving effect thereto, no Event of Default has
occurred and is continuing and (iii) immediately after giving effect thereto on
a Pro Forma Basis as of the last day of the most recently-ended Test Period (x)
the Borrower shall be in compliance with Section 7.10 (regardless of whether any
Covenant Facility is then outstanding) and (y) to the extent such Investment is
made using any portion of the Available Amount, the Total Leverage Ratio would
not exceed 5.00 to 1.00;

(k)    additional Investments so long as (i) immediately before and after giving
effect thereto, no Event of Default has occurred and is continuing and (ii)
immediately after giving effect thereto on a Pro Forma Basis as of the last day
of the most recently-ended Test Period (x) the Borrower shall be in compliance
with Section 7.10 (regardless of whether any Covenant Facility is then
outstanding) and (y) the Total Leverage Ratio would not exceed 4.00 to 1.00; and

(l)    to the extent constituting Investments, transactions permitted under
Section 7.04(a), (b) and (c).

For purposes of determining compliance with this Section 7.02, in the event that
an Investment meets the criteria of more than one of the categories of
Investment described in subsections (a) through (k) above, the Borrower may from
time to time, in its sole discretion, classify or reclassify such Investment (or
any portion thereof) and will only be required to include the amount and type of
such Investment in one or more of the above subsections.

7.03    Indebtedness. The Borrower shall not, and shall cause each Restricted
Subsidiary not to, directly or indirectly, create, incur, assume or suffer to
exist any Indebtedness, in each case, other than:

(a)    Indebtedness under the Loan Documents;

(b)    unsecured intercompany Indebtedness;

(c)    (A) the Existing Unsecured Notes and all other Indebtedness outstanding
on the date hereof and listed on Schedule 7.03 and (B) any Permitted
Refinancings thereof;

(d)    obligations under Swap Contracts entered into by the Borrower other than
a Swap Contract entered into for speculative purposes;

 

117



--------------------------------------------------------------------------------

(e)    Indebtedness in respect of capital leases, Synthetic Lease Obligations
and purchase money obligations for fixed or capital assets within the
limitations set forth in Section 7.01(o); provided, however, that the aggregate
amount of all such Indebtedness at any one time outstanding shall not exceed the
greater of (x) $200,000,000 and (y) 5.0% of Consolidated Total Assets on the
date of incurrence of such Indebtedness based on the most recent financial
statements furnished pursuant to Section 6.01(a) or (b), as applicable;

(f)    (A) Indebtedness of the Borrower in respect of one or more series of
senior unsecured notes or loans, senior secured first lien or junior lien notes
or loans or subordinated notes or loans that may be secured by the Collateral on
a junior or, solely in the case of senior notes, pari passu, basis with the
Secured Obligations, that are issued or made in lieu of Increased Revolving
Commitments, Increased Term Loan Commitments and/or Incremental Term Facilities
pursuant to an indenture, a loan agreement or a note purchase agreement or
otherwise (any such Indebtedness, “Incremental Equivalent Debt”); provided that
(i) the aggregate principal amount of all Incremental Equivalent Debt issued or
incurred pursuant to this Section 7.03(f) shall not, together with any Increased
Revolving Commitments, Increased Term Loan Commitments and/or Incremental Term
Facilities issued or incurred pursuant to Section 2.15 on or prior to such date
exceed the Incremental Loan Amount (with the Incremental Loan Amount to be
determined as if any Incremental Equivalent Debt is secured by Liens on a pari
passu basis with the Liens securing the Secured Obligations even if such
Incremental Equivalent Debt is unsecured or secured on a junior basis to the
Liens securing the Secured Obligations); (ii) subject to Section 1.08, no Event
of Default shall have occurred and be continuing or would exist immediately
after giving effect to such incurrence or issuance; (iii) if such Incremental
Equivalent Debt is secured on a pari passu basis with the Secured Obligations,
the maturity date applicable to such Incremental Equivalent Debt shall be on or
after the Maturity Date of each of any then-existing Term Facility and the
Weighted Average Life to Maturity of such Incremental Equivalent Debt shall be
no shorter than the longest Weighted Average Life to Maturity of any
then-existing Term Facility, (iv) if such Incremental Equivalent Debt is secured
on a second lien (or other junior basis) or is unsecured, such Incremental
Equivalent Debt shall satisfy the definition of Permitted Junior Debt
Conditions; (v) if such Incremental Equivalent Debt is secured, the holders of
such Indebtedness (or their representative) shall be party to a Customary
Intercreditor Agreement with the Administrative Agent and such Incremental
Equivalent Debt shall not be secured by any assets other than Collateral; (vi)
after giving effect to such Incremental Equivalent Debt, the Borrower would be
in compliance with Section 7.10 on a Pro Forma Basis (regardless of whether any
Covenant Facility is then outstanding, without netting any cash proceeds from
the incurrence of such Incremental Equivalent Debt and calculated as though any
such Incremental Equivalent Debt were fully drawn); (vii) such Incremental
Equivalent Debt shall not benefit from any borrower or guarantor other than the
Loan Parties; and (viii) except as set forth in subsections (i) through (vii) of
this Section 7.03(f), the terms (excluding pricing, fees, original issue
discount, rate floors, premiums, optional prepayment or optional redemption
provisions) of such Incremental Equivalent Debt are (as determined by the
Borrower in good faith), taken as a whole, no more restrictive in any material
respect to the Borrower and its Restricted Subsidiaries than the terms set forth
in this Agreement; and (B) any Permitted Refinancing in respect thereof that
satisfies subsection (A)(v) and (A)(viii) above;

 

118



--------------------------------------------------------------------------------

(g)    (A) Indebtedness of the Borrower or any Guarantor in respect of one or
more series of senior unsecured notes or loans, senior secured first lien or
junior lien notes or loans or subordinated notes or loans that may be secured by
the Collateral on a junior or, solely in the case of senior notes, pari passu,
basis with the Secured Obligations; provided that (i) (x) if such Indebtedness
is unsecured, the Total Leverage Ratio (calculated on a Pro Forma Basis) as of
the end of the most recently-ended Test Period is not greater than 6.00 to 1.00;
and (y) if such Indebtedness is secured by a Lien on the Collateral that is pari
passu with the Liens securing the Obligations, the First Lien Leverage Ratio
(calculated on a Pro Forma Basis) as of the end of the most recently-ended Test
Period is not greater than 4.25 to 1.00; (ii) subject to Section 1.08, no Event
of Default shall have occurred and be continuing or would exist immediately
after giving effect to such incurrence or issuance; (iii) if such Indebtedness
is secured on a pari passu basis with the Secured Obligations, the maturity date
applicable to such Indebtedness shall be on or after the Maturity Date of each
of any then-existing Term Facility and the Weighted Average Life to Maturity of
such Indebtedness shall be no shorter than the longest Weighted Average Life to
Maturity of any then-existing Term Facility, (iv) if such Indebtedness is
secured on a second lien (or other junior basis) or is unsecured, such
Indebtedness shall satisfy the definition of Permitted Junior Debt Conditions;
(v) if such Indebtedness is secured, the holders of such Indebtedness (or their
representative) shall be party to a Customary Intercreditor Agreement with the
Administrative Agent and such Indebtedness shall not be secured by any assets
other than Collateral; (vi) after giving effect to the incurrence of such
Indebtedness, the Borrower would be in compliance with Section 7.10 on a Pro
Forma Basis (regardless of whether any Covenant Facility is then outstanding);
(vii) such Indebtedness shall not benefit from any borrower or guarantor other
than the Loan Parties; and (viii) except as set forth in subsections (i) through
(vii) of this Section 7.03(g), the terms (excluding pricing, fees, original
issue discount, rate floors, premiums, optional prepayment or optional
redemption provisions) of such Indebtedness are (as determined by the Borrower
in good faith), taken as a whole, no more restrictive in any material respect to
the Borrower and its Restricted Subsidiaries than the terms set forth in this
Agreement; and (B) any Permitted Refinancing in respect thereof that satisfies
subsection (A)(v) and (A)(viii) above;

(h)    Indebtedness (including Indebtedness secured by Liens permitted under
Section 7.01(r)) of any Restricted Subsidiary that is not a Guarantor (and not
required to become a Guarantor pursuant to Section 6.13) in an aggregate
principal amount outstanding at any time not to exceed $25,000,000;

(i)    (A) Indebtedness of the Borrower or of any Restricted Subsidiary in
connection with the acquisition of any Restricted Subsidiary acquired after the
Amendment Effective Date, as part of an Investment otherwise permitted by
Section 7.02, which Indebtedness may be unsecured or secured by the Collateral
on a junior or, solely in the case of senior notes, pari passu, basis with the
Secured Obligations; provided that (i) (x) if such Indebtedness is unsecured,
the Total Leverage Ratio (calculated on a Pro Forma Basis) as of the end of the
most recently-ended Test Period is not greater than 6.00 to 1.00; and (y) if
such Indebtedness is secured by a Lien on the Collateral that is pari passu with
the Liens securing the Obligations, the First Lien Leverage Ratio (calculated on
a Pro Forma Basis) as of the end of the most recently-ended Test Period is not
greater than 4.25 to 1.00; (ii) subject to Section 1.08, no Event of Default
shall have occurred and be continuing or would exist immediately after giving
effect to such acquisition, assumption, incurrence or issuance; (iii) if such
Indebtedness is secured on a pari passu basis with the Secured Obligations, the
maturity date applicable to such Indebtedness shall be on or after the Maturity
Date of each of any then-existing Term Facility and the Weighted Average

 

119



--------------------------------------------------------------------------------

Life to Maturity of such Indebtedness shall be no shorter than the longest
Weighted Average Life to Maturity of any then-existing Term Facility, (iv) if
such Indebtedness is secured on a second lien (or other junior basis) or is
unsecured, such Indebtedness shall satisfy the definition of Permitted Junior
Debt Conditions; (v) if such Indebtedness is secured, the holders of such
Indebtedness (or their representative) shall be party to a Customary
Intercreditor Agreement with the Administrative Agent and such Indebtedness
shall not be secured by any assets other than Collateral; (vi) after giving
effect to the incurrence of such Indebtedness, the Borrower would be in
compliance with Section 7.10 on a Pro Forma Basis (regardless of whether any
Covenant Facility is then outstanding); (vii) such Indebtedness shall not
benefit from any borrower or guarantor other than the Loan Parties; and (viii)
except as set forth in subsections (i) through (vii) of this Section 7.03(i),
the terms (excluding pricing, fees, original issue discount, rate floors,
premiums, optional prepayment or optional redemption provisions) of such
Indebtedness are (as determined by the Borrower in good faith), taken as a
whole, no more restrictive in any material respect to the Borrower and its
Restricted Subsidiaries than the terms set forth in this Agreement; and (B) any
Permitted Refinancing in respect thereof that satisfies subsection (A)(v) and
(A)(viii) above;

(j)    Indebtedness of any Person acquired by, or merged into or consolidated or
amalgamated with, the Borrower or any Restricted Subsidiary after the Amendment
Effective Date as part of an Investment otherwise permitted by Section 7.02
(provided that such Indebtedness exists at the time such Person becomes a
Subsidiary and is not created in contemplation of, or in connection with, such
Person becoming a Subsidiary) and any Permitted Refinancing thereof;

(k)    additional Indebtedness in an aggregate amount not to exceed the greater
of (x) $100,000,000 and (y) 2.5% of Consolidated Total Assets on the date of
incurrence of such Indebtedness based on the most recent financial statements
furnished pursuant to Section 6.01(a) or (b), as applicable; provided that in
the event that such Indebtedness is secured by Collateral, (i) the holders of
such Indebtedness (or their representative) shall be party to a Customary
Intercreditor Agreement with the Administrative Agent, (ii) no Event of Default
shall have occurred and be continuing at the time of incurrence of such
Indebtedness or would result from such incurrence, (iii) such Indebtedness shall
not benefit from any borrower or guarantor other than the Loan Parties and (iv)
such Indebtedness shall not be secured by any assets other than Collateral; and

(l)    with respect to any of the foregoing Indebtedness (other than any
Indebtedness permitted under subsection (h) above), any Guarantee of such
Indebtedness given by a Guarantor.

For purposes of determining compliance with this Section 7.03, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in subsections (a) through (l) above, the Borrower may
from time to time, in its sole discretion, classify or reclassify such item of
Indebtedness (or any portion thereof) and will only be required to include the
amount and type of such Indebtedness in one or more of the above subsections;
provided that all Indebtedness outstanding under the Loan Documents will be
deemed to have been incurred in reliance only on the exception in subsection
(a) of this Section 7.03 and the Existing Unsecured Notes will be deemed to have
been incurred in reliance only on the exception set forth in subsection (c) of
this Section 7.03.

 

120



--------------------------------------------------------------------------------

7.04    Fundamental Changes. The Borrower shall not, and shall cause each
Restricted Subsidiary not to, directly or indirectly, merge, dissolve,
liquidate, consolidate with or into another Person, or purchase or otherwise
acquire all or substantially all of the stock or assets of any Person (or of any
division thereof), or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that:

(a)    any Restricted Subsidiary may merge or consolidate with (i) the Borrower,
provided that the Borrower shall be the continuing or surviving Person, or
(ii) any one or more other Restricted Subsidiaries, provided that when any
Guarantor is merging with another Restricted Subsidiary that is not a Guarantor,
the Guarantor shall be the continuing or surviving Person or such surviving
Person shall execute and deliver a Guaranty;

(b)    any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Restricted Subsidiary; provided that if the transferor in such a transaction is
a Guarantor, then the transferee must either be the Borrower or a Guarantor;

(c)    the Borrower or any Restricted Subsidiary may make a Disposition to the
extent permitted by Section 7.05; and

(d)    the Borrower or any Restricted Subsidiary may purchase or otherwise
acquire all or substantially all of the stock or assets of any Person (or of any
division thereof) so long as both before and after giving pro forma effect to
any such purchase or acquisition (i) no Event of Default shall then exist and
(ii) the Borrower would have been in compliance with Section 7.10 on a Pro Forma
Basis on the last day of the fiscal quarter most recently ended if such
acquisition had been made on such date (regardless of whether any Covenant
Facility is then outstanding).

7.05    Dispositions. The Borrower will not, and shall cause each Guarantor not
to, directly or indirectly, make any Disposition except:

(a)    Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(b)    Dispositions of inventory in the ordinary course of business;

(c)    Dispositions of machinery and equipment no longer used or useful in the
business;

(d)    Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

 

121



--------------------------------------------------------------------------------

(e)    Dispositions of property by the Borrower or any Guarantor to any other
Guarantor or to the Borrower;

(f)    Dispositions of property by any entity that is not required to be a
Guarantor pursuant to the terms hereof; provided that in connection with such
Disposition, such Guarantor is released from the Guaranty pursuant to Section
9.10;

(g)    Dispositions permitted by Sections 7.02, 7.04 and 7.06;

(h)    the Disposition, abandonment, cancellation or lapse of intellectual
property which, in the reasonable determination of the Borrower, are not
material to the conduct of the business of the Borrower and its Subsidiaries, or
are no longer economical to maintain in light of their respective use, in the
ordinary course of business;

(i)    Dispositions of cash, cash equivalents and short-term marketable
securities;

(j)    licenses and sublicenses by the Borrower or any of any Guarantor of
software and intellectual property in the ordinary course of business;

(k)    Dispositions of property subject to an Extraordinary Loss; and

(l)    Dispositions of property having a fair market value of not to exceed
$25,000,000 in any single transaction or series of related transactions; and

(m)    Dispositions by the Borrower and the Guarantors not otherwise permitted
under this Section 7.05; provided that (i) at the time of such Disposition, no
Event of Default shall exist or would result from such Disposition, (ii) such
Disposition is made at the fair market value, as determined in good faith by the
Borrower, (iii) the Borrower or the applicable Restricted Subsidiary shall
receive not less than 75% of the consideration for such Disposition in the form
of cash or Cash Equivalents and (iv) the Net Cash Proceeds of such Disposition
are applied to the extent required by Section 2.05(e).

For purposes of determining compliance with this Section 7.05, in the event that
an Disposition meets the criteria of more than one of the categories of
Disposition described in subsections (a) through (m) above, the Borrower may
from time to time, in its sole discretion, classify or reclassify such
Distribution (or any portion thereof) and will only be required to include the
amount and type of such Distribution in one or more of the above subsections.

7.06    Restricted Payments. The Borrower shall not, and shall cause each
Restricted Subsidiary not to, directly or indirectly, declare or make, directly
or indirectly, any Restricted Payment, except that:

(a)    each Restricted Subsidiary may make Restricted Payments to the Borrower
and to wholly-owned Restricted Subsidiaries (and, in the case of a Restricted
Payment by a non-wholly-owned Restricted Subsidiary, to the Borrower and any
Restricted Subsidiary and to each other owner of capital stock or other equity
interests of such Restricted Subsidiary on a pro rata basis based on their
relative ownership interests);

 

122



--------------------------------------------------------------------------------

(b)    the Borrower and each Restricted Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common equity interests of such Person;

(c)    the Borrower and each Restricted Subsidiary may purchase, redeem or
otherwise acquire shares of its common stock or other common equity interests or
warrants or options to acquire any such shares with the proceeds received from
the substantially concurrent issue of new shares of its common stock or other
common equity interests;

(d)    the Borrower and its Restricted Subsidiaries may make Restricted Payments
to allow the payment of cash in lieu of the issuance of fractional shares upon
the exercise of options or, warrants or rights or upon the conversion or
exchange of or into capital stock, or payments or distributions to dissenting
stockholders pursuant to applicable law;

(e)    the Borrower may make such Restricted Payments to Holdings:

(i)    the proceeds of which shall be used to pay the portion of any
consolidated, combined or similar income tax liability attributable to the
income of the Borrower or its Subsidiaries; provided that (x) no such payments
shall exceed the income tax liability that would have been imposed on the
Borrower and/or the applicable Subsidiaries had such entity or entities filed on
a stand-alone basis and (y) any such payments attributable to an Unrestricted
Subsidiary shall be limited to the amount of any cash paid by such Unrestricted
Subsidiary to the Borrower or any Restricted Subsidiary for such purposes;
provided, further, that the aggregate amount of such Restricted Payments
permitted under this subsection (i) shall not exceed the aggregate consolidated,
combined or similar income tax liability attributable to the income of the
Borrower or its Subsidiaries for any applicable period;

(ii)    the proceeds of which shall be used to pay Holdings’ operating costs and
expenses incurred in the ordinary course of business, other overhead costs and
expenses and fees (including insurance premiums, administrative, legal,
accounting, reporting and similar expenses provided by third parties) as well as
trustee, directors and general partner fees which are reasonable and customary
and incurred in the ordinary course of business and attributable to the
ownership or operations of the Loan Parties and their respective Subsidiaries
(including any reasonable and customary indemnification claims made by directors
or officers attributable to the direct or indirect ownership or operations of
the Loan Parties and their Subsidiaries);

(iii)    the proceeds of which shall be used to pay franchise and excise taxes
and other fees, taxes and expenses, required to maintain Holdings’ existence;

(iv)    to finance any Investment permitted to be made pursuant to Section 7.03;
provided that (x) such Restricted Payment shall be made substantially
concurrently with the closing of such Investment and (y) Holdings shall,
immediately following the closing thereof, cause all property acquired (whether
assets or Capital Stock) to be held by or contributed to a Loan Party;

 

123



--------------------------------------------------------------------------------

(v)    the proceeds of which shall be used to pay customary costs, fees and
expenses (other than to Affiliates) related to any equity or debt offering,
refinancing, issuance, incurrence, Disposition, acquisition or Investment
permitted by this Agreement (including, without limitation, Section 7.15 hereof)
(in each case, whether or not consummated); and

(vi)    the proceeds of which shall be used to pay customary salary, bonus,
severance and other benefits payable to current and former employees of the Loan
Parties or Holdings to the extent such salaries, bonuses, severance and other
benefits are attributable to the ownership or operation of the Loan Parties;

(f)    the Borrower may declare or pay cash dividends to its stockholders and
purchase, redeem or otherwise acquire shares of its capital stock or warrants,
rights or options to acquire any such shares for cash so long as (i) the amount
of such Restricted Payments to be made pursuant to this Section 7.06(f) do not
exceed the sum of (x) the Initial Restricted Payment Base Amount plus (y) the
Available Amount determined at the time such Restricted Payment is made,
(ii) immediately before and after giving effect thereto, no Event of Default has
occurred and is continuing and (iii) immediately after giving effect thereto on
a Pro Forma Basis as of the last day of the most recently-ended Test Period (x)
the Borrower shall be in compliance with Section 7.10 (regardless of whether any
Covenant Facility is then outstanding) and (y) to the extent such Restricted
Payment is made using any portion of the Available Amount, the Total Leverage
Ratio would not exceed 5.00 to 1.00;

(g)    the Borrower may declare or pay cash dividends to its stockholders and
purchase, redeem or otherwise acquire shares of its capital stock or warrants,
rights or options to acquire any such shares for cash so long as (i) immediately
before and after giving effect thereto, no Event of Default has occurred and is
continuing and (ii) immediately after giving effect thereto on a Pro Forma Basis
as of the last day of the most recently-ended Test Period (x) the Borrower shall
be in compliance with Section 7.10 (regardless of whether any Covenant Facility
is then outstanding) and (y) the Total Leverage Ratio would not exceed 4.00 to
1.00; and

(h)    the Borrower may pay any dividend within 60 days after the date of the
declaration thereof if at the date of such declaration or notice, the dividend
would have complied with the provisions of this Section 7.06.

For purposes of determining compliance with this Section 7.06, in the event that
any Restricted Payment meets the criteria of more than one of the categories of
Restricted Payment described in subsections (a) through (g) above, the Borrower
may from time to time, in its sole discretion, classify or reclassify such
Restricted Payment (or any portion thereof) and will only be required to include
the amount and type of such Restricted Payment in one or more of the above
subsections.

7.07    Change in Nature of Business. The Borrower shall not, and shall cause
each Restricted Subsidiary not to, directly or indirectly, engage in any
material line of business substantially different from those lines of business
conducted or proposed to be conducted by the Borrower and its Subsidiaries on
the date hereof or any business substantially related or incidental thereto.

 

124



--------------------------------------------------------------------------------

7.08    Transactions with Affiliates. The Borrower shall not, and shall cause
each Restricted Subsidiary not to, directly or indirectly, enter into any
transaction of any kind with any Affiliate of the Borrower, whether or not in
the ordinary course of business, other than on fair and reasonable terms
substantially as favorable to the Borrower or such Restricted Subsidiary as
would be obtainable by the Borrower or such Restricted Subsidiary at the time in
a comparable arm’s length transaction with a Person other than an Affiliate,
provided that the foregoing restriction shall not apply to (a) transactions
between or among the Borrower and any of its wholly-owned Restricted
Subsidiaries or between and among any wholly-owned Restricted Subsidiaries; (b)
transactions between or among the Borrower or any Restricted Subsidiary, on the
one hand, and any Person that becomes a Restricted Subsidiary, on the other, as
a result of such transaction which transaction is otherwise permitted hereunder;
(c) customary indemnification and employment arrangements, agreements and
provisions with officers, directors employees; (d) Restricted Payments permitted
under Section 7.06; and (e) Investments in Unrestricted Subsidiaries permitted
under Section 7.02(h), (j) or (k).

7.09    Negative Pledges and Other Contractual Restrictions. The Borrower shall
not, and shall cause each Restricted Subsidiary not to, directly or indirectly,
enter into any Contractual Obligation (other than this Agreement or any other
Loan Document) that (a) limits the ability (i) of any Restricted Subsidiary to
make Restricted Payments to the Borrower or any Guarantor or to otherwise
transfer property to the Borrower or any Guarantor, (ii) of any Restricted
Subsidiary to Guarantee the Obligations or (iii) of the Borrower or any
Restricted Subsidiary to create, incur, assume or suffer to exist Liens on
property of such Person to secure the Secured Obligations; provided, however,
that (1) subsection (iii) shall not prohibit any Contractual Obligation in an
agreement evidencing Indebtedness permitted under any of Section 7.03(c), (e) or
(h) solely to the extent any such Contractual Obligation relates to the property
financed by or the subject of such Indebtedness, (2) this subsection (a) shall
not apply to any non-recourse Indebtedness permitted under Section 7.03(c), (e)
or (h) of any Restricted Subsidiary which is not a Guarantor so long as the
Contractual Obligations relate solely to the property financed by or the subject
of such Indebtedness and (3) subsection (i) shall not prohibit restrictions in
any Indebtedness permitted under Section 7.03(f), (g), (i), (j) or (k) that are
not more restrictive than those set forth in this Agreement, (4) with respect to
clause (a)(iii) only, Contractual Obligations incurred in the ordinary course of
business and on customary terms which limit Liens on such Contractual
Obligation, (5) customary restrictions and conditions contained in any agreement
relating to a Disposition permitted by Section 7.05 (provided that such
restrictions and conditions apply only to the asset or Person to be sold), and
(6) restrictions contained in Indebtedness of Persons acquired pursuant to, or
assumed in connection with, permitted acquisitions or Investments not prohibited
hereunder after the Amendment Effective Date and which restrictions apply only
to such Persons, and Permitted Refinancings thereof; or (b) requires the grant
of a Lien to secure an obligation of such Person if a Lien is granted to secure
the Secured Obligations, other than any Permitted Lien.

7.10    Financial Covenants. Solely for the benefit of the Covenant Lenders, so
long as any Lender shall have any Commitment, any Loan or other Obligation under
any Covenant Facility shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding, the Borrower shall not, subject to Section 1.08:

(a)    Interest Coverage Ratio. Permit the Interest Coverage Ratio as of the end
of any fiscal quarter of the Borrower to be less than 1.75 to 1.00.

 

125



--------------------------------------------------------------------------------

(b)    Total Leverage Ratio. Permit the Total Leverage Ratio on the last day of
any period of four fiscal quarters of the Borrower set forth below to be greater
than the ratio set forth below opposite such period:

 

Four Fiscal Quarters Ending

   Maximum Total
Leverage Ratio  

September 30, 2016 through December 31, 2016

     7.75 to 1.00   

March 31, 2017 through December 31, 2017

     7.00 to 1.00   

March 31, 2018 through December 31, 2018

     6.25 to 1.00   

March 31, 2019 through December 31, 2019

     6.00 to 1.00   

March 31, 2020 through December 31, 2020

     5.75 to 1.00   

March 31, 2021 and thereafter

     5.50 to 1.00   

(c)    Secured Leverage Ratio. Permit the Secured Leverage Ratio on the last day
of any period of four fiscal quarters of the Borrower set forth below to be
greater than the ratio set forth below opposite such period:

 

Four Fiscal Quarters Ending

   Maximum Secured
Leverage Ratio  

September 30, 2016 through December 31, 2017

     4.50 to 1.00   

March 31, 2018 through December 31, 2018

     4.00 to 1.00   

March 31, 2019 through December 31, 2019

     3.75 to 1.00   

March 31, 2020 and thereafter

     3.50 to 1.00   

7.11    Use of Proceeds. The Borrower shall not use the proceeds of any Credit
Extension, whether directly or indirectly, and whether immediately, incidentally
or ultimately, to purchase or carry margin stock (within the meaning of
Regulations U and X of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose.

7.12    Certain Prepayments of Indebtedness. The Borrower shall not, and shall
cause each Restricted Subsidiary not to, voluntarily prepay, redeem, purchase,
defease or otherwise satisfy prior to the scheduled maturity thereof in any
manner (it being understood that payments of regularly scheduled principal and
interest shall be permitted) any Disqualified Capital Stock or Other Junior
Indebtedness or make any payment in violation of any subordination terms or
intercreditor agreement applicable to any such Indebtedness (such payments,
“Junior Prepayments”), except:

(a)    with respect to intercompany subordinated indebtedness, to the extent
consistent with the subordination terms thereof;

(b)    a Permitted Refinancing of any such Indebtedness (including through
exchange offers and similar transactions);

 

126



--------------------------------------------------------------------------------

(c)    the conversion of any such Indebtedness to Capital Stock (or exchange of
any such Indebtedness for Capital Stock) of the Borrower or any direct or
indirect parent of the Borrower (other than Disqualified Capital Stock);

(d)    exchanges of Indebtedness issued in private placements and resold in
reliance on Regulation S or Rule 144A for Indebtedness having substantially
equivalent terms pursuant to customary exchange offers;

(e)    Junior Prepayments of Indebtedness of Persons acquired pursuant to, or
Indebtedness assumed in connection with, Investments not prohibited by this
Agreement;

(f)    Junior Prepayments in respect of intercompany Indebtedness owing to any
Loan Party;

(g)    Junior Prepayments of Disqualified Capital Stock with the proceeds of any
issuance of Disqualified Capital Stock permitted to be issued hereunder or in
exchange for Disqualified Capital Stock or other Capital Stock permitted to be
issued hereunder;

(h)    additional Junior Prepayments so long as (i) the amount of such Junior
Prepayments to be made pursuant to this Section 7.12(h) do not exceed the sum of
(x) the Initial Restricted Payment Base Amount plus (y) the Available Amount
determined at the time thereof, (ii) immediately before and after giving effect
thereto, no Event of Default has occurred and is continuing and (iii)
immediately after giving effect thereto on a Pro Forma Basis as of the last day
of the most recently-ended Test Period (x) the Borrower shall be in compliance
with Section 7.10 (regardless of whether any Covenant Facility is then
outstanding) and (y) to the extent such prepayment, redemption, purchase,
defeasance or satisfaction is made using any portion of the Available Amount,
the Total Leverage Ratio would not exceed 5.00 to 1.00; and

(i)    additional Junior Prepayments so long as (i) immediately before and after
giving effect thereto, no Event of Default has occurred and is continuing and
(ii) immediately after giving effect thereto on a Pro Forma Basis as of the last
day of the most recently-ended Test Period (x) the Borrower shall be in
compliance with Section 7.10 (regardless of whether any Covenant Facility is
then outstanding) and (y) the Total Leverage Ratio would not exceed 5.50 to
1.00.

7.13    Sanctions. The Borrower shall not, and shall cause each Subsidiary not
to, directly or indirectly, use the proceeds of any Credit Extension, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other individual or entity (a) to fund any activities of or
business with any individual, or entity, or in any Designated Jurisdiction,
that, at the time of such funding, is the subject of Sanctions, or (b) in any
other manner that will result in a violation of Sanctions by any party hereto.

7.14    Anti-Corruption Laws. The Borrower shall not, and shall cause each
Subsidiary not to, directly or indirectly use the proceeds of any Credit
Extension for any purpose which would breach, to the extent applicable, the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 or
any other applicable anti-corruption, anti-bribery or anti-money laundering
laws, regulations or rules in any applicable jurisdiction.

 

127



--------------------------------------------------------------------------------

7.15    Limitation on Activities of Holdings. In the case of Holdings only,
notwithstanding anything to the contrary in this Agreement or any other Loan
Document:

(a)    conduct, transact or otherwise engage in any business or operations other
than (i) those incidental to its ownership of the Capital Stock of the Borrower
and those incidental to other Investments by or in Holdings (including the
issuance of preferred Capital Stock (other than Disqualified Capital Stock) in
consideration for the purchase of its Capital Stock from present or former
employees (and their spouses, former spouses, heirs, estates and assigns) of any
Loan Party or pursuant to any equity subscription, shareholder, employment or
other agreement), (ii) activities incidental to the maintenance of its existence
and compliance with applicable Laws and legal, tax and accounting matters
related thereto, (iii) activities relating to the performance of obligations
under the Loan Documents and any Other Junior Indebtedness to which it is a
party or in respect of which Holdings is a guarantor or any other Indebtedness
otherwise permitted hereunder for which Holdings provides a Guarantee, (iv) the
receipt and payment by Holdings of Restricted Payments permitted under
Section 7.06, (v) preparing reports to Governmental Authorities and to its
shareholders, (vi) providing customary indemnification for its employees in the
ordinary course of business, (vii) making payments of the type permitted under
Section 7.08 and the performance of its obligations under any document,
agreement and/or Investment contemplated by the transactions hereunder or
Investments consisting of Guarantees (other than in respect of Indebtedness)
entered into in the ordinary course of business and otherwise permitted
hereunder, (viii) the other transactions expressly permitted under this Section
7.15 and (ix) activities incidental to any of the foregoing;

(b)    incur, create, assume or suffer to exist any Indebtedness or any Liens on
its assets, except (i) the Indebtedness incurred by Holdings under the Loan
Documents (including any Credit Agreement Refinancing Indebtedness) and any
Other Junior Indebtedness and Other First Lien Indebtedness, (ii) Guarantees of
obligations of the Loan Parties pursuant to Indebtedness permitted under clause
(i), (iii) the Liens created under the Loan Documents to which it is a party1
and, subject to the applicable Customary Intercreditor Agreement, any security
documents relating to Other Junior Indebtedness or Other First Lien
Indebtedness, and (iv) Permitted Liens arising in the ordinary course of
business or by operation of Law;

(c)    own, lease, manage or otherwise operate or transfer any properties or
assets (including cash other than (i) the ownership of shares of Capital Stock
of the Borrower and de minimis amounts of other assets incidental to its
business, (ii) cash, Cash Equivalents and other assets received in connection
with Restricted Payments permitted under Section 7.06 received from any of its
Subsidiaries or permitted contributions to the capital of, or proceeds from the
issuance of Capital Stock of, Holdings pending the application thereof,
(iii) the other transactions expressly permitted under this Section 7.15 and
(iv) assets temporarily held by Holdings pending contribution to the Borrower or
any other Loan Party);

(d)    consummate any merger, consolidation or amalgamation, or liquidate, wind
up or dissolve itself (or suffer any liquidation or dissolution), or Dispose of
all or substantially all of its Property or business; or

 

 

1  Note that existing security documents would benefit Credit Agreement
Refinancing Indebtedness.

 

128



--------------------------------------------------------------------------------

(e)    change its fiscal year from December 31; provided, however, that Holdings
may, upon written notice to, and consent by, the Administrative Agent, change
the financial reporting convention specified above to any other financial
reporting convention reasonably acceptable to the Administrative Agent, in which
case Holdings and the Administrative Agent will, and are hereby authorized by
the Lenders to, make any adjustments to this Agreement and the other Loan
Documents that are necessary in order to reflect such change in financial
reporting.

Notwithstanding anything herein to the contrary, Holdings may merge or
consolidate with or into any other Person (other than the Borrower) so long as:
(i) Holdings shall be the continuing or surviving corporation or, in the case of
a merger or consolidation in which Holdings is not the continuing or surviving
Person, the Person formed by or surviving any such merger or consolidation shall
be an entity organized or existing under the laws of the United States, any
state thereof, the District of Columbia or any territory thereof (Holdings or
such Person, as the case may be, being herein referred to as the “Successor
Holdings”), (ii) the Successor Holdings (if other than Holdings) shall expressly
assume all the obligations of Holdings under this Agreement and the other Loan
Documents pursuant to a supplement hereto or thereto in form reasonably
satisfactory to the Administrative Agent, (iii) no Event of Default has occurred
and is continuing at the date of such merger, consolidation or liquidation or
would result from such merger, consolidation or liquidation, (iv) each
Guarantor, unless it is the other party to such merger or consolidation, or
unless the Successor Holdings is Holdings, shall have by a supplement to the
Guaranty in form reasonably satisfactory to the Administrative Agent confirmed
that its obligation under the Guaranty shall apply to the Successor Holdings’
obligations under this Agreement, (v) the Successor Holdings shall, immediately
following such merger, consolidation or liquidation directly or indirectly own
all Subsidiaries owned by Holdings immediately prior to such merger,
consolidation or liquidation; (vi) the Secured Parties’ rights and remedies
under the Loan Documents, taken as a whole, including their rights and remedies
with respect to any Collateral owned by the Successor Holdings, and the
Successor Holdings’ obligations under the Guaranty and under the Security
Agreement, will not be impaired in any manner as a result of such merger,
consolidation or liquidation; (vii) if reasonably requested by the
Administrative Agent, an opinion of counsel shall be required to be provided to
the effect that such merger, consolidation or liquidation does not violate this
Agreement or any other Loan Document; and (viii) immediately after giving effect
to such merger, consolidation or liquidation on a Pro Forma Basis as of the last
day of the most recently-ended Test Period the Borrower shall be in compliance
with Section 7.10 (regardless of whether any Covenant Facility is then
outstanding); provided that, if the foregoing are satisfied, the Successor
Holdings (if other than Holdings) will succeed to, and be substituted for,
Holdings under this Agreement; provided, further, that the Borrower agrees to
provide any documentation and other information regarding the Successor Holdings
as shall have been reasonably requested in writing by any Lender through the
Administrative Agent that such Lender shall have reasonably determined is
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
Patriot Act.

 

129



--------------------------------------------------------------------------------

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01    Events of Default. Any of the following shall constitute an event of
default (each, an “Event of Default”) under this Agreement:

(a)    Non-Payment. The Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein, any amount of principal of any Loan or any
L/C Obligation, (ii) within five Business Days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five Business Days after demand therefor, any other amount payable
hereunder or under any other Loan Document; or

(b)    Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in Sections 6.04(a) (with respect to the
Borrower), 7.04, 7.05, 7.06, 7.07, 7.09, 7.10, 7.12, 7.13 or 7.14; provided,
that an Event of Default under this subsection (b) as a result of the Borrower’s
failure to perform or observe any covenant contained in Section 7.10 shall not
constitute an Event of Default with respect to any Non-Covenant Facility unless
and until a Covenant Facility Acceleration shall have occurred; or

(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after notice shall have been given to the Borrower by the
Administrative Agent; or

(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or

(e)    Cross-Default. (i) The Borrower or any Restricted Subsidiary (A) fails to
make any payment when due after giving effect to any applicable notice and cure
periods (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise) in respect of any Indebtedness (other than Indebtedness
hereunder and Indebtedness under Swap Contracts) having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) in
an amount equal to or greater than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, in each case after giving effect to any
applicable notice and cure periods, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or any Indebtedness consisting of a Guarantee to become payable or
cash collateral in respect thereof to be demanded; or (ii) any counterparty
under Swap Contract terminates such Swap

 

130



--------------------------------------------------------------------------------

Contract as a result of an Early Termination Date (as defined in such Swap
Contract) resulting from (A) any event of default under such Swap Contract as to
which the Borrower or any Restricted Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Borrower or any Restricted Subsidiary
is an Affected Party (as so defined) and, in either event, the Swap Termination
Value owed by the Borrower or such Restricted Subsidiary as a result thereof is
equal to or greater than the Threshold Amount and the Borrower or such
Restricted Subsidiary, as the case may be, has not paid such Swap Termination
Value within 30 days of the due date thereof, unless such termination or such
Swap Termination Value is being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves in accordance
with GAAP have been provided; or

(f)    Insolvency Proceedings, Etc. The Borrower or any Guarantor institutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 90
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 90 calendar
days, or an order for relief is entered in any such proceeding; or

(g)    Inability to Pay Debts; Attachment. (i) The Borrower or any Significant
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 90 calendar days after its issue or levy; or

(h)    Judgments. There is entered against the Borrower or any Guarantor a final
judgment or order for the payment of money in an aggregate amount equal to or
greater than the Threshold Amount (to the extent not covered by independent
third-party insurance of a solvent insurer and as to which the insurer does not
dispute coverage) and either (A) enforcement proceedings are commenced by any
creditor upon such judgment or order, or (B) there is a period of 30 consecutive
days during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or

(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in that would reasonably be expected to have a
Material Adverse Effect, or (ii) the Borrower or any ERISA Affiliate fails to
pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan that would reasonably be expected to have a
Material Adverse Effect; or

 

131



--------------------------------------------------------------------------------

(j)    Invalidity of Loan Documents. Any Loan Document or any portion or
provision thereof, at any time after its execution and delivery and for any
reason other than as expressly permitted hereunder or satisfaction in full of
all the Secured Obligations, ceases to be in full force and effect and binding
on each party thereto and, in the reasonable judgment of the Required Lenders,
such circumstance is materially adverse to the interests of the Lenders; or any
Lien in favor of the Administrative Agent on a material portion of the
Collateral any time after its perfection and for any reason other than as
expressly permitted hereunder or satisfaction in full of all the Secured
Obligations, ceases to be in full force and effect and, in the reasonable
judgment of the Required Lenders, such circumstance is materially adverse to the
interests of the Lenders; or any Loan Party or any other Person contests in any
manner the validity or enforceability of any Loan Document; or any Loan Party
denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document; or

(k)    Change of Control. There occurs any Change of Control with respect to the
Borrower; or

(l)    License Revocation. The occurrence of a License Revocation with respect
to gaming operations at any gaming facility accounting for ten percent or more
of the Consolidated Total Assets, Consolidated Gross Revenue or Consolidated
EBITDA of the Borrower and its Restricted Subsidiaries, provided, however, that
such License Revocation continues for at least (i) 15 consecutive calendar days
with respect to gaming operations at any property located in the State of Nevada
or (ii) 30 consecutive calendar days with respect to gaming operations at any
property located outside of the State of Nevada; or

(m)    Governmental Approvals. Any Loan Party shall fail to obtain, renew,
maintain or comply with any such governmental approvals as shall be necessary
(1) for the execution, delivery or performance by such Loan Party of its
obligations, or the exercise of its rights, under the Loan Documents, or (2) for
the grant of the Liens created under the Security Agreement or for the validity
and enforceability or the perfection of or exercise by the Administrative Agent
of its rights and remedies under Security Agreement; or any such governmental
approval shall be revoked, terminated, withdrawn, suspended, modified or
withheld or shall cease to be effective; or any proceeding shall be commenced by
or before any Governmental Authority for the purpose of revoking, terminating,
withdrawing, suspending, modifying or withholding any such governmental approval
and such proceeding is not dismissed within 60 days; and such failure,
revocation, termination, withdrawal, suspension, modification, cessation or
commencement is reasonably likely to materially adversely affect (i) the rights
or the interests of the Lenders, taken as a whole, under the Loan Documents or
(ii) the ability of the Loan Parties to perform their obligations under the Loan
Documents.

 

132



--------------------------------------------------------------------------------

8.02    Remedies Upon Event of Default. If (x) any Event of Default (other than
an Event of Default under Section 8.01(b) as a result of the Borrower’s failure
to perform any covenant contained in Section 7.10) occurs and is continuing, the
Administrative Agent shall, at the request of, or may, with the consent of, the
Required Lenders, and (y) an Event of Default under Section 8.01(b) occurs and
is continuing as a result of the Borrower’s failure to perform any covenant
contained in Section 7.10, the Administrative Agent shall, at the request of, or
may, with the consent of, the Required Covenant Lenders, take any or all of the
following actions:

(a)    declare the commitment of each Lender (but only the Covenant Lenders in
the case of a declaration under clause (y) at the request of or with the consent
of the Required Covenant Lenders) to make Loans (but only the Loans under
Covenant Facilities in the case of a declaration under clause (y) at the request
of or with the consent of the Required Covenant Lenders) and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b)    declare the unpaid principal amount of all outstanding Loans (but only
the Covenant Facilities in the case of a declaration under clause (y) at the
request of or with the consent of the Required Covenant Lenders), all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document (but only amounts relating to the Covenant
Facilities in the case of a declaration under clause (y) at the request of or
with the consent of the Required Covenant Lenders) to be immediately due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby expressly waived by the Borrower;

(c)    require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law (but
only as relate to Covenant Facilities in the case of a declaration under clause
(y) at the request of or with the consent of the Required Covenant Lenders);

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code, the
obligation of each Lender to make Loans and any obligation of the L/C Issuer to
make L/C Credit Extensions shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, and the obligation of the Borrower
to Cash Collateralize the L/C Obligations as aforesaid shall automatically
become effective, in each case without further act of the Administrative Agent
or any Lender.

8.03    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts other than principal and interest
(including Attorney Costs and amounts payable under Article III) payable to the
Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause Second
payable to them;

 

133



--------------------------------------------------------------------------------

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, L/C Borrowings and other Obligations and interest
payments under any Secured Hedge Agreements and Secured Cash Management
Agreements, ratably among the Lenders, the L/C Issuer and the Hedge Banks in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings and remaining payments due to any
Hedge Bank or Cash Management Bank under any Secured Hedge Agreement or Secured
Cash Management Bank, as applicable, ratably among the Lenders, the L/C Issuer,
the Hedge Banks and the Cash Management Banks in proportion to the respective
amounts described in this clause Fourth held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

Notwithstanding the foregoing, Obligations arising under Secured Hedge
Agreements and Secured Cash Management Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Hedge Bank. Each Hedge
Bank and Cash Management Bank not a party to the Credit Agreement that has given
the notice contemplated by the preceding sentence shall, by such notice, be
deemed to have acknowledged and accepted the appointment of the Administrative
Agent pursuant to the terms of Article IX hereof for itself and its Affiliates
as if a “Lender” party hereto.

ARTICLE IX

ADMINISTRATIVE AGENT

9.01    Appointment and Authority.

(a)    Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank
of America to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and the Borrower shall not have rights as a third party beneficiary of
any of such provisions.

 

134



--------------------------------------------------------------------------------

(b)    The Administrative Agent shall also act as the “collateral agent” or
“security trustee” under the Loan Documents, and each of the Lenders (in its
capacities as a Lender, Swing Line Lender (if applicable), or party to a Swap
Contract (and on behalf of any of its Affiliates that is party to a Swap
Contract)) and the L/C Issuer hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of such Lender and the L/C Issuer for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto. In this
connection, the Administrative Agent, as “collateral agent”, “security trustee”
and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent, shall be entitled to the benefits of
all provisions of this Article IX and Article X (including Sections 10.04 and
10.05 as though such co-agents, sub-agents and attorneys-in-fact were the
“collateral agent” or “security trustee” under the Loan Documents) as if set
forth in full herein with respect thereto.

9.02    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

9.03    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;

(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

 

135



--------------------------------------------------------------------------------

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04    Reliance by the Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

9.05    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

136



--------------------------------------------------------------------------------

9.06    Resignation of the Administrative Agent. The Administrative Agent may at
any time give notice of its resignation to the Lenders, the L/C Issuer and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that in no event shall any successor
Administrative Agent be a Defaulting Lender; provided further that if the
Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuer under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and
Sections 10.04 and 10.05 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
(i) while the retiring Administrative Agent was acting as Administrative Agent
and (ii) after such resignation or removal for as long as any of them continues
to act in any capacity hereunder or under the other Loan Documents, including
(a) acting as collateral agent or otherwise holding any collateral security on
behalf of any of the Lenders and (b) in respect of any actions taken in
connection with transferring the agency to any successor Administrative Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer with respect to the
issuance of any Letter of Credit after the effective date of such
resignation. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (i) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer, (ii)
the retiring L/C Issuer shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents, and (iii) the successor
L/C Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the retiring L/C Issuer to effectively assume the
obligations of the retiring L/C Issuer with respect to such Letters of Credit.

 

137



--------------------------------------------------------------------------------

9.07    Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
the L/C Issuer acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

9.08    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the joint lead arrangers, joint bookrunners, co-syndication agents or
co-documentation agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.

9.09    Administrative Agent May File Proofs of Claim; Credit Bidding. In case
of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise

(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.09, 10.04 and 10.05) allowed in such judicial
proceeding; and

(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09, 10.04 and 10.05.

 

138



--------------------------------------------------------------------------------

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Secured Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code,
including under Sections 363, 1123 or 1129 of the Bankruptcy Code, or any
similar Laws in any other jurisdictions to which a Loan Party is subject, (b) at
any other sale or foreclosure or acceptance of collateral in lieu of debt
conducted by (or with the consent or at the direction of) the Administrative
Agent (whether by judicial action or otherwise) in accordance with any
applicable Law. In connection with any such credit bid and purchase, the
Obligations owed to the Secured Parties shall be entitled to be, and shall be,
credit bid on a ratable basis (with Obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that would vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) in the asset or assets so purchased (or in
the equity interests or debt instruments of the acquisition vehicle or vehicles
that are used to consummate such purchase). In connection with any such bid (i)
the Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (ii) to adopt documents providing for the governance of
the acquisition vehicle or vehicles (provided that any actions by the
Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or equity interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in subsections (a)
through (j) of Section 10.01 of this Agreement, (iii) the Administrative Agent
shall be authorized to assign the relevant Obligations to any such acquisition
vehicle pro rata by the Lenders, as a result of which each of the Lenders shall
be deemed to have received a pro rata portion of any equity interests and/or
debt instruments issued by such an acquisition vehicle on account of the
assignment of the Obligations to be credit bid, all without the need for any
Secured Party or acquisition vehicle to take any further action, and (iv) to the
extent that Obligations that are assigned to an acquisition vehicle are not used
to acquire Collateral for any reason (as a result of another bid being higher or
better, because the amount of Obligations assigned to the acquisition vehicle
exceeds the amount of debt credit bid by the acquisition vehicle or otherwise),
such Obligations shall automatically be reassigned to the Lenders pro rata and
the equity interests and/or debt instruments issued by any acquisition vehicle
on account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.

 

139



--------------------------------------------------------------------------------

9.10    Collateral and Guaranty Matters. The Lenders and the L/C Issuer
irrevocably authorize the Administrative Agent, at its option and in its
discretion,

(a)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Facilities and payment in full of all Obligations (other than contingent
indemnification obligations and obligations and liabilities under Secured Hedge
Agreements and Secured Cash Management Agreements as to which arrangements
satisfactory to the applicable Hedge Bank or Cash Management Bank shall have
been made) and the expiration or termination of all Letters of Credit, (ii) in
connection with a corporate restructuring of the Borrower and its Subsidiaries
so long as after giving effect thereto substantially all Collateral of each
Guarantor remains Collateral, (iii) that is sold or to be sold as part of or in
connection with any sale permitted hereunder or under any other Loan Document,
or (iv) if approved, authorized or ratified in writing in accordance with
Section 10.01;

(b)    to release any Guarantor from its obligations under the Guaranty if such
Person is not a Significant Subsidiary or will cease to be a Significant
Subsidiary as a result of a transaction permitted hereunder;

(c)    to release any Guarantor from its obligations under the Guaranty as a
result of a corporate restructuring of the Borrower and its Subsidiaries so long
as after giving effect thereto each Person that are required to be a Guarantor
pursuant to the terms hereof becomes or continues to be a Guarantor;

(d)    in the case of a Successor Holdings, to release the prior Holdings in
accordance with the conditions set forth in Section 7.15; and

(e)    to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(o).

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the Administrative
Agent will, at the Borrower’s expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this
Section 9.10.

9.11    Secured Hedge Agreements and Secured Cash Management Banks. No Hedge
Bank or Cash Management Bank that obtains the benefits of Section 8.03, the
Guaranty or any Collateral by virtue of the provisions hereof or of the Guaranty
or any other Loan Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender and,

 

140



--------------------------------------------------------------------------------

in such case, only to the extent expressly provided in the Loan
Documents. Notwithstanding any other provision of this Article IX to the
contrary, the Administrative Agent shall not be obligated to any Lender to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Secured Obligations arising under Secured Hedge Agreements or
Secured Cash Management Agreements unless the Administrative Agent has received
written notice of such Secured Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable Hedge
Bank or Cash Management Bank.

ARTICLE X

MISCELLANEOUS

10.01    Amendments, Etc. Subject to subsection (i) below, no amendment or
waiver of any provision of this Agreement or any other Loan Document, and no
consent to any departure by the Borrower or any other Loan Party therefrom,
shall be effective unless in writing signed by the Required Lenders and the
Borrower or the applicable Loan Party, as the case may be, and acknowledged by
the Administrative Agent, and each such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, however, that no such amendment, waiver or consent shall:

(a)    extend or increase the Commitment of any Lender without the written
consent of such Lender;

(b)    postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal, interest, fees or other amounts due to the Lenders (or
any of them) without the written consent of each Lender directly affected
thereby;

(c)    reduce or forgive the principal of, or the rate of interest specified
herein on, any Loan or L/C Borrowing, or any fees or other amounts payable
hereunder or under any other Loan Document without the written consent of each
Lender directly affected thereby; provided, however, that only the consent of
(i) the Required Lenders shall be necessary to amend the definition of “Default
Rate”, (ii) the Required Revolving Lenders shall be necessary to waive any
obligation of the Borrower to pay Letter of Credit Fees at the Default Rate or
(iii) the Required Revolving Lenders or Required Term Lenders under any Facility
shall be necessary to waive any obligation of the Borrower to pay interest with
respect to such Facility at the Default Rate;

(d)    change Section 2.13 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender directly affected thereby;

(e)    change any provision of this Section or the definition of “Required
Covenant Lenders”, “Required Lenders”, “Required Revolving Lenders”, “Required
Term Lenders” or any other provision hereof specifying the number or percentage
of Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender under the related Facility or Facilities (or, in the case
of changes to the definition of “Required Lenders” or any provision of this
Section or any other provision of this Agreement directly affecting all Lenders,
without the written consent of all Lenders);

 

141



--------------------------------------------------------------------------------

(f)    impose any greater restriction on the ability of any Lender (i) under any
Revolving Credit Facility (or under all Revolving Credit Facilities) to assign
any of its rights or obligations hereunder without the written consent of the
Required Revolving Lenders under such Revolving Credit Facility (or under all
Revolving Credit Facilities, as the case may be) or (ii) under any Term Facility
to assign any of its rights or obligations hereunder without the written consent
of the Required Term Lenders under such Facility;

(g)    release all or substantially all of the Guarantors from the Guaranty
without the written consent of each Lender;

(h)    release all or substantially all of the Collateral without the written
consent of each Lender;

(i)    (i) amend or otherwise waive Section 7.10 or (ii) waive or consent to any
Default or Event of Default resulting from a breach of Section 7.10, in each
case, without the written consent of the Required Covenant Lenders; provided,
that, notwithstanding anything to the contrary in this Agreement, the
amendments, modifications, waivers and consents described in this subsection (i)
shall not require the consent of any Lenders other than the Required Covenant
Lenders; or

(j)    waive any condition set forth in Section 4.02 in connection with a Credit
Extension to be made under the Revolving Facility without the approval of the
Required Revolving Lenders;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or consent shall, unless in writing and signed by
the Swing Line Lender in addition to the Lenders required above, affect the
rights or duties of the Swing Line Lender under this Agreement; (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (iv) Section 10.07(g) may not be amended, waived or otherwise
modified without the consent of each Granting Lender all or any part of whose
Loans are being funded by an SPC at the time of such amendment, waiver or other
modification. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, provided that (i) the Commitment of such Lender may not be
increased or extended or the principal or interest owing to such Lender reduced,
or the date for payment thereof extended, without the consent of such Lender,
and (ii) any amendment, waiver or consent requiring the consent of all Lenders
or each directly affected Lender which would affect such Lender more adversely
than the other directly affected Lenders or which would amend this proviso shall
require the consent of such Lender.

 

142



--------------------------------------------------------------------------------

The Administrative Agent and the Borrower may (without the consent of Lenders)
amend any Loan Document to the extent (but only to the extent) necessary to
reflect the existence and terms of Increased Term Commitments, Increased
Revolving Commitments, Incremental Term Facilities, Other Term Loans, Extended
Term Loans, Other Revolving Commitments and Extended Revolving Commitments
(including, without limitation, such other technical amendments as may be
necessary or advisable, in the reasonable opinion of the Administrative Agent
and the Borrower, to give effect to the terms and provisions of any Increased
Revolving Commitments, Increased Term Loan Commitments, Incremental Term
Facility, Other Term Loans, Extended Term Loans, Other Revolving Commitments and
Extended Revolving Commitments). Notwithstanding anything to the contrary
contained herein, such amendment shall become effective without any further
consent of any other party to such Loan Document. In addition, upon the
effectiveness of any Refinancing Amendment, the Administrative Agent, the
Borrower and the Lenders providing the relevant Credit Agreement Refinancing
Indebtedness may amend this Agreement to the extent (but only to the extent)
necessary to reflect the existence and terms of the Credit Agreement Refinancing
Indebtedness incurred pursuant thereto (including any amendments necessary to
treat the Loans and Commitments subject thereto as Other Term Loans, Other Term
Commitments, Other Revolving Loans and/or Other Revolving Commitments). The
Administrative Agent and the Borrower may effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Borrower, to effect
the terms of any Refinancing Amendment.

10.02    Notices and Other Communications; Facsimile Copies.

(a)    General. Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including by
facsimile transmission). All such written notices shall be mailed certified or
registered mail, faxed or delivered to the applicable address, facsimile number
or (subject to subsection (c) below) electronic mail address, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

(i)    if to the Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 10.02 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties; and

(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
or to such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrower, the
Administrative Agent, the L/C Issuer and the Swing Line Lender.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent, if a confirmation of
transmittal is confirmed (except that, if not given during normal business hours
for the recipient, shall be deemed to have been given at the

 

143



--------------------------------------------------------------------------------

opening of business on the next business day for the recipient). Notices
delivered through electronic communications to the extent provided in subsection
(b) below, shall be effective as provided in such subsection (b).

(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail, FpML messaging and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender and the L/C Issuer
pursuant to Article II if such Lender or the L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing subsection (i) of notification that such notice or communication
is available and identifying the website address therefor.

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender, the L/C Issuer or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials or notices through the
Platform, any other electronic platform or electronic messaging service, or
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Borrower, any Lender, the L/C
Issuer or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).

 

144



--------------------------------------------------------------------------------

(c)    Effectiveness of Facsimile Documents and Signatures. Loan Documents may
be transmitted and/or signed by facsimile. The effectiveness of any such
documents and signatures shall, subject to applicable Law, have the same force
and effect as manually-signed originals and shall be binding on all Loan
Parties, the Administrative Agent and the Lenders. The Administrative Agent may
also require that any such documents and signatures be confirmed by a
manually-signed original thereof; provided, however, that the failure to request
or deliver the same shall not limit the effectiveness of any facsimile document
or signature.

(d)    Reliance by the Administrative Agent and Lenders. The Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic notices, Committed Loan Notices and Swing Line Loan
Notices) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrower shall indemnify each Agent-Related Person and each Lender
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of the
Borrower. All telephonic notices to and other communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

10.03    No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

10.04    Attorney Costs, Expenses and Taxes. The Borrower agrees (a) to pay or
reimburse the Administrative Agent for all reasonable costs and expenses
incurred in connection with the development, preparation, negotiation and
execution of this Agreement and the other Loan Documents and any amendment,
waiver, consent or other modification of the provisions hereof and thereof
(whether or not the transactions contemplated hereby or thereby are
consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including all Attorney Costs, (b) to pay or
reimburse the Administrative Agent for all reasonable out-of-pocket costs and
expenses incurred in connection with the enforcement, attempted enforcement, or
preservation of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any “workout”
or restructuring in respect of the Obligations and during any legal proceeding,
including any proceeding under any Debtor Relief Law), including all Attorney
Costs, and (c) after the occurrence and during the continuance of an Event of
Default, to pay or reimburse each Lender for all reasonable out-of-pocket costs
and expenses incurred in connection with any “workout” or restructuring in
respect of the Obligations and during any legal proceeding, including any
proceeding under any Debtor Relief Law), including all Attorney Costs. The
foregoing costs and expenses shall include all search, filing, recording, title
insurance and appraisal charges and fees and taxes related thereto, and other
out-of-pocket expenses incurred by the Administrative Agent and the cost of
independent public accountants and other outside

 

145



--------------------------------------------------------------------------------

experts retained by the Administrative Agent. All amounts due under this Section
10.04 shall be payable within ten Business Days after demand therefor. The
agreements in this Section shall survive the termination of the Facilities and
repayment of all other Obligations.

10.05    Indemnification by the Borrower; Reimbursement by Lenders; Waiver. The
Borrower shall indemnify the Administrative Agent (and any sub-agent thereof),
each Lender, each Arranger and the L/C Issuer, and each Related Party of any of
the foregoing Persons (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related out-of-pocket expenses (including the fees, charges and
disbursements of any outside counsel for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents, (ii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by the L/C Issuer to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party or any of the Borrower’s or
such Loan Party’s directors, shareholders or creditors, and regardless of
whether any Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED
BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction. In connection with any claim for indemnification
pursuant to this Agreement by more than one Indemnitee, all such Indemnitees
shall be represented by the same legal counsel selected by the Indemnitees;
provided that if such legal counsel determines in good faith that representing
all such Indemnitees is reasonably likely to result in a conflict of interest
under Laws or ethical principles applicable to such legal counsel or that a
defense or counterclaim is available to an Indemnitee that is not available to
all such Indemnitees, then to the extent reasonably necessary to avoid such a
conflict of interest or to permit unqualified assertion of such a defense or
counterclaim, each Indemnitee shall be entitled to separate representation.

 

146



--------------------------------------------------------------------------------

To the extent that the Borrower for any reason fails to indefeasibly pay any
amount required under Section 10.04 or Section 10.05 to be paid by it to the
Administrative Agent (or any sub-agent thereof), the L/C Issuer or any Related
Party of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), the L/C Issuer or such Related
Party, as the case may be, such Lender’s Pro Rata Share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) or the L/C
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or L/C
Issuer in connection with such capacity. The obligations of the Lenders under
this subsection (c) are subject to the provisions of Section 2.12(c).

To the fullest extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof. No Indemnitee referred
to above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed to such unintended
recipients by such Indemnitee through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

All amounts due under this Section 10.05 shall be payable within ten Business
Days after demand therefor. The agreements in this Section shall survive after
the resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Facilities and the repayment, satisfaction or discharge of
all the other Obligations. This Section 10.05 shall not apply with respect to
Taxes other than any Taxes that represent losses, claims, damages, etc. arising
from any non-Tax claim.

10.06    Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent, the L/C Issuer or any Lender,
or the Administrative Agent, the L/C Issuer or any Lender exercises its right of
set-off, and such payment or the proceeds of such set-off or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum

 

147



--------------------------------------------------------------------------------

equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders and the LC Issuer under subsection (b) of the preceding sentence
shall survive the payment in full of the Obligations and the termination of this
Agreement.

10.07    Successors and Assigns.

(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
subsection (f) of this Section, or (iv) to an SPC in accordance with the
provisions of subsection (g) of this Section (and any other attempted assignment
or transfer by any party hereto shall be null and void ab initio). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Indemnitees) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b)    Any Lender may at any time assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment(s) and the Loans (including for purposes of this
Section 10.07(b), participations in L/C Obligations and in Swing Line Loans) at
the time owing to it under any Facility); provided that any such assignment
shall be subject to the following conditions:

(i)    Minimum Amounts.

(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and the Loans at the time owing
to it under such Commitment under any Facility or in the case of an assignment
to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount
need be assigned; and

(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of any such Lender’s Commitment or Loans subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than $5,000,000, in the case of any assignment in respect of Revolving
Credit Facility, $1,000,000, in the case of any assignment in respect of any
Term Facility, unless each of the Administrative Agent and, so long as no Event
of Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided, however,
that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met;

 

148



--------------------------------------------------------------------------------

(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this subsection (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Commitments on a non-pro rata basis;

(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

(A)    Unless an Event of Default has occurred and is continuing at the time of
an assignment, the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) a Term
Commitment or Revolving Commitment if such assignment is to a Person that is not
a Lender with a Commitment in respect of the same Facility, an Affiliate of such
Lender or an Approved Fund with respect to such Lender or (2) except in the case
of any Permitted Open Market Purchase or Term Loans purchased through Auctions
pursuant to Section 2.18, any Term Loan to a Person that is not a Lender, an
Affiliate of a Lender or an Approved Fund; provided, that with respect to an
assignment of Term Loans, such consent shall be deemed to have been given if the
Borrower has not responded within ten Business Days after notice by the
Administrative Agent;

(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) a Term Commitment or Revolving Commitment if such assignment is to a
Person that is not a Lender with a Commitment or Loans in respect of the same
Facility, an Affiliate of such Lender or an Approved Fund with respect to such
Lender or (2) except in the case of any Permitted Open Market Purchase or Term
Loans purchased through Auctions pursuant to Section 2.18, any Term Loan to a
Person that is not a Lender, an Affiliate of a Lender or an Approved Fund;

(C)    the consent of the L/C Issuer shall be required for any assignment in
respect of any Revolving Credit Facility; and

(D)    the consent of the Swing Line Lender shall be required for any assignment
in respect of any Revolving Credit Facility.

(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

 

149



--------------------------------------------------------------------------------

(v)    No Assignment to the Borrower or a Defaulting Lender. No such assignment
shall be made (A) to the Borrower or any of the Borrower’s Affiliates or
Subsidiaries (except in the case of any Permitted Open Market Purchase or Term
Loans purchased through Auctions pursuant to Section 2.18) or (B) to any
Defaulting Lender or to any of its Subsidiaries, or to any Person who, upon
becoming a Lender, would constitute any of the foregoing Persons described in
this subsection (B).

(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of a natural Person).

(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the L/C Issuer or any Lender hereunder (and interest
accrued thereon) and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swing Line Loans
in accordance with its Pro Rata Share. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment; provided, that except to the extent otherwise expressly agreed
by the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 10.07(d).

 

150



--------------------------------------------------------------------------------

(c)    The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower at any reasonable time and from time to time upon
reasonable prior notice. In addition, at any time that a request for a consent
for a material or other substantive change to the Loan Documents is pending, any
Lender wishing to consult with other Lenders in connection therewith may request
and receive from the Administrative Agent a copy of the Register.

(d)    Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person, or a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of a natural Person, a Defaulting
Lender or the Borrower or any of the Borrower’s Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans (including such Lender’s participations in L/C Obligations
and/or Swing Line Loans) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification that (i) reduces the fees, interest rate
or principal payable directly or indirectly to such Participant (or such Lender
in respect of such Participant), (ii) increases the Commitment of such
Participant (or such Lender in respect of such Participant) or (iii) extends the
final maturity date for the Loans held by such Participant (or such Lender in
respect of such Participant). Subject to subsection (e) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 (subject to the requirements and limitations
therein, including the requirements under Section 3.01(d)) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section; provided, however, that such Participant agrees
to be subject to the provisions of Sections 3.06 and 10.16 as if it were an
assignee under paragraph (b) of this Section. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 10.09 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.13 as though it were a Lender.

 

151



--------------------------------------------------------------------------------

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(e)    A Participant shall not be entitled to receive any greater payment under
Section 3.01 or 3.04 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent and except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. A Participant that would be a Foreign Lender if it
were a Lender shall not be entitled to the benefits of Section 3.01 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 10.15 as though it were a Lender.

(f)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto. In
the case of any Lender that is a fund that invests in bank loans, such Lender
may, without the consent of the Borrower or the Administrative Agent,
collaterally assign or pledge all or any portion of its rights under this
Agreement, including the Loans and Notes or any other instrument evidencing its
rights as a Lender under this Agreement, to any holder of, trustee for, or any
other representative of holders of, obligations owed or securities issued, by
such fund, as security for such obligations or securities.

(g)    Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Committed Loan that such Granting Lender would otherwise be obligated to make
pursuant to this Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPC to fund any Committed Loan, and (ii) if an SPC elects not
to exercise such option or otherwise fails to make all or any part of such
Committed Loan, the Granting Lender shall be obligated to make such Committed
Loan pursuant to the terms hereof or, if it fails to do so, to make such payment
to the Administrative Agent as is

 

152



--------------------------------------------------------------------------------

required under Section 2.12(c)(ii). Each party hereto hereby agrees that (i)
neither the grant to any SPC nor the exercise by any SPC of such option shall
increase the costs or expenses or otherwise increase or change the obligations
of the Borrower under this Agreement (including its obligations under
Section 3.04), (ii) no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement for which a Lender would be liable, and (iii)
the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Loan Document,
remain the lender of record hereunder. The making of a Committed Loan by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Committed Loan were made by such Granting Lender. In
furtherance of the foregoing, each party hereto hereby agrees (which agreement
shall survive the termination of this Agreement) that, prior to the date that is
one year and one day after the payment in full of all outstanding commercial
paper or other senior debt of any SPC, it will not institute against, or join
any other Person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency, or liquidation proceeding under the
laws of the United States or any State thereof. Notwithstanding anything to the
contrary contained herein, any SPC may (i) with notice to, but without prior
consent of the Borrower and the Administrative Agent and with the payment of a
processing fee of $2,500 (which processing fee may be waived by the
Administrative Agent in its sole discretion), assign all or any portion of its
right to receive payment with respect to any Committed Loan to the Granting
Lender and (ii) disclose on a confidential basis any non-public information
relating to its funding of Committed Loans to any rating agency, commercial
paper dealer or provider of any surety or Guarantee or credit or liquidity
enhancement to such SPC.

(h)    Notwithstanding anything to the contrary contained herein, if at any time
Bank of America assigns all of its Revolving Commitment and Loans pursuant to
subsection (b) above, Bank of America may, upon 30 days’ notice to the Borrower
and the Revolving Lenders, resign as L/C Issuer. In the event of any such
resignation as L/C Issuer, the Borrower shall be entitled to appoint from among
the Revolving Lenders a successor L/C Issuer hereunder; provided, however, that
no failure by the Borrower to appoint any such successor shall affect the
resignation of Bank of America as L/C Issuer. If Bank of America resigns as L/C
Issuer, it shall retain all the rights and obligations of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Revolving Lenders to make Base Rate
Committed Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)).

(i)    Notwithstanding anything to the contrary contained herein, if at any time
Wells assigns all of its Revolving Commitment and Loans pursuant to subsection
(b) above, Wells may, upon 30 days’ notice to the Borrower and the Revolving
Lenders, resign as Swing Line Lender. In the event of any such resignation as
Swing Line Lender, the Borrower shall be entitled to appoint from among the
Revolving Lenders a successor Swing Line Lender hereunder; provided, however,
that no failure by the Borrower to appoint any such successor shall affect the
resignation of Wells as Swing Line Lender. If Wells resigns as Swing Line
Lender, it shall retain all the rights and obligations of the Swing Line Lender
hereunder with respect to all Swing Line Loans outstanding as of the effective
date of its resignation as Swing Line Lender (including the right to require the
Revolving Lenders to make Base Rate Committed Loans pursuant to
Section 2.04(c)).

 

153



--------------------------------------------------------------------------------

(j)    Notwithstanding anything in this Section 10.07 to the contrary, the
rights of the Lenders to make assignments of their Loans and corresponding
Commitments therefor shall be subject to the approval of any Gaming Board, to
the extent required by applicable Gaming Laws.

10.08    Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and to its and
its Affiliates’ respective auditors, partners, directors, officers, employees,
agents, advisors and representatives that need to know such information (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement, (ii) any pledgee
referred to in Section 10.07(f), or (iii) any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to the Borrower
and its obligations, (g) with the consent of the Borrower or (h) to the extent
such Information (x) becomes publicly available other than as a result of a
breach of this Section or (y) becomes available to the Administrative Agent or
any Lender on a nonconfidential basis from a source other than the Borrower. In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Agents and the Lenders in connection with the administration of this Agreement,
the other Loan Documents, and the Commitments. For purposes of this Section,
“Information” means all information received from the Borrower or any of its
Subsidiaries relating to the Borrower or any Subsidiary or any of their
respective businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure to any such Person by the Borrower or any Subsidiary, provided that,
in the case of information received from the Borrower or any Subsidiary after
the date hereof, such information is clearly identified at the time of delivery
as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

10.09    Set-off. In addition to any rights and remedies of the Lenders provided
by law, upon the occurrence and during the continuance of any Event of Default,
after obtaining the prior written consent of the Administrative Agent, each
Lender is authorized at any time and from time to time, without prior notice to
the Borrower or any other Loan Party, any such notice being waived by the
Borrower (on its own behalf and on behalf of each Loan Party) to the fullest
extent permitted by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held by, and other
indebtedness at any time owing by, such Lender to or for the credit or the
account of the respective Loan Parties against any and all

 

154



--------------------------------------------------------------------------------

Obligations owing to such Lender hereunder or under any other Loan Document, now
or hereafter existing, irrespective of whether or not the Administrative Agent
or such Lender shall have made demand under this Agreement or any other Loan
Document and although such Obligations may be contingent or unmatured or
denominated in a currency different from that of the applicable deposit or
indebtedness. Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such set-off and application made by such Lender;
provided, however, that the failure to give such notice shall not affect the
validity of such set-off and application.

10.10    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.11    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

10.12    Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Administrative Agent or the Lenders in any other Loan
Document shall not be deemed a conflict with this Agreement. Each Loan Document
was drafted with the joint participation of the respective parties thereto and
shall be construed neither against nor in favor of any party, but rather in
accordance with the fair meaning thereof.

10.13    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

155



--------------------------------------------------------------------------------

10.14    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.15    [Reserved].

10.16    Replacement of Lenders. If the Borrower is entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender, or if a Lender is disqualified by the Gaming
Authorities, then the Borrower may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.07), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:

(a)    the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 10.07(b);

(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts) or any other amount to the extent
required by the Gaming Authorities;

(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

(d)    such assignment does not conflict with applicable Laws; and

(e)    in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

156



--------------------------------------------------------------------------------

10.17    Governing Law; Jurisdiction; Etc.

(a)    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT, AS TO
ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b)    SUBMISSION TO JURISDICITON. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, THE L/C ISSUER, OR ANY
RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE
L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

(c)    WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

 

157



--------------------------------------------------------------------------------

(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.18    Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

10.19    USA PATRIOT Act Notice. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower in accordance with the Act.

10.20    OFAC. No Loan Party (i) is a person whose property or interest in
property is blocked or subject to blocking pursuant to Section 1 of Executive
Order 13224 of September 23, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)), (ii) engages in any dealings or transactions prohibited by
Section 2 of such executive order, or is otherwise associated with any such
person in any manner violative of Section 2, or (iii) is a person on the list of
Specially Designated Nationals and Blocked Persons or subject to the limitations
or prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order.

10.21    Designation as Senior Debt. All Obligations shall be “Designated Senior
Indebtedness” for purposes of and as defined in any existing or future indenture
between the Borrower and a trustee relating to any subordinated debt issued by
the Borrower, if and to the extent that such term (or any comparable term) is
defined therein as providing specific rights to certain holders of senior
Indebtedness.

10.22    Gaming Boards. Each Lender and the Administrative Agent agrees to use
its best efforts to cooperate with all Gaming Boards in connection with the
administration of their regulatory jurisdiction over the Borrower and its
Affiliates, including by providing in a timely manner such documents or other
information as may be requested by any such Gaming Authority relating to the
Borrower or any of its Affiliates or to the Loan Documents. The Borrower and
each of its Affiliates hereby consents to any such disclosure by the Lenders and
Administrative Agent to any Gaming Board and releases such parties from any
liability for any such disclosure.

 

158



--------------------------------------------------------------------------------

10.23    Gaming Regulations. Each party to this Agreement hereby acknowledges
that the consummation of the transactions contemplated by the Loan Documents is
subject to applicable Gaming Laws, including but not limited to any licensing or
qualification requirements imposed on the Lenders and the Loan Parties
thereby. The Borrower represents and warrants that it will use its best efforts
to obtain all requisite approvals necessary in connection with the transactions
contemplated hereby and in the other Loan Documents.

10.24    Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “signed,” “signature,” and words of like import in or related
to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including without limitation Assignment and
Assumptions, amendments or other modifications, Committed Loan Notices, Swing
Line Loan Notices, waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary the Administrative Agent is under no obligation
to agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent pursuant to the procedures
approved by it.

10.25    Entire Agreement. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

10.26    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Solely to the extent any Lender or L/C Issuer that is an EEA
Financial Institution is a party to this Agreement and notwithstanding anything
to the contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or L/C Issuer that is an EEA Financial Institution;
and

(b)    the effects of any Bail-In Action on any such liability, including, if
applicable;

 

159



--------------------------------------------------------------------------------

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

10.27    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees that: (i) (A) the arranging and other
services regarding this Agreement provided by the Administrative Agent, the
Arrangers and the Lenders are arm’s-length commercial transactions between the
Borrower and its Affiliates, on the one hand, and the Administrative Agent, the
Arrangers and the Lenders, on the other hand, (B) the Borrower has consulted its
own legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) the Administrative Agent, the
Arrangers and the Lenders each is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its Affiliates, or any other Person in connection with the
transactions contemplated hereby and by the other Loan Documents, and (B)
neither the Administrative Agent, the Arrangers nor any Lender has any
obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, the
Arrangers, the Lenders, and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and neither the Administrative Agent, the Arrangers
nor any Lender has any obligation to disclose any of such interests to the
Borrower or its Affiliates. To the fullest extent permitted by law, the Borrower
hereby waives and releases any claims that it may have against the
Administrative Agent, the Arrangers and the Lenders with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.

[Remainder of page intentionally left blank.]

 

160



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BOYD GAMING CORPORATION By:  

 

Name:   Josh Hirsberg Title:   Executive Vice President, Treasurer and Chief
Financial Officer

Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

 

Name:  

 

Title:  

 

Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

[NAME OF LENDER], as Lender

By:

 

 

Name:

 

 

Title:

 

 

Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF GUARANTY



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF SECURITY AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF HAZARDOUS MATERIALS INDEMNITY